Case 4:19-cv-01234-MWB Document 11-1 Filed 07/21/19 Page 1 of 73




         Exhibit 1
            Case 4:19-cv-01234-MWB
Doe v. Pennsylvania State University, Slip Copy Document
                                                (2019)             11-1 Filed 07/21/19 Page 2 of 73
2019 WL 2324506

                                                                   Christopher Harris, was tasked with investigating the
                                                                   incident.
                   2019 WL 2324506
    Only the Westlaw citation is currently available.
                                                                   After interviewing Mr. Doe, Ms. Roe, and others, Mr. Harris
    United States District Court, M.D. Pennsylvania.
                                                                   prepared a draft report of the incident and gave Mr. Doe and
                  John DOE, Plaintiff.                             Ms. Roe until December 1, 2017, to review and respond to it.
                         v.                                        Although Mr. Doe took timely advantage of that opportunity,
              The PENNSYLVANIA STATE                               Ms. Roe did not, despite Mr. Harris’s attempts to contact her.
               UNIVERSITY, Defendant.
                                                                   Ms. Roe finally responded to Mr. Harris in January 2018.
                      No. 4:18-CV-02350                            Although Mr. Harris had already closed the investigation and
                               |                                   forwarded his report to OSC Director Karen Feldbaum, he
                       Filed 05/31/2019                            reopened the investigation and met with Ms. Roe to allow
                                                                   her to explain perceived discrepancies in witness accounts.
Attorneys and Law Firms                                            After this meeting, Mr. Harris submitted a revised report to
                                                                   Ms. Feldbaum, who in February 2018 decided that the revised
Andrew J. Shubin, State College, PA, for Plaintiff.                report “reasonably supported” the conclusion that Mr. Doe
                                                                   engaged in nonconsensual intercourse.
Amy L. Piccola, Pro Hac Vice, James A. Keller, Saul Ewing
Arnstein & Lehr LLP, Philadelphia, PA, for Defendant.
                                                                   In March 2018, Mr. Doe asked if the investigation could be
                                                                   reopened to allow him to respond to the information provided
                                                                   by Ms. Roe in January 2018 and included in the revised report.
               MEMORANDUM OPINION
                                                                   Ms. Feldbaum denied that request. Mr. Doe, however, was
Matthew W. Brann, United States District Judge                     allowed to file a written response to the charges against him.

 *1 The Pennsylvania State University (“PSU”) moved to             In April 2018, a hearing was held on those charges, at which
dismiss John Doe’s complaint. That motion will be granted.         Mr. Doe and Ms. Roe spoke. The three-person decision-
                                                                   making panel ultimately found Mr. Doe “responsible” for
                                                                   nonconsensual intercourse with Ms. Roe, and suspended him
                                                                   for one year.
                        Background 1
                                                                   Mr. Doe filed this action against PSU in December 2018.
1      All material in this section is taken from Mr. Doe’s        His single-count complaint argues that various aspects of the
       Complaint (ECF No. 1) and is presumed true.
                                                                   procedure used by PSU violated his rights under the Due
In November 2016, John Doe and Jane Roe 2 were                     Process Clause. PSU now moves to dismiss that complaint,
both undergraduate students at The Pennsylvania State              arguing that Mr. Doe has failed to state a claim upon which
University’s (“PSU”) Altoona campus. On the evening of             relief can be granted.
November 12, 2016, a sexual encounter occurred between the
two of them while they were alone in Mr. Doe’s bedroom.
Although both agree that the encounter began consensually,                                   Discussion
Ms. Roe maintains that Mr. Doe eventually exceeded the
bounds of that consent. Mr. Doe denies doing so.
                                                                                        Standard of Review
2      To protect the students' privacy, Plaintiff is proceeding   When considering a motion to dismiss for failure to state a
       before this Court under the pseudonym “John Doe,” and
                                                                   claim upon which relief may be granted, 3 a court assumes the
       has referred to his accuser as “Jane Roe.” ECF No. 7.
                                                                   truth of all factual allegations in the plaintiff’s complaint and
In September 2017, Ms. Roe filed a sexual assault complaint
                                                                   draws all inferences in favor of that party; 4 the court does
against Mr. Doe with PSU’s Office of Student Conduct
                                                                   not, however, assume the truth of any of the complaint’s legal
(“OSC”). The school’s Title IX Compliance Specialist,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               1
            Case 4:19-cv-01234-MWB
Doe v. Pennsylvania State University, Slip Copy Document
                                                (2019)             11-1 Filed 07/21/19 Page 3 of 73
2019 WL 2324506

conclusions. 5 If a complaint’s factual allegations, so treated,   8    According to written procedures, Mr. Doe was permitted
state a claim that is plausible—i.e., if they allow the court to        to “suggest questions” for Ms. Roe which the panel
infer the defendant’s liability—the motion is denied; if they           would “review ... for relevance and appropriateness
fail to do so, the motion is granted.                                   before ... pos[ing] [them] to [her].” PSU Code of Conduct
                                                                        & Student Conduct Procedures (ECF No. 9-5) at 14. See,
                                                                        e.g., Furey v. Temple University, 884 F. Supp. 2d 223, 252
3       Federal Rule of Civil Procedure 12(b)(6).                       (E.D. Pa. 2012) (finding due process satisfied where the
4       Phillips v. County of Allegheny, 515 F.3d 224, 228 (3rd
                                                                        accused student “was able to cross examine the witnesses
                                                                        by posing questions through the Chair.”).
        Cir. 2008).
5                                                                  9    Mr. Doe argues that Ms. Feldbaum’s conclusion
        Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Connelly v.
                                                                        regarding Ms. Harris’s report (i.e., that the report
        Lane Const. Corp., 809 F.3d 780, 786 (3rd Cir. 2016).
                                                                        “reasonably supported” the conclusion that Mr. Doe
                                                                        engaged in nonconsensual intercourse) was an “all-but-
         Cross-Examination and Panel Composition                        dispositive implication that [Ms.] Roe was credible and
                                                                        [Mr.] Doe was not.” Brief in Opposition (ECF No. 23)
 *2 Mr. Doe argues that PSU violated his Due Process Clause             at 23. He also argues that Ms. Feldbaum’s conclusion
rights by limiting his ability to cross-examine Ms. Roe during          “substantially lessen[ed] the Title IX Decision Panel’s
                                                                        fact-finding and adjudicatory autonomy” by creating
the hearing, and by failing to provide an unbiased tribunal
                                                                        a “presumption of guilt” that, “in effect, reversed the
for adjudication. Mr. Doe, however, cannot raise these claims
                                                                        burden of proof.” Id. at 23-24. Without more, these
when the hearing notes 6 reflect that Mr. Doe declined to               conclusory allegations cannot sustain Mr. Doe’s claim,
pose any questions to Ms. Roe, and declined to challenge                especially since it appears that Ms. Feldbaum did not
the panel for bias, despite being given the opportunity to do           even attend the hearing. See Notes from Mr. Doe’s
both of those things. 7 In other words, Mr. Doe cannot argue            Hearing (listing everyone “[p]resent in the Title IX
that PSU violated his Due Process Clause rights vis-à-vis the           review room during the hearing,” with no mention of Ms.
                                                                        Feldbaum).
cross examination procedure or the panel composition when
                                                                        Further, it appears that the review conducted by Ms.
no action of PSU was the cause of any prejudice to Mr. Doe.
                                                                        Feldbaum was actually intended to benefit Mr. Doe
And in any event, (1) courts have upheld cross-examination
                                                                        (and others in his position), since a contrary finding
procedures similar to the one offered to Mr. Doe 8 and (2) Mr.          would have resulted in the immediate termination of
Doe’s generic allegations that the panel was biased because             the disciplinary proceedings. PSU Code of Conduct &
it was somehow “under [Ms. Feldbaum’s] control” 9 is too                Student Conduct Procedures at 13 (“If the acquired
                                                                        information does not reasonably support charges, then
vague to overcome the “presumption of impartiality in favor
                                                                        the case will be closed without charges....”). In fact, Mr.
of ... school administrators.” 10                                       Doe himself analogizes Ms. Feldbaum’s finding to a
                                                                        “probable cause-like determination.” Brief in Opposition
6       These notes were attached to Mr. Doe’s Complaint, so            at 23. But see. id. at 23 n.80 (“Although Penn State
        may be considered at the motion-to-dismiss stage. Estate        does not define ‘reasonably supports,’ it would be
        of Roman v. City of Newark, 914 F.3d 789, 794 (3d Cir.          disingenuous for [it] to dispute that there is very little,
        2019).                                                          if any, distance between this [standard] and the Panel’s
                                                                        preponderance standard.”).
7       Notes from Mr. Doe’s Hearing (ECF No. 9-10) (“Neither
                                                                   10   Furey v. Temple University, 884 F. Supp. 2d 223, 256
        the Panel nor [Mr. Doe] had questions for [Ms. Roe.]”);
        id. (“During the opening proceedings, [Mr. Doe] ...             (E.D. Pa. 2012) (“In disciplinary hearings, there is
        did not challenge any member of the Panel on the                a presumption of impartiality in favor of the school
        basis of bias.”). See Nash v. Auburn University, 812            administrators. The plaintiff bears the burden of rebutting
        F.2d 655, 664 (11th Cir. 1987) (“[The accused student]          this presumption with sufficient evidence. Allegations
        w[as] clearly informed when the time came for [him]             of prejudice ... must be based on more than mere
        to ask questions in the prescribed manner. That [he] did        speculation and tenuous inferences.”).
        not avail [him]sel[f] of the opportunity to question the
        witnesses through the chancellor cannot be characterized
        as a denial of process.”).                                             Participation of Attorney Advisor



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
            Case 4:19-cv-01234-MWB
Doe v. Pennsylvania State University, Slip Copy Document
                                                (2019)                11-1 Filed 07/21/19 Page 4 of 73
2019 WL 2324506

*3 Mr. Doe also argues that PSU violated his Due Process                Complainant, Respondent, and/or any other witnesses who
Clause rights by denying him “the active and meaningful                 are identified during the course of the investigation, as well
participation of his attorney advisor.” 11 However, other than          as gathering available documentary, electronic, or physical
to suggest that PSU could have allowed his advisor to conduct           evidence. Parties will be provided with adequate notice of
                                                                        the investigation and a meaningful opportunity to be heard.
cross-examination, 12 Mr. Doe does not specify what his
advisor should have—but was not—permitted to do. He also                At the conclusion of the investigation, the assigned
does not allege any facts 13 that would take his case outside           investigator will prepare a draft Investigative Packet, which
the normal rule that “at most[,] the student has a right to             will contain all material information gathered during the
get the advice of a lawyer” but not the right to have the               investigation and being put forward for consideration in
lawyer “participate in the proceeding in the usual way of trial         determining whether to hold the Respondent responsible
counsel.” 14                                                            for the alleged incident. The draft Investigative Packet
                                                                        will not contain any findings of responsibility/non-
11                                                                      responsibility. The assigned investigator will complete his
         Complaint (ECF No. 1) ¶ 85.e.
                                                                        or her investigation, in a timely manner.
12       Brief in Opposition at 19-20. This claim fails for the
         reasons stated above.                                          The Complainant and Respondent will be provided with an
                                                                        opportunity to meet with the assigned investigator in order
13       Furey, 884 F. Supp. 2d at 252 (“Several courts have            to review the draft Investigative Packet, submit additional
         held that a student is entitled to have legal counsel          information or comments, identify additional witnesses or
         in a disciplinary hearing when the student is also             evidence for the investigator to pursue, and submit any
         facing criminal sanctions for the same underlying
                                                                        additional questions that they believe should be asked of
         conduct.”) (emphasis added); id. at 252 n.35 (“Courts
                                                                        any other party or witness. The parties will have up to 5
         have also speculated that due process could require
                                                                        business days to submit any additional questions or follow-
         active representation by counsel when the school’s case is
                                                                        up after reviewing the draft Investigative Packet.
         presented by an attorney or the procedures are unusually
         complex.”) (emphasis added).
                                                                        Once the parties have responded to the draft Investigative
14       Johnson v. Temple University, Civil Action No. 12-515,         Packet or the 5 business days have elapsed, the assigned
         2013 WL 5298484, at *10 (E.D. Pa. Sept. 19, 2013).             investigator will review and address any questions or
                                                                        follow-up submitted by the parties in response to the
                                                                        draft Investigative Packet, as appropriate. This may
                 Adherence to PSU Procedures                            include conducting additional investigation. The assigned
                                                                        investigator will then incorporate any revisions or new
Mr. Doe also argues that PSU violated his Due Process Clause
                                                                        information into a final Investigative Packet within 5
rights by failing to follow its own procedures. In support of
                                                                        business days, if possible. The parties will be provided with
this argument, he notes (1) that PSU allowed Ms. Roe to
                                                                        an opportunity to review any new information that is added
respond to Mr. Harris’s report after the December 1, 2017
                                                                        to the Investigative Packet before it is finalized.
deadline had passed; (2) that Mr. Harris modified his report
because of Ms. Roe’s feedback; and (3) that PSU denied Mr.               *4 The final Investigative Packet will be forwarded to
Doe’s request to reopen the investigation to allow him to               a Case Manager in the Office of Student Conduct. The
respond to Mr. Harris’s revised report.                                 assigned investigator will not include a recommended
                                                                        finding of responsibility in the final Investigative Packet.
PSU’s “Title IX Report Procedures” 15                  indicate the
following:                                                            On their face, these procedures (1) provide no deadline by
                                                                      which either Mr. Doe or Ms. Roe had to review the draft report
     Formal Investigations will be conducted by trained               (though the procedures indicate that responses to that report
     investigators designated by the Title IX Coordinator. When       are due within 5 days of review); 16 (2) allowed Mr. Harris
     a formal investigation process is initiated, the assigned        to revise his report after meeting with Ms. Roe; and (3) do
     investigator will attempt to gather whatever relevant            not indicate that either party should have been given more
     information may be reasonably available regarding the            than one opportunity to respond to the report. And despite Mr.
     alleged incident. This may include interviewing the


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
            Case 4:19-cv-01234-MWB
Doe v. Pennsylvania State University, Slip Copy Document
                                                (2019)                11-1 Filed 07/21/19 Page 5 of 73
2019 WL 2324506

Doe’s contentions, 17 he was in fact provided the opportunity
to review the new information in the revised report before it                  Preponderance of the Evidence Standard
                              18
was sent to Ms. Feldbaum.
                                                                      Mr. Doe also argues that PSU violated his Due Process Clause
15                                                                    rights by requiring the hearing panel to determine his guilt
       http://titleix.psu.edu/psu-title-ix-procedures; see PSU
                                                                      using the preponderance of the evidence standard.
       Code of Conduct & Student Conduct Procedures at
       13 (noting that PSU “will typically investigate [sexual
       misconduct] allegations utilizing the process articulated
                                                                      *5 As this Court has noted in a similar case:
       at http://titleix.psu.edu”).
                                                                        When deciding “what process is due” in student
16     To the extent Mr. Doe bases his claim on the fact that Ms.       disciplinary proceedings, courts ... consider[ ] (1) the
       Roe was given more time to review the report—i.e., that          students' “private interest[s] that will be affected by the
       Ms. Roe was not forced to comply with the December               official action”; (2) the schools' interest, “including the
       1, 2017 deadline—he also fails to explain, or allege any         function involved and fiscal and administrative burdens
       facts showing, how this prejudiced him in any way.               that the additional or substitute procedural requirement
17                                                                      would entail”; and (3) the accuracy of existing procedures
       Brief in Opposition at 22 (“[Mr.] Harris immediately
       forwarded [Ms. Roe’s] modifications and explanations
                                                                        and “the probable value, if any, of additional or substitute
       to Ms. Feldbaum without ... providing [Mr.] Doe an               procedural safeguards.”
       opportunity to review and respond.”) (emphasis added).
                                                                        [The accused student’s] private interests are his continued
18     January 19, 2018 Email from Mr. Harris to Mr. Doe (ECF           education at PSU as well as his reputation. The Supreme
       No. 9-8) (“I met with [Ms. Roe] today, and I asked her a         Court has already noted that a ten-day suspension is
       couple of follow-up questions that I planned to ask her if       “a serious event”; [a] year-long suspension, therefore, is
       we'd met at an earlier date. I've attached a document with       correspondingly more grievous. And the potential damage
       two additions that were made to the report based on my           to [the student’s] reputation is at least equally weighty,
       conversation with [her].... I will submit a revised draft of     if not more so—after all, in addition to a tarnished
       the report to [Ms. Feldbaum] today.”).
                                                                        disciplinary record, he is also facing the stigma of
If Mr. Doe is arguing that due process required PSU to allow            being labeled “responsible” for engaging in nonconsensual
him to respond to the revised report, that argument fails. After        sexual intercourse.
all, he was permitted (1) to review the revised report with Ms.
Feldbaum; (2) to submit a written response to that revised              PSU, on the other hand, seeks to maintain a safe
report and charges; and (3) to appear and speak before the              environment for its students—with an emphasis on the
panel at his hearing. And he alleges no facts showing that the          word “students.” PSU's mission, after all, is foundationally
panel prevented him from presenting any important testimony             educational. Although PSU has an interest in maintaining
or other evidence because, e.g., it was outside the scope of            discipline and order on its campuses, that interest is a
                                                                        means to its ultimately pedagogic end, and every dollar
Mr. Harris’s report. 19
                                                                        spent regulating and investigating its students' behavior is
                                                                        a dollar not spent on teaching, learning, or scholarship.
19     Mr. Doe alleges that “the Code limited him to
       ‘highlighting’ portions of the packet” during his panel          Complimenting this interest in discipline, however, is
       appearance, Complaint ¶ 65, but does not indicate if there       PSU's interest in securing accurate resolutions of student
       was other evidence he wanted to present, the exclusion           complaints like the one at issue here. PSU's educational
       of which might have risen to the level of a Due Process          mission is, of course, frustrated if it allows dangerous
       Clause violation. See PSU Code of Conduct & Student
                                                                        students to remain on its campuses. Its mission is equally
       Conduct Procedures at 14 (“When the hearing convenes,
                                                                        stymied, however, if PSU ejects innocent students who
       no new information may be provided to the hearing
                                                                        would otherwise benefit from, and contribute to, its
       authority, unless the person offering the information can
       show that the evidence was (1) not available during the          academic environment. 20
       investigation, and (2) is relevant to establishing whether
       or not the Respondent is responsible for misconduct.”).




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
            Case 4:19-cv-01234-MWB
Doe v. Pennsylvania State University, Slip Copy Document
                                                (2019)                   11-1 Filed 07/21/19 Page 6 of 73
2019 WL 2324506

                                                                                 of Colorado, 255 F. Supp. 3d 1064, 1082 n.13 (D. Colo.
20      Doe v. Pennsylvania State University, 336 F. Supp. 3d                    2017) (“[T]here is a fair question whether preponderance
        441, 446-47 (M.D. Pa. 2018).                                             of the evidence is the proper standard for disciplinary
Mr. Doe suggests that the burden of proof should be raised                       investigations such as the one that led to Plaintiff’s
to the clear and convincing evidence standard. It cannot be                      expulsion.”).
denied that such a change—though perhaps virtually costless              24      In his Brief in Opposition, Mr. Doe argues that PSU
from a financial perspective—would harm the proceeding’s                         violated his Due Process Clause rights by “failing
accuracy, because it would statistically result in more actually                 to limit [Mr. Harris’s] power to funnel and filter
guilty individuals being found “not responsible.” While                          evidence, including exculpatory evidence, related to the
some may argue that such a result is acceptable in light of                      accusation.”). Brief in Opposition at 20-21. This claim,
the enormous interests at stake, 21 this Court must uphold                       however, does not appear in his Complaint, so it will not
the principles of federalism embedded in our founding                            be considered. See Pennsylvania ex rel. Zimmerman v.
                                                                                 PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“[I]t is
document and must remain “mindful of [the Supreme Court’s]
                                                                                 axiomatic that the complaint may not be amended by the
admonition [that] [j]udicial interposition in the operation
                                                                                 briefs in opposition to a motion to dismiss.”).
of the public school system of the Nation raises problems
                                                                         25
requiring care and restraint.” 22 In short, it is not this Court’s               Cf. Plummer v. University of Houston, 860 F.3d 767,
job to judge the wisdom of PSU’s disciplinary procedures, but                    782 (5th Cir. 2017) (Jones, J., dissenting) (“[T]he
                                                                                 process deployed against the students [accused of
instead to ask whether those procedures deserve a blow from
                                                                                 sexual misconduct] was fundamentally flawed because
the heavy hammer of the United States Constitution.
                                                                                 of ... the preponderance standard for adjudicating quasi
                                                                                 criminal conduct ... compounded by [other problems].”)
21      Cf. In re Winship, 397 U.S. 358, 372 (1970) (Harlan,                     (emphasis added).
        J., concurring) (“[T]he requirement of proof beyond a
        reasonable doubt in a criminal case [is] bottomed on a
        fundamental value determination of our society that it is                                   Conclusion
        far worse to convict an innocent man than to let a guilty
        man go free.”).                                                  Mr. Doe has failed to support his Due Process Clause
22                                                                       claim. His arguments—regarding (1) his opportunity to cross-
        Goss v. Lopez, 419 U.S. 565, 578 (1975).
                                                                         examine Ms. Roe; (2) the bias of the hearing panel; (3) the
 *6 Courts have split on this issue. 23 However, in light of             participation of his attorney advisor; (4) PSU’s adherence to
the other procedural protections in place—Mr. Doe’s ability              its own procedures; and (5) PSU’s use of the preponderance
to address the panel personally; the (declined) opportunity to           standard—have all been rejected. This Court, therefore, will
pose questions to Ms. Roe; the use of a multi-member panel;              grant PSU’s motion and dismiss his Complaint for failure to
the presence of his attorney advisor—this Court cannot say               state a claim upon which relief can be granted.
that, by itself, PSU’s use of the preponderance of the evidence
standard violates the Due Process Clause of the United States            The Court, however, will allow Mr. Doe to file an amended
Constitution, especially since Mr. Doe has been unable to                complaint to allege facts that may sustain any of the claims
                                                                         made in his current complaint or to raise claims challenging
successfully point out any other problematic aspects 24 of the
                                                                         other part of PSU’s adjudication procedure which, on their
process used to adjudicate his case. 25                                  own or when combined with PSU’s use of the preponderance
                                                                         of the evidence standard, may rise to the level of a
23      Compare Doe v. Cummins, 662 Fed. Appx. 437, 449                  constitutional violation. An appropriate order follows.
        (6th Cir. 2016) (noting that a school’s use of the
        preponderance of the evidence standard, “in addition
        to having other procedural mechanisms in place that              All Citations
        counterbalance the lower standard used ... does not give
        rise to a due-process violation”) with Doe v. University         Slip Copy, 2019 WL 2324506


End of Document                                                      © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                          5
            Case
Doe v. University of 4:19-cv-01234-MWB          Document
                     South Carolina, Not Reported            11-1
                                                  in Fed. Supp. (2018)Filed         07/21/19 Page 7 of 73
2018 WL 1215045

                                                                          concerns relating to personal privacy or confidentiality
                                                                          may warrant some degree of anonymity in judicial
                  2018 WL 1215045
                                                                          proceedings, including use of a pseudonym.”) As
    Only the Westlaw citation is currently available.                     explained in more detail below, Doe has demonstrated
            United States District Court, D.                              compelling interests in anonymity in this matter because
          South Carolina, Columbia Division.                              of the personal and sensitive nature of the underlying
                                                                          facts of this case, which involve allegations of sexual
                  John DOE, Plaintiff,                                    assault. The court finds that the privacy interests of
                           v.                                             Doe (and the alleged victim, who is also identified by a
         UNIVERSITY OF SOUTH CAROLINA;                                    pseudonym) outweigh the public’s interest in access to
          Harris Pastides; Alisa Liggett; Carl                            their identities. Further, the court finds the defendants are
                                                                          in no way prejudiced by Doe’s use of a pseudonym, and
           Wells; Dennis Pruitt, Defendants.
                                                                          that using pseudonyms while permitting public access
                C/A No. 3:18-161-TLW-PJG                                  to the court records themselves is narrowly tailored to
                                                                          protect the privacy interests at stake here.
                             |
                   Signed 02/12/2018

Attorneys and Law Firms                                                                   BACKGROUND

John Doe, Columbia, SC, pro se.                                   Doe, a citizen of Iran, was enrolled as a graduate student at the
                                                                  University of South Carolina (“the University”) pursuant to a
Kenneth Paul Woodington, William Henry Davidson, II,              student F-1 non-immigrant visa. (Compl. ¶¶ 121-23, ECF No.
Davidson Morrison and Lindemann, Columbia, SC, for                1 at 27.) However, Doe was suspended from the University
Defendants.                                                       on January 17, 2018 as a result of disciplinary violations
                                                                  stemming from another student’s allegation against Doe of
                                                                  sexual assault. (Id. ¶ 98, ECF No. 1 at 22.) Doe alleges his
         REPORT AND RECOMMENDATION                                visa status requires that he be enrolled as a student at the
                                                                  University, and now that he is suspended, he is subject to
Paige J. Gossett, UNITED STATES MAGISTRATE JUDGE                  deportation by the United States. (Id. ¶ 124, ECF No. 1 at 27.)

 *1 The plaintiff, John Doe, 1 proceeding pro se, brings this     The allegations against Doe were raised by Jane Roe, 2 a
civil rights action against the defendants. The Complaint has     fellow student, on August 22, 2017 by filing an incident report
been filed pursuant to 28 U.S.C. § 1915. This matter is before    in the University’s Office of Equal Opportunity Programs.
the court pursuant to 28 U.S.C. § 636(b) and Local Civil          (Id. ¶ 31, ECF No. 1 at 5; Incident Report, ECF No. 37-1.)
Rule 73.02(B)(2) (D.S.C.) for a Report and Recommendation         According to Doe, Roe and Doe met through an online dating
on Doe’s motions for a preliminary injunction. (ECF Nos. 4        service, and on March 23, 2017, they met for a date at a
& 13.) Following notice to the defendants, the court held a       restaurant near the University. (Compl. ¶¶ 1-5; ECF No.
hearing on Doe’s motions on February 2, 2018. (ECF No. 37.)       1 at 2.) They drove to Doe’s house after dinner to watch
In the hearing, the court provided the parties the opportunity    a movie. (Id. ¶¶ 9-25, ECF No. 1 at 3-4.) As alleged by
to file supplemental briefing and further evidence. (ECF Nos.     Roe in her incident report, after arriving at his house, Doe
37 & 38.) The parties each filed supplemental briefs after        sexually assaulted her and physically restrained her from
the hearing, and the defendants filed exhibits. (ECF Nos.         leaving. (Incident Report, ECF No. 37-1.) Doe denies Roe’s
42 & 44.) Having carefully reviewed the parties' filings and      allegations and asserts that their encounter was consensual.
the evidence before the court in accordance with applicable       (Compl. ¶¶ 9-25, ECF No. 1 at 3-4.)
law, the court concludes Doe’s motions for a preliminary
injunction should be denied.                                      2       See supra note 1.

1                                                                  *2 A hearing was held before a panel from the University’s
       The court finds that extraordinary circumstances support
       Doe’s litigation of this matter under a pseudonym.         Office of Student Conduct on October 13, 2017 to consider
       See Doe v. Pub. Citizen, 749 F.3d 246, 273 (4th            Roe’s allegations against Doe and determine whether Doe
       Cir. 2017) (“[I]n exceptional circumstances, compelling    should be disciplined. (Id. ¶ 54, ECF No. 1 at 10-11.) Roe



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                        1
            Case
Doe v. University of 4:19-cv-01234-MWB          Document
                     South Carolina, Not Reported            11-1
                                                  in Fed. Supp. (2018)Filed       07/21/19 Page 8 of 73
2018 WL 1215045

did not attend the hearing, but she wrote a victim impact         Security that tracks students with F-1 visas, 3 and stated that
statement that was read in the hearing by a University staff      “[a]ccording to immigration regulation you must leave the
member. (Id.) The hearing panel found Doe responsible             country immediately.” (2d Mot. for TRO & Prelim. Inj. ¶ 12,
for “non-consensual sexual penetration,” and found him            ECF No. 13 at 3; Ex. A, 2d Mot. for TRO & Prelim. Inj., ECF
not responsible for “offensive touching” and “dangerous           No. 13-1.)
behaviors—intimidation, coercion, and abuse.” (Id.; Ex. A,
Mot. for TRO & Prelim. Inj., ECF No. 9-2 at 1-3.) The hearing     3      The database, known as Student and Exchange Visitor
panel sanctioned Doe by restricting the areas on campus that
                                                                         Information System (“SEVIS”), is a system that tracks
Doe could visit, and Doe alleges that the panel did not suspend
                                                                         and monitors schools, exchange visitor programs, and F,
him because the panel determined that such a punishment                  M, and J non-immigrants while visiting the United States
would be overly punitive in light of his visa status. (Compl.            to participate in the United States’s education system.
¶ 54, ECF No. 1 at 10-11.) After the hearing, on the same                (https://www.ice.gov/sevis).
day, Doe received a letter by email from the Office of Student
                                                                  Doe filed this action on January 19, 2018 by filing a
Conduct that summarized the hearing and stated that both Doe
                                                                  Complaint and his first motion for a temporary restraining
and Roe had “five university business days from the date the
                                                                  order and preliminary injunction. (ECF Nos. 1 & 4.) In the
decision letter was sent to submit a written request for an
                                                                  Complaint, Doe expressly raises causes of action pursuant
appeal.” (Id. ¶ 56, ECF No. 1 at 11; Ex. A, Mot. for TRO &
                                                                  to Title IX of the Education Amendments of 1972 (“Title
Prelim. Inj., ECF No. 9-2 at 1-3.)
                                                                  IX”), 20 U.S.C. § 1681(a), the Fifth Amendment’s Double
                                                                  Jeopardy Clause, the Fourteenth Amendment’s Due Process
On October 23, 2017, Roe appealed the hearing panel’s
                                                                  Clause, and state law causes of action for negligence, breach
decision to the University’s Title IX Appellate Review Panel
                                                                  of contract, and intentional infliction of emotional distress.
(“Title IX Panel”). (Compl. ¶ 60, ECF No. 1 at 12; Liggett
                                                                  Doe seeks injunctive relief and damages. Doe filed a second
Aff. ¶ 5, Def.'s 2d Suppl. to Resp., ECF No. 42-1 at 3.)
                                                                  motion for a temporary restraining order and preliminary
Doe then cross-appealed on October 25, arguing Roe’s appeal
                                                                  injunction on January 26, 2018. (ECF No. 13.)
was untimely under university policy. (Compl. ¶ 63, ECF
No. 1 at 13.) The Title IX Panel ordered that a new hearing
                                                                  On January 22 and 29, 2018 the court recommended that
panel rehear the case because the original panel improperly
                                                                  Doe’s motions be denied to the extent Doe sought an ex
considered Doe’s academic status and visa status when it
                                                                  parte temporary restraining order under Rule 65(b) and set a
fashioned Doe’s sanction. (Id. ¶ 64, ECF No. 1 at 13-14.)
                                                                  hearing on the preliminary injunction motions for February
                                                                  2, 2018, at which it heard oral argument from all parties on
A new hearing was held in front of a new panel on December
                                                                  Doe’s motions. (See ECF Nos. 10, 19, 20, & 37.)
13, 2017. (Id. ¶ 96, ECF No. 1 at 19-22.) Roe testified in this
new hearing, but Doe claims Roe raised new allegations that
he was not prepared to defend against. (Id.) The new hearing
panel found Doe responsible for “non-consensual sexual                                   DISCUSSION
penetration, offensive touching, and dangerous behaviors—
abuse, intimidation, and coercion,” and not responsible for       A. Nature of Relief Sought
“failure to comply—published policies.” (Id.; Ex. G, Mot.          *3 Through his motions, Doe seeks to enjoin the University
for TRO & Prelim. Inj., ECF No. 9-2 at 21-25.) The hearing        from imposing the disciplinary suspension against him, (ECF
panel suspended Doe from the University for two and one half      No. 4 at 4), to compel the University to reinstate Doe’s
years, beginning on December 18, 2017. (Compl. ¶ 96, ECF          SEVIS records and visa status, (ECF No. 13 at 9), and
No. 1 at 19-22.)                                                  to enjoin the University from forcing him to drop all of
                                                                  his classes for the Spring 2018 semester (ECF No. 13 at
Doe’s appeal of the new hearing panel’s decision was denied       9). Generally, state entities such as the University, and its
by the Title IX Panel on January 17, 2018. (Id. ¶¶ 97-98,         employees acting in their official capacity, are immune from
ECF No. 1 at 22.) On January 18, the University’s Office          suits filed pursuant to § 1983. The Eleventh Amendment bars
of International Student Services notified Doe by email that      suits by citizens against non-consenting states brought either
his records would be terminated in the electronic database        in state or federal court. See Alden v. Maine, 527 U.S. 706,
maintained by the United States Department of Homeland            712-13 (1999); Seminole Tribe of Fla. v. Florida, 517 U.S.
                                                                  44, 54 (1996); Hans v. Louisiana, 134 U.S. 1 (1890). Such


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
            Case
Doe v. University of 4:19-cv-01234-MWB          Document
                     South Carolina, Not Reported            11-1
                                                  in Fed. Supp. (2018)Filed          07/21/19 Page 9 of 73
2018 WL 1215045

immunity extends to arms of the state, including a state’s         state medical licensing board’s order suspending his license
agencies, instrumentalities, and employees. See Pennhurst          and letter of concern was not seeking prospective relief); and
State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-02 (1984);       Republic of Paraguay v. Allen, 134 F.3d 622, 628 (4th Cir.
see also Regents of the Univ. of Cal. v. Doe, 519 U.S. 425,        1998) (holding that a suit to void a state capital sentence of a
429 (1997); Will v. Mich. Dep't of State Police, 491 U.S. 58,      foreign national did not seek prospective relief). Because the
71 (1989) (holding that neither a State nor its officials acting   court finds Doe’s motions for a preliminary injunction should
in their official capacities are “persons” under § 1983). While    be denied on other grounds, the court need not resolve this
sovereign immunity does not bar suit where a state has given       dispute at this time.
consent to be sued, or where Congress abrogates the sovereign
immunity of a state, neither of those exceptions applies in the
                                                                   B. Motions for Preliminary Injunction
instant case. 4
                                                                   “A preliminary injunction is an extraordinary remedy never
                                                                   awarded as of right.” Winter v. Nat. Res. Def. Council, Inc.,
4       Congress has not abrogated the states' sovereign           555 U.S. 7, 24 (2008). A plaintiff seeking a preliminary
        immunity under § 1983, see Quern v. Jordan, 440 U. S.      injunction must establish all four of the following elements:
        332, 343 (1979), and South Carolina has not consented
                                                                   (1) he is likely to succeed on the merits; (2) he is likely to
        to suit in federal district court. S.C. Code Ann. §
                                                                   suffer irreparable harm in the absence of preliminary relief;
        15-78-20(e).
                                                                   (3) the balance of equities tips in his favor; and (4) an
Here, however, Doe seeks injunctive relief against the             injunction is in the public interest. Id. at 20; The Real Truth
University and its employees. Therefore, the court construes       About Obama, Inc. v. Fed. Election Comm'n, 575 F.3d 342,
Doe’s motions as seeking injunctive relief pursuant to Ex          346-47 (4th Cir. 2009), vacated on other grounds by 559
parte Young, 209 U.S. 123 (1908). Under Ex parte Young, a          U.S. 1089 (2010), reissued in part by 607 F.3d 355 (4th Cir.
federal court may “issue prospective, injunctive relief against    2010), overruling Blackwelder Furniture Co. of Statesville v.
a state officer to prevent ongoing violations of federal law,
                                                                   Seilig Mfg. Co., 550 F.2d 189 (4th Cir. 1977). 5 A plaintiff
on the rationale that such a suit is not a suit against the
                                                                   must make a clear showing that he is likely to succeed on
state for purposes of the Eleventh Amendment.” McBurney
                                                                   the merits of his claim. Winter, 555 U.S. at 22; Real Truth,
v. Cuccinelli, 616 F.3d 393 (4th Cir. 2010); see also Antrican
                                                                   575 F.3d at 345-46; see also Dewhurst v. Century Aluminum
v. Odom, 290 F.3d 178, 184 (4th Cir. 2002) (“This exception
                                                                   Co., 649 F.3d 287, 290 (4th Cir. 2011). Similarly, he must
to sovereign immunity is based on the notion, often referred
                                                                   make a clear showing that he is likely to be irreparably
to as a fiction, that a State officer who acts in violation of
                                                                   harmed absent injunctive relief. Winter, 555 U.S. at 20-23;
the Constitution is stripped of his official or representative
                                                                   Real Truth, 575 F.3d at 347. Only then may the court consider
character.”) (internal quotations omitted).
                                                                   whether the balance of equities tips in the plaintiff’s favor. See

The parties dispute whether the injunctive relief sought           Real Truth, 575 F.3d at 346-47. 6 Finally, the court must pay
by Doe is prospective in accordance with the exception             particular regard to the public consequences of employing the
recognized in Ex Parte Young, or retroactive, which would          extraordinary relief of injunction. Real Truth, 575 F.3d at 347
render Ex parte Young inapplicable. Compare Carten v. Kent         (quoting Winter, 555 U.S. at 24).
State Univ., 282 F.3d 391, 396 (6th Cir. 2002) (finding
requests for reinstatement to be prospective in nature and         5       The portions of Real Truth that were reissued by
appropriately sought pursuant to Ex parte Young); Osteen v.                the Fourth Circuit are Parts I and II found at 575
Henley, 13 F.3d 221, 223 (7th Cir. 1993) (finding expelled                 F.3d at 345-47, which are the sections addressing
student’s suit against school for reinstatement to school was              injunctions that are relied upon in the court’s Report and
                                                                           Recommendation.
not barred by the Eleventh Amendment because it sought
prospective injunctive relief); Kashani v. Purdue Univ., 813       6       Based on Winter, the Real Truth Court expressly
F.2d 843, 848 (7th Cir. 1987) (collecting cases); and Doe                  rejected and overruled Blackwelder’s sliding scale
v. Ohio State Univ., 219 F. Supp. 3d 645 (S.D. Ohio 2016)                  approach, which generally allowed a plaintiff to obtain
(finding reinstatement from school expulsion is prospective                an injunction with a strong showing of irreparable harm
injunctive relief, and therefore, not barred by the Eleventh               even if he demonstrated only a possibility of success on
Amendment), with Jemsek v. Ryne, 662 Fed.Appx. 206 (4th                    the merits. Real Truth, 575 F.3d at 347; Winter, 555 U.S.
Cir. 2016) (holding that a physician seeking rescission of a               at 21-23; see, e.g., Jones v. Bd. of Governors of N.C.,



                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
           Caseof4:19-cv-01234-MWB
Doe v. University                           Document
                  South Carolina, Not Reported           11-1
                                               in Fed. Supp.     Filed
                                                             (2018)                   07/21/19 Page 10 of 73
2018 WL 1215045

         704 F.2d 713, 715 (4th Cir. 1983) (granting a preliminary
         injunction under the Blackwelder standard).                     (2) the risk of an erroneous deprivation of such interest
                                                                         through the procedures used, and the probable value, if any,
   1. Likelihood of Success on the Merits                                of additional or substitute procedural safeguards, and
 *4 Doe’s basis for injunctive relief appears to rest only on
                                                                         (3) the government’s interest, including the function
his claims for violations of Title IX, the Fifth Amendment’s
                                                                         involved and the fiscal and administrative burdens that
Double Jeopardy Clause, and the Fourteenth Amendment’s
                                                                         the additional or substitute procedural requirements would
Due Process Clause. 7 Doe brings these claims pursuant to                entail.
42 U.S.C. § 1983. (Compl. ¶ 140, ECF No. 1 at 37.) A legal
action under § 1983 allows “a party who has been deprived            Matthews v. Eldridge, 424 U.S. 319, 335 (1976).
of a federal right under the color of state law to seek relief.”
City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526           State university disciplinary proceedings may implicate the
U.S. 687, 707 (1999). To state a claim under § 1983, a plaintiff     Due Process Clause, 8 which generally requires “the student
must allege: (1) that a right secured by the Constitution or         be given oral or written notice of the charges against him
laws of the United States was violated, and (2) that the alleged     and, if he denies them, an explanation of the evidence the
violation was committed by a person acting under the color           authorities have and an opportunity to present his side of the
of state law. West v. Atkins, 487 U.S. 42, 48 (1988).                story.” Goss v. Lopez, 419 U.S. 565, 581 (1975) (addressing
                                                                     due process requirements in a public high school setting); see
7        Consequently, the court will not consider Doe’s state law   also Bd. of Curators of Univ. of Mo. v. Horowitz, 435 U.S.
         claims for the purpose of the motions for a preliminary     78, 85-86 (1978) (“All that Goss required was an ‘informal
         injunction.                                                 give-and-take’ between the student and the administrative
                                                                     body dismissing him that would, at least, give the student ‘the
                                                                     opportunity to characterize his conduct and put it in what he
          a. Fourteenth Amendment—Due Process
                                                                     deems the proper context.’ ”) (quoting Goss, 419 U.S. at 584).
Doe claims the University’s disciplinary process violated            The United States Court of Appeals for the Fourth Circuit has
his right to due process under the Fourteenth Amendment.             most recently stated that students facing disciplinary action
Specifically, Doe alleges he was deprived of due process             at universities must only be “afforded a meaningful hearing.”
because Defendant Wells modified the incident report in              Tigrett v. Rector & Visitors of Univ. of Va., 290 F.3d 620,
which Roe made allegations against Doe; Roe’s appeal from            630 (4th Cir. 2002); but see Goss, 419 U.S. at 584 (suggesting
the first hearing was filed late; the Title IX Panel instructed      suspensions longer than ten days, or expulsions, may require
the new hearing panel to not consider Doe’s visa status or           more formal procedures). Previously, the Fourth Circuit has
academic status when fashioning a sanction; and Roe made             adopted the summary of minimum due process requirements
new allegations at the second hearing.                               for disciplinary hearings in an academic setting provided by
                                                                     the United States Court of Appeals for the Fifth Circuit in
In relevant part, the Fourteenth Amendment provides that             1961 in Dixon v. Ala. State Bd. of Ed., 294 F.2d 150,158-59
“no state shall make or enforce any law which shall ...              (4th Cir. 1961). See Henson, 719 F.2d at 73 (“Although Dixon
deprive any person of life, liberty, or property, without            was decided more than twenty years ago, its summary of
due process of law.” U.S. Const. amend. XIV, § 1. The                minimum due process requirements for disciplinary hearings
adequacy of due process is governed by the balancing test            in an academic setting is still accurate today.”) 9
set forth in the United States Supreme Court’s decision
in Matthews v. Eldridge, 424 U.S. 319, 335 (1976). In                8        Courts have generally assumed without deciding that a
Matthews, the Court provided that sufficiency of due process                  student has a protected liberty or property interest in
in administrative procedures requires an analysis of the                      continued enrollment at a state college or university.
governmental and private interests that are affected, which                   See, e.g., Tigrett v. Rector & Visitors of Univ. of Va.,
requires consideration of three factors:                                      290 F.3d 620, 627 (4th Cir. 2002) (“The Supreme Court
                                                                              has assumed, without actually deciding, that university
    (1) the private interest that will be affected by the official            students possess a ‘constitutionally protectible property
    action,                                                                   right’ in their continued enrollment in a university.”)
                                                                              (quoting Regents of the Univ. of Mich. v. Ewing, 474



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      4
           Caseof4:19-cv-01234-MWB
Doe v. University                           Document
                  South Carolina, Not Reported           11-1
                                               in Fed. Supp.     Filed
                                                             (2018)               07/21/19 Page 11 of 73
2018 WL 1215045

      U.S. 214, 223 (1985)); Henson v. Honor Comm. of Univ.                    Such a hearing, with the attending
      of Va., 719 F.2d 69, 73 (4th Cir. 1983) (assuming without                publicity and disturbance of college
      deciding plaintiff had a protected liberty or property                   activities, might be detrimental to the
      interest in an honor code proceeding); Lewin v. Med.                     college’s educational atmosphere and
      Coll. of Hampton Rds., 910 F. Supp. 1161, 1165 (E.D.
                                                                               impractical to carry out. Nevertheless,
      Va. 1996) (collecting cases); see also Doe v. Alger,175
                                                                               the rudiments of an adversary
      F. Supp. 3d 646, 656-58 (W.D. Va. 2016).
                                                                               proceeding may be preserved without
9     Other courts in this circuit, even recently, have adhered                encroaching upon the interests of the
      to Dixon’s standard in similar factual circumstances. See                college.
      Doe v. Alger, 175 F. Supp. 3d 646, 661 (W.D. Va. 2016);
      but cf. Doe v. Rector & Visitors of George Mason Univ.,
      149 F. Supp. 3d 602, 615 n.10 (E.D. Va. 2016) (noting
                                                                  Dixon, 294 F.2d at 158-59.
      that “although Dixon was decided pre-Mathews, Henson
      was decided post-Mathews, and therefore Dixon must be
                                                                  Beyond setting minimum standards that comport with due
      understood in this circuit as consistent with Mathews.”).
                                                                  process in disciplinary hearings, the Fourth Circuit has also
*5 In Dixon, the Fifth Circuit stated,                            found that significant departures from state government
                                                                  procedures which have induced reasonable and detrimental
                                                                  reliance may, if sufficiently unfair and prejudicial, constitute
           [W]e state our views on the nature of                  a procedural due process violation in a university disciplinary
           the notice and hearing required by due                 hearing. See Jones v. Bd. of Governors of Univ. of N.C., 704
           process prior to expulsion from a state                F.2d 713, 717 (4th Cir. 1983) (citing United States v. Caceres,
           college or university.... The notice                   440 U.S. 741, 752-53 & n.15 (1979)).
           should contain a statement of the
           specific charges and grounds which,                    Here, the Court finds that Doe’s allegations, addressed in
           if proven, would justify expulsion                     turn below, do not clearly show that he was not afforded due
           under the regulations of the Board                     process in his disciplinary hearing. Consequently, the court
           of Education. The nature of the                        finds Doe has failed to clearly show that he is likely to succeed
           hearing should vary depending upon                     on the merits of his due process claim.
           the circumstances of the particular
           case. The case before us requires
           something more than an informal
                                                                             i. Modification of the Incident Report
           interview with an administrative
           authority of the college. By its                       As to the allegation that Wells modified the incident report
           nature, a charge of misconduct, as                     in which Roe originally made allegations against Doe, the
           opposed to a failure to meet the                       court finds this allegation is not supported by the record. At
           scholastic standards of the college,                   the hearing on Doe’s motion for a preliminary injunction,
           depends upon a collection of the facts                 Doe explained that this allegation arises from his realization
           concerning the charged misconduct,                     that a printed electronic copy of the incident report contains
           easily colored by the point of view of                 a notation at the end of the document that states it was
           the witnesses. In such circumstances,                  “modified by Carl R. Wells on August 23, 2017,” one day
           a hearing which gives the Board                        after Roe first brought the allegations against Doe. (Incident
           or the administrative authorities                      Report, ECF No. 37-1.) Doe appears to be concerned that
           of the college an opportunity to                       Wells may have modified the substance of the incident report
           hear both sides in considerable                        without his knowledge and to his detriment. However, Wells
           detail is best suited to protect                       submitted a sworn affidavit in which he swears that the
           the rights of all involved. This                       only modification he made to the incident report was to
           is not to imply that a full-dress                      add demographic and contact information that was missing
           judicial hearing, with the right to                    from the original version, and which was linked to another
           cross-examine witnesses, is required.                  University database. (Wells Aff. ¶ 5, Def.'s 2d Suppl. in Resp.,



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
           Caseof4:19-cv-01234-MWB
Doe v. University                           Document
                  South Carolina, Not Reported           11-1
                                               in Fed. Supp.     Filed
                                                             (2018)                07/21/19 Page 12 of 73
2018 WL 1215045

ECF No. 42-2 at 2-3.) Wells swears he did not modify the           not clearly show that Doe is likely to succeed on the merits
substance of the incident report, (id. ¶ 6, ECF No. 42-2 at 3),    of any constitutional claim. 10 As detailed above, due process
and Doe provides no evidence to the contrary. Accordingly,         requires at least that Doe be notified of the disciplinary
the court finds that this conjectural allegation by Doe does not   charges against him and an opportunity to be heard to defend
support a claim that his right to due process was violated by      against those charges. See Goss, 419 U.S. at 581. Here,
the University’s disciplinary process.                             Doe fails to forecast any evidence that the Title IX Panel’s
                                                                   instructions deprived him of a meaningful hearing on remand.
                                                                   See Tigrett, 290 F.3d at 629 (noting in a student expulsion
               ii. Timeliness of Roe’s Appeal                      case that the crux of the due process inquiry was whether the
                                                                   students received a meaningful hearing) (citing Mathews, 424
 *6 As to Doe’s claim that Roe’s appeal from the original          U.S. at 333). Moreover, nothing indicates that the University
hearing was untimely, the court finds such a claim is not          failed to give an opportunity to both sides to be heard in
supported by the facts in the record at this time and, in          detail at the second hearing. See Dixon, 294 F.2d at 158-59.
any event, fails to suggest a constitutional violation. The        Consequently, the court finds Doe fails to clearly show that
University’s policies allow for appeals up to five “business       he is likely to succeed on the merits of his due process claim
days” after a disciplinary hearing. (Ex. 4, Def.'s 2d Suppl. in    based on the Title IX Panel’s instructions on remand.
Resp., ECF No. 42-4 at 2.). Doe’s first disciplinary hearing
was held on October 13, 2017, a Friday. (Compl. ¶ 54, ECF          10     To the extent Doe relies on the Double Jeopardy Clause
No. 1 at 11.) Roe filed an appeal on October 24, 2017, which              with regard to his challenge to the second hearing, he
Doe alleges is seven “business days” from October 13. (Id.                again fails to show a likelihood of success on the merits,
¶ 60, ECF No. 1 at 12.) However, Defendant Liggett filed                  as it is well settled that the Double Jeopardy Clause
a sworn affidavit swearing that, as a matter of practice, the             does not apply to academic disciplinary proceedings.
Office of Student Conduct does not count days when there                  See, e.g., Hudson v. United States, 522 U.S. 93, 98-99
are no classes for students as “business days” for purposes of            (1997) (“The [Double Jeopardy] Clause protects only
deadlines for actions by students. (Liggett Aff. ¶ 5, Def.'s 2d           against the imposition of multiple criminal punishments
Suppl. in Resp., ECF No. 42-1 at 3.) Liggett also swears that             for the same offense[.]”) (citing Helvering v. Mitchell,
the University’s students were on fall break on October 19                303 U.S. 391, 399 (1938)); Ctr. for Participant Ed. v.
                                                                          Marshall, 337 F. Supp. 126, 137 (N.D. Fla. 1972) (finding
and 20, and that Roe filed her appeal on October 23. (Id. ¶¶
                                                                          a university disciplinary proceeding was civil in nature,
4 & 6.) Thus, Liggett swears, Roe’s appeal was filed on the
                                                                          rather than criminal, because it did not involve a loss
fourth “business day” after the October 13 hearing. (Id. ¶ 7.)
                                                                          of life or liberty, and therefore, the Double Jeopardy
Doe provides the court with no evidence to refute Liggett’s               Clause was not implicated); Paine v. Bd. of Regents of
statement. Accordingly, the court finds that Doe’s allegation             Univ. of Tex. Sys., 355 F. Supp. 199, 203 (W.D. Tex.
that Roe filed a late appeal is unsupported by the evidence in            1972) (providing that a university’s disciplinary rules
the record. Moreover, Doe identifies no authority to support              were civil, remedial, or administrative in nature, and
the proposition that, assuming Roe’s appeal was late, a                   thus, they did not implicate the Double Jeopardy Clause).
discretionary extension by the University would violate Doe’s
due process rights, especially considering that the University
considered Doe’s cross appeal as well. Consequently, the                  iv. Roe’s Allegations in the Second Hearing
court finds this allegation does not support his claim that
                                                                   Finally, Doe alleges Roe added new allegations of sexual
the University’s disciplinary process violated his right to due
                                                                   misconduct in the second disciplinary hearing that Doe was
process.
                                                                   unable to defend against. Doe argues this violated his right to
                                                                   due process because he had no notice of this claim—which
                                                                   asserted coerced oral sex—and was not prepared to defend
              iii. Title IX Panel’s Instructions                   against it. 11 However, the court finds Doe’s allegation is
                                                                   belied by the evidence in the record. The incident report,
Doe also claims that the Title IX Panel instructed the new
                                                                   which Doe alleges he had access to “throughout the whole
hearing panel not to consider Doe’s visa status or academic
                                                                   process,” (Compl. ¶ 31, ECF No. 1 at 7), contains the
status when it determined the appropriate sanction for his
                                                                   allegations by Roe that Doe now contends were never raised
offenses. However, the court finds that this allegation does



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    6
           Caseof4:19-cv-01234-MWB
Doe v. University                           Document
                  South Carolina, Not Reported           11-1
                                               in Fed. Supp.     Filed
                                                             (2018)                  07/21/19 Page 13 of 73
2018 WL 1215045

until the second hearing. (ECF No. 37-1 at 1.) Therefore, by         12      Such a claim is cognizable in a § 1983 action. See
Doe’s own account, he was on notice that Roe alleged that                    Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246
the oral sex was not consensual. Consequently, the court finds               (2009).
this allegation of procedural error does not demonstrate that
                                                                     13      The Fourth Circuit has found that Title VII of the Civil
the University’s disciplinary process violated his right to due
                                                                             Rights Act of 1964, 42 U.S.C. § 2000e, et seq.“provide[s]
process.
                                                                             a persuasive body of standards to which we may look
                                                                             in shaping the contours of a private right of action
11     To the extent Doe also alleges that Roe filed a second                under Title IX.” See Brzonkala, 132 F.3d at 961 (quoting
       incident report detailing violations of the no-contact                Preston v. Commonwealth of Va. ex rel. New River
       order against him, and that Roe’s reference to the                    Cmty. Coll., 31 F.3d 203, 207 (4th Cir. 1994)).
       second incident report in the second disciplinary hearing
                                                                     Here, Doe fails to provide specific arguments or evidence that
       violated his right to due process, the court finds no clear
       showing of a likelihood of success on the merits, since
                                                                     would show he is likely to succeed on the merits of this claim.
       Doe was found not responsible for those allegations. (Ex.     The only argument the court can find in Doe’s various motions
       G., Suppl. to Mot. for TRO & Prelim. Inj., ECF No. 9-2        and pleadings that would address a Title IX claim is Doe’s
       at 22.)                                                       assertion that “Defendants evidenced a gender bias against
                                                                     [Doe] as the male accused throughout the investigative
                                                                     and hearing process.” (Compl. ¶ 103, ECF No. 1 at 23.)
             b. Title IX—Disparate Treatment                         However, Doe fails to identify “particular circumstances
                                                                     suggesting that gender bias was a motivating factor behind
 *7 Doe claims the defendants violated his rights under Title
                                                                     the erroneous finding.” See Yusuf, 35 F.3d at 715. Allegations
IX because the disciplinary hearing process amounted to sex
                                                                     of such circumstances could entail “statements by members
discrimination. However, the court finds Doe has also failed
                                                                     of the disciplinary tribunal, statements by pertinent university
to clearly show he is likely to succeed on the merits of this
                                                                     officials, or patterns of decision-making that also tend to
claim.
                                                                     show the influence of gender,” but conclusory allegations of
                                                                     discrimination will not suffice. Brzonkala, 132 F.3d at 961-62
Title IX provides: “No person in the United States shall,
                                                                     (quoting Yusuf, 35 F.3d at 715). Because Doe’s allegation
on the basis of sex, be excluded from participation in, be
                                                                     is merely conclusory and unsupported by specific factual
denied the benefits of, or be subjected to discrimination under
                                                                     allegations, the court finds Doe has failed to clearly show he
any education program or activity receiving Federal financial
                                                                     is likely to succeed on the merits of this claim.
assistance.” 20 U.S.C. § 1681(a). A student may raise a claim
of disparate treatment in a disciplinary proceeding based on
                                                                     Based on the foregoing, Doe has failed to clearly show that he
sex pursuant to Title IX. Brzonkala v. Va. Polytechnic Inst.
                                                                     is likely to succeed on the merits of his federal claims. Thus,
& State Univ., 132 F.3d 949, 961 (4th Cir. 1997) (reversed
                                                                     Doe fails to satisfy the first Winter factor.
en banc on other grounds) (relying on Yusuf v. Vassar Coll.,
35 F.3d 709, 715 (2d Cir. 1994) (referring to the claim as
one for “erroneous outcome discrimination”)). 12 To state a             2. Irreparable Injury
claim for disparate treatment, a plaintiff must allege: (1) “a       As to the second Winter factor, Doe alleges he will be harmed
procedurally or otherwise flawed proceeding”; (2) “that has          in numerous ways if the court does not grant preliminary
led to an adverse and erroneous outcome”; and (3) “particular        relief. Chief among his concerns are that his suspension has
circumstances suggesting that gender bias was a motivating           resulted in the illegality of his presence in the United States,
factor behind the erroneous finding.” Doe v. Salisbury Univ.,        and the prospect of his deportation to Iran, his native country.
123 F. Supp. 3d 748, 766 (D. Md. 2015) (quoting Yusuf, 35            Doe alleges that if he were to be deported to Iran, he could face
F.3d at 715); see also Doe. v. Rector & Visitors of George           legal trouble, including death, because of the allegations of
Mason Univ., 132 F. Supp. 3d 712, 732 (E.D. Va. 2015)                sexual misconduct. Doe also argues the court should consider
(same). 13                                                           the harms he presently faces in the United States because
                                                                     of his suspension—the disruption of his pursuit of his Ph.
                                                                     D., the loss of his job at the University, and the resulting
                                                                     financial hardships. However, even if this factor weighed in
                                                                     Doe’s favor as to the preliminary injunction motion, because



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      7
           Caseof4:19-cv-01234-MWB
Doe v. University                           Document
                  South Carolina, Not Reported           11-1
                                               in Fed. Supp.     Filed
                                                             (2018)                   07/21/19 Page 14 of 73
2018 WL 1215045

                                                                      v. State of Ark., 393 U.S. 97 (1968)); Tigrett, 290 F.3d
the court has already found that Doe has not clearly shown
                                                                      at 629 (“In the absence of a constitutional or statutory
that he is likely to succeed on the merits of his claims, this
                                                                      deprivation, the federal courts should be loathe to interfere
factor is insufficient to warrant relief. See Real Truth, 575
                                                                      with the organization and operation of an institution of higher
F.3d at 347 (stating that Winter requires all four factors be
                                                                      education.”). Thus, the third and fourth factors also do not
satisfied as articulated to grant a motion for a preliminary
                                                                      warrant the extraordinary remedy of a preliminary injunction.
injunction).
                                                                      Further, as noted above, because the court has already found
                                                                      that Doe has not clearly shown that he is likely to succeed on
  3. Balance of the Equities & the Public Interest                    the merits of his claims, an injunction cannot be granted. See
 *8 As to the third and fourth Winter factors, 14 the court           Real Truth, 575 F.3d at 347 (stating that Winter requires all
finds that the competing interests between these parties              four factors be satisfied as articulated to grant a motion for a
reveal the balance of equities does not clearly tip to either         preliminary injunction).
side. As explained above, Doe’s interests lie in regaining
lawful immigration status in the United States, completing            14      Int'l Refugee Assistance Project v. Trump, 857 F.3d
his academic work, and regaining his employment. But the                      554, 602 (4th Cir. 2017) (considering the balance of
University retains an interest in protecting the safety and                   equity and public interest factors together), vacated and
order of its student body through its disciplinary procedures.                remanded on other grounds, 137 S. Ct. 2080 (2017).
See Goss, 419 U.S. at 591-93. The public interest aligns
with the University’s here and supports denial of the
                                                                                         RECOMMENDATION
preliminary injunction as well. Notably, the law recognizes
that federal courts should generally refrain from interfering         Based on the foregoing, the court recommends Doe’s motions
in the affairs of state institutions of higher learning, absent       for a preliminary injunction be denied. (ECF Nos. 4 & 13.)
some extraordinary justification. See id. at 578 (“Judicial
interposition in the operation of the public school system of
the Nation raises problems requiring care and restraint.... By        All Citations
and large, public education in our Nation is committed to
the control of state and local authorities.”) (quoting Epperson       Not Reported in Fed. Supp., 2018 WL 1215045


End of Document                                                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                        8
            Case
Harris v. Saint     4:19-cv-01234-MWB
                Joseph's                        Document
                         University, Not Reported in F.Supp.3d11-1
                                                               (2014) Filed         07/21/19 Page 15 of 73
2014 WL 1910242

                                                                  alleges intentional interference with contractual relations
                                                                  (Count VIII). 1
      KeyCite Yellow Flag - Negative Treatment
Distinguished by Galarza v. Dick, D.N.M., July 25, 2016
                                                                  1      Although Count VIII of the Amended Complaint was
                  2014 WL 1910242
    Only the Westlaw citation is currently available.                    mistakenly identified as Count IX, by stipulation of the
             United States District Court,                               parties approved by the Court (ECF Document 22), the
                 E.D. Pennsylvania.                                      Amended Complaint was corrected in that regard.
                                                                  Pending before the Court are the Motions to Dismiss
                          Brian HARRIS                            Plaintiff's Amended Complaint filed by defendants, SJU and
                          v.                                      Joseph Kalin (collectively, “University Defendants”) (ECF
           SAINT JOSEPH'S UNIVERSITY, et al.                      Doc. 23) and defendant Jane Doe (Doc. 24), under Federal
                                                                  Rule of Civil Procedure 12(b)(6). For the reasons which
                     Civil Action No. 13–3937.                    follow, defendants' motions to dismiss are granted in part and
                                  |                               denied in part.
                       Signed May 12, 2013.
                                  |
                        Filed May 13, 2014.                       1. LEGAL STANDARD UNDER FED. R. CIV. P. 12(b)
                                                                  (6)
Attorneys and Law Firms                                           Dismissal under Rule 12(b)(6) is proper where the Amended
                                                                  Complaint fails to state a claim upon which relief may be
Kenneth M. Dubrow, The Chartwell Law Offices LLP,
                                                                  granted, such as where the plaintiff is unable to plead “enough
Philadelphia, PA, for Brian Harris.
                                                                  facts to state a claim to relief that is plausible on its face.”
James A. Keller, Joshua W.B. Richards, Saul Ewing LLP,            Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct.
Daniel J. Rucket, John H. McCarthy, Rawle & Henederson            1955, 167 L.Ed.2d 929 (2007). The plausibility standard
LLP, Timothy Burke, Eckert Seamans Cherin & Mellott LLC,          “asks for more than a sheer possibility that a defendant has
Philadelphia, PA, for Saint Joseph's University, et al.           acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129
                                                                  S.Ct. 1937, 173 L.Ed.2d 868 (2009). Conclusory allegations
                                                                  are insufficient to survive a motion to dismiss. See Fowler v.
                         MEMORANDUM                               UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.2009).

RESTREPO, District Judge.                                         The Court must consider only those facts alleged in the
                                                                  complaint and accept all of those allegations as true. Wiest v.
 *1 This case arises from an internal administrative              Lynch, 2014 WL 1490250, *8 (E.D.Pa.2014) (citing ALA, Inc.
disciplinary investigation and student conduct hearing at         v. CCAIR, Inc., 29 F.3d 855, 859 (3d “Cir.1994)). However,
Saint Joseph's University (“SJU”) resulting in plaintiff,         the Court “need not accept as true unsupported conclusions
Brian Harris, being found responsible for sexually assaulting     and unwarranted inferences,” see id. (citing Doug Grant,
defendant Jane Doe, both of whom were SJU students at the         Inc. v. Greate Bay Casino Corp., 232 F.3d 173, 183–84 (3d
time. Plaintiff brought this action against defendants: SJU;      Cir.2000) (citations and internal quotation marks omitted)),
Joseph Kalin, a Public Safety Officer at SJU; and Jane Doe.       and “the tenet that a court must accept as true all of the
Against SJU only, plaintiff alleges: breach of contract (Count    allegations contained in a complaint is inapplicable to legal
I); violation of Title IX of the Education Act Amendments         conclusions,” see Iqbal, 556 U.S. at 678.
of 1972 (“Title IX”), 20 U.S.C. § 1681, et seq. (Count II);
negligence (Count III); and violation of Pennsylvania's Unfair
Trade Practices and Consumer Protection Law (“UTPCPL”),           2. DISCUSSION
73 Pa.C.S.A. § 201–1, et seq. (Count IV). Against all
defendants, plaintiff alleges: defamation (Count V); making         (A) Count I—Breach of Contract
public statements about plaintiff placing him in a false light    Plaintiff's Amended Complaint alleges:
(Count VI); and intentional infliction of emotional distress
(“IIED”) (Count VII). Finally, against Jane Doe only, plaintiff



                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               1
            Case
Harris v. Saint     4:19-cv-01234-MWB
                Joseph's                        Document
                         University, Not Reported in F.Supp.3d11-1
                                                               (2014) Filed        07/21/19 Page 16 of 73
2014 WL 1910242

                                                                                [plaintiff] with a finding of guilt for an
                                                                                act he did not commit, and monetary
             At all times material hereto, a                                    losses.
             contractual relationship purportedly
             existed between SJU and [plaintiff].
             The [Student] Handbook, 2 the terms                   Id. ¶ 84. Thus, although the Amended Complaint states
             of which were unilaterally drafted                    that “a contractual relationship purportedly existed between
             by SJU, was deemed part of that                       SJU and Harris” and that the “Handbook ... was deemed
             contract. Pursuant thereto, SJU was                   part of that contract,” id. ¶ 81, the specific allegations of
             required to act in accordance with                    breach of contract assert that “SJU breached its contract with
             the Handbook in resolving complaints                  [plaintiff] by failing to comply with the Handbook.” Id. ¶
             of misconduct and violations of                       83 (emph.added). The breach alleged was “failing to comply
             SJU's policies and regulations, in                    with the Handbook.” Id.
             the investigation of those complaints,
             in the process of adjudicating                        The parties acknowledge that to state a claim for breach of
             complaints of sexual misconduct,                      contract, a plaintiff must plead the following elements: (1)
             and in resolving appeals brought                      the existence of a contract, including its essential terms; (2)
             challenging disciplinary decisions.                   a breach of a duty imposed by the contract; and (3) resulting
                                                                   damages, see Dempsey v. Bucknell Univ., 2012 WL 1569826,
                                                                   *17 (M.D.Pa.2012) (citing Lackner v. Glosser, 892 A.2d 21,
                                                                   30 (Pa.Super.2006)). See Univ. Defs.' Br. 8; Pl.'s Br. 10.
2      A copy of the 2012/2013 SJU Student Handbook                Initially, it is noted that University Defendants “concede[ ]
       (“Handbook”) is attached as Exhibit A to the Declaration    that ‘the relationship between a private educational institution
       of Joshua W.B. Richards, counsel for University             and an enrolled student is contractual in nature,’ Swartley v.
       Defendants, accompanying the University Defendants'         Hoffner, 734 A.2d 915, 919 (Pa.Super.1999), and here the
       brief in support of their motion to dismiss.
                                                                   terms of that contract are outlined in the Handbook.” 3 See
 *2 Pl.'s Am. Compl. (Document 20), ¶ 81 (footnote added).         Univ. Defs.' Br. 8 (footnote omitted). Thus, it appears that for
The Amended Complaint further alleges: “SJU breached its           purposes of the motions to dismiss, the parties agree that if
contract with Harris by failing to comply with the Handbook,       plaintiff has sufficiently and properly pled a violation by SJU
a contract between Harris and SJU, including, without              of the rules and regulations set forth in the Handbook,
limitation, SJU's implicit duties of good faith and fair dealing   plaintiff's claim of breach of contract survives the motion to
in connection therewith, by: ...” Id. ¶ 83 (emph.added).           dismiss with regard to the breach of contract claim.
Paragraph 83 of the Amended Complaint then includes
23 general averments regarding policies and procedures             3      As reflected by the caselaw cited by the parties in support
for investigation and adjudication of complaints of alleged
                                                                          of their respective positions, the parties appear to agree
sexual misconduct wherein plaintiff alleges SJU breached its
                                                                          that Pennsylvania substantive law governs plaintiff's
contract with plaintiff. Id. ¶ 83(a)-(w). Finally, the Amended            state law claims. See, e.g., Univ. Defs.' Br. 8 n. 3 (citing
Complaint alleges damages as a result of SJU's alleged breach             cases) (“Pennsylvania substantive law governs Harris'
of contract including:                                                    breach of contract claim.”).
                                                                   Indeed, under Pennsylvania law, “[t]he relationship between
                                                                   a private educational institution and an enrolled student
             having [plaintiff's] SJU school record                is contractual in nature; therefore, a student can bring
             improperly include a conviction and/                  a cause of action against said institution for breach of
             or other finding of guilt of sexual                   contract where the institution ignores or violates portions
             misconduct (assault) based upon the                   of the written contract.” Dempsey, 2012 WL 1569826, at
             unfounded charges brought against                     *17 (quoting Swartley, 734 A.2d at 919). “The contract
             him, marring [his] ability to enroll in               between a private institution and a student is comprised
             another college or university of similar              of written guidelines, policies, and procedures as contained
             or greater stature as SJU, stigmatizing               in the written materials distributed to the student over the


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      2
            Case
Harris v. Saint     4:19-cv-01234-MWB
                Joseph's                        Document
                         University, Not Reported in F.Supp.3d11-1
                                                               (2014) Filed        07/21/19 Page 17 of 73
2014 WL 1910242

course of their enrollment in the institution.” Kimberg v.         the investigation and adjudication of complaints,” “[f]ailing
Univ. of Scranton, 2007 WL 405971, *3 (M.D.Pa.2007)                to provide adequate notice of the polices and procedures,”
(quoting Swartley, 734 A.2d at 919). Thus, it appears that         and “failing to provide fair notice of the parameters of the
plaintiff has sufficiently pled the existence of a contract        charged offense.” Id. ¶ 83(a), (b), and (e) (emph.added).
between plaintiff and SJU, and the remaining issue is whether      Conclusory allegations such as these, with no clear averments
plaintiff's allegations are sufficient to support a finding that   as to what statement or regulations included in the Handbook
SJU breached the terms of the contract as contained in the         (which the parties appear to agree for present purposes was
Handbook. 4 See, e.g., id.; Reardon v. Allegheny College, 926      a contract) were violated or breached, are insufficient to
A.2d 477, 480 (Pa.Super.2007) (“The relationship between           survive a motion to dismiss. See, e .g., Bradshaw v. Pa. State
a privately funded college and a student has traditionally         Univ., 2011 WL 1288681, *2 (E.D.Pa.2011) (giving plaintiff
been defined in this Commonwealth as strictly contractual          former student opportunity to amend her complaint to “allege
in nature.... As such, we review the agreement between the         specifically the terms of the contract in dispute”).
parties concerning disciplinary procedures, contained within
a portion of the student handbook ... as we would any other        To survive a motion to dismiss, Iqbal explains, “a complaint
agreement between two private parties.”) (citations omitted).      must contain sufficient factual matter,” that if accepted as
                                                                   true, states a claim for relief “that is plausible on its face.”
4                                                                  Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 570). “A
       In an attempt to show that there are “questions of
                                                                   claim has facial plausibility when the plaintiff pleads factual
       unresolved fact” on which a denial of the University
                                                                   content that allows the court to draw the reasonable inference
       Defendants' motion may be based, see Pl.'s Resp. to Univ.
       Defs.' Mot. 8, plaintiff points to what he perceives to     that the defendant is liable for the misconduct alleged.” Id. at
       be a contradiction between SJU's concession that the        556. In this case, plaintiff has failed to plead sufficient factual
       Handbook is a contract and the Handbook's language that     content to support his claim that SJU breached the contract.
       it “is not a contract,” id. at 8, 11 (quoting Handbook      See Am. Compl. ¶ 83(a)-(w). For example, it is not at all clear
       at 3). However, this issue appears to be a red herring      which policy(ies) or procedure(s) in the Handbook plaintiff is
       with regard to resolution of the motion to dismiss. As      alleging SJU breached.
       mentioned, plaintiff specifically pleads in his Amended
       Complaint: “SJU breached its contract with Harris by        “[I]f a [claim] is vulnerable to 12(b)(6) dismissal, a
       failing to comply with the Handbook, a contract             district court must permit a curative amendment, unless an
       between Harris and SJU ...” See Pl.'s Am. Compl. ¶
                                                                   amendment would be inequitable or futile.” Wiest, 2014 WL
       83 (emph.added). Thus, the allegations in the Amended
                                                                   1490250, at *8 (quoting Phillips v. Cnty. of Allegheny, 515
       Complaint upon which plaintiff basis his breach of
                                                                   F.3d 224, 236 (3d Cir.2008)). Therefore, here, the Amended
       contract claim assert that SJU breached its contract
       “by failing to comply with the Handbook.” Id. To
                                                                   Complaint is dismissed without prejudice to plaintiff's right to
       the extent that plaintiff is now arguing that, based on     amend the Complaint to include sufficient factual allegations
       the Handbook's language, the Handbook may not be            to support his claim of breach of contract. 5
       a contract, it would appear that plaintiff's breach of
       contract claims—which are based on the averment that        5       Plaintiff would be well-advised to include in any
       the Handbook is a contract and that SJU breached that
                                                                           amended pleading factual allegations identifying the
       contract—must be dismissed for failure to state a claim.
                                                                           specific provisions of the 120–page Handbook that
 *3 In evaluating whether allegations in a Complaint survive               SJU allegedly breached. See, e.g., Bradshaw, 2011 WL
a Rule 12(b)(6) motion, the plausibility standard “asks for                1288681, at *2 (dismissing without prejudice breach of
more than a sheer possibility that a defendant has acted                   contract claim where plaintiff former student failed to
unlawfully,” see Iqbal, 556 U.S. at 678, and conclusory                    sufficiently “identify in the complaint the provisions of
allegations are insufficient to survive a motion to dismiss, see           the handbook that the defendant [University] allegedly
Fowler, 578 F.3d at 210. Here, plaintiff's breach of contract              breached,” the Court gave plaintiff an opportunity to
                                                                           amend the Complaint “to allege specifically the terms of
claim in the Amended Complaint relies on conclusory and
                                                                           the contract in dispute, the defendant's breach thereof,
insufficient allegations. See, e.g., Pl.'s Am. Compl. ¶ 83(a)-
                                                                           and the harm that resulted”).
(w). For example, plaintiff alleges that SJU “breached its
contract with Harris by failing to comply with the Handbook”       If plaintiff chooses to amend the Complaint, he should
in “[f]ailing to provide adequate policies and procedures for      be mindful that “[w]hen a contract so specifies, generally



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    3
            Case
Harris v. Saint     4:19-cv-01234-MWB
                Joseph's                        Document
                         University, Not Reported in F.Supp.3d11-1
                                                               (2014) Filed           07/21/19 Page 18 of 73
2014 WL 1910242

applicable principles of contract law will suffice to insulate               is not reviewable according to the provisions of [the
the institution's internal, private decisions from judicial                  Handbook].” See Reardon, 926 A.2d at 482 n. 5
review.” See Reardon, 926 A.2d at 480–81. The Handbook                       (citing Murphy, 777 A.2d at 429). That having been
clarifies that, among other things:                                          said, although SJU's “internal, private decisions,” see
                                                                             Reardon, 926 A.2d at 480–81, on whether there was a
                                                                             “Community Standards violation,” see Handbook 35–
                                                                             36, may be insulated from judicial review, see Reardon,
                 *4        Community        Standards                        926 A.2d at 480–81, by the Handbook's own terms
                proceedings are not criminal or                              “Community Standards proceedings are not criminal or
                civil proceedings, but rather, internal                      civil proceedings, but rather, internal administrative
                administrative determinations of                             determinations of violations of institutional policy,”
                violations of institutional policy.                          see Handbook 35–36 (emph.added). Defendant Doe
                Civil or criminal rules of procedure                         argues that since SJU's administrative determination that
                and evidence do not apply.... After                          plaintiff's conduct violated Community Standards and
                receiving information at the hearing,                        institutional policy was “final” under the terms of the
                the Hearing Officer, Peer Review                             Handbook, “Jane Doe cannot be found by this court to
                                                                             have made any statements regarding the sexual assault
                Board, or Community Standards
                                                                             that are false, defamatory, or place Harris in a false light,”
                Board shall determine ... whether
                                                                             or to have intentionally inflicted any emotional distress
                the respondent(s) is responsible for
                                                                             or intentionally interfered with the contract between SJU
                violating the Community Standards....                        and Harris. See Doe's Br. 13 (emph. in orig.). However,
                Subsequent reviewers shall not                               defendant fails to cite specific authority or caselaw
                determine anew whether there was a                           to support the proposition that because the contract
                Community Standards violation.                               (the Handbook) indicates that SJU's determination was
                                                                             final for purposes of making an internal administrative
                                                                             determination that Community Standards were violated,
Handbook 35–36 (emph.added). The Handbook further                            the Court is bound by SJU's findings of fact for purposes
                                                                             of plaintiff's civil action claims, such as defamation and
provides: “The decision made on appeal [by the Vice
                                                                             intentional interference with contractual relations.
President for Student Life/Associate Provost (‘VPSL’) ] will
be final. If the VPSL and Provost/designee find no merit to
                                                                         (B) Count II—Violation of Title IX
the appeal, the decision of the original hearing shall stand.”
                                                                      Plaintiff's Amended Complaint alleges that SJU used
Id. at 39–40 (emph.added). Plaintiff's Amended Complaint
                                                                      “impermissible gender bias against Harris in the investigation
does not appear to allege that this provision is ambiguous.
                                                                      and adjudication of Doe's accusations,” see Pl.'s Am. Compl.
Under Pennsylvania law, to the extent that the unambiguous
                                                                      ¶ 92, and “violated Title IX in the manner in which
terms of the Handbook were not breached, “[t]his clause
                                                                      it improperly adjudicated the baseless charge of sexual
is adequate to insulate the merits of [SJU's] decision from
                                                                      misconduct by Doe against Harris,” id. ¶ 93, 777 A.2d 418.
intensive review.” See Reardon, 926 A.2d at 482 (citing
                                                                      Thus, plaintiff alleges that plaintiff “has been discriminated
Murphy v. Duquesne Univ. of the Holy Ghost, 565 Pa. 571,
                                                                      against by SJU on the basis of his gender in violation of Title
777 A.2d 418, 429 (Pa.2001)) (finding that plaintiff's request
                                                                      IX.” Id. ¶ 95, 777 A.2d 418.
that the Court review the “private, internal decisions” of the
defendant College was something that was “forbidden by the
                                                                      Title IX provides in pertinent part: “No person ... shall, on
terms of both [the handbook] and case law, where a clause in
                                                                      the basis of sex, be excluded from participation in, be denied
the student handbook stated ‘The decision of the President is
                                                                      the benefits of, or be subjected to discrimination under any
final.’ ”). 6                                                         education program or activity receiving Federal financial
                                                                      assistance .” Tafuto v. N.J. Inst. of Tech., 2011 WL 3163240,
6        “A distinction must be made between the allegation           *2 (D.N.J.2011) (quoting 20 U.S.C. § 1681(a)). “A plaintiff
         that [SJU] breached the terms of [the Handbook] by           alleging racial or gender discrimination by a university [under
         failing to adhere to its provisions, which is a reviewable   Title IX] must do more than recite conclusory assertions.”
         claim, and the allegation that the way in which these        Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d cir.1994); see
         provisions were implemented, or the outcome arrived
                                                                      Tafuto, 2011 WL 3163240, at *2 (quoting Yusuf ) (“[W]holly
         at by such implementation, was unfair-a claim which



                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                         4
            Case
Harris v. Saint     4:19-cv-01234-MWB
                Joseph's                        Document
                         University, Not Reported in F.Supp.3d11-1
                                                               (2014) Filed            07/21/19 Page 19 of 73
2014 WL 1910242

conclusory allegations ... [do not] suffice for purposes of Rule       “properly train its employees, agents or representatives
12(b) (6).”).                                                          regarding the requirements of Title IX”; “properly train
                                                                       its employees, agents or representatives in the discovery
In Yusuf, two categories of claims of gender bias in                   and preservation of relevant evidence”; “properly train its
university discipline were recognized: claims of an erroneous          employees, agents or representatives in basic due process as
outcome from a flawed proceeding and claims of selective               it pertains to the investigation, adjudication, and appeal from
enforcement. Scott v. Worldstarhiphop, Inc., 2011 WL                   adjudication of complaints of sexual misconduct”; “supervise
5082410, *4 (S.D.N.Y.2011) (citing Yusuf, 35 F.3d at                   its employees, agents or representatives to ensure complaints
714–16). However, “in neither case do wholly conclusory                of sexual misconduct are adequately investigated and fairly
allegations suffice for the purposes of Rule 12(b)(6).”                adjudicated.” Id. ¶ 102(a)-(f). Plaintiff further alleges that SJU
Id. (quoting Yusuf ). When a plaintiff claims a flawed                 was negligent and breached its duty to Harris in “[c]ontinuing
outcome, he must allege, among other things, “particular               to employ substandard employees, including investigators
circumstances suggesting that gender bias was a motivating             and community standards panel members.” Id. ¶ 102(g).
factor behind the erroneous finding.” Id. (quoting Yusuf )
(emph.added). Similarly, when a plaintiff claims selective             SJU argues that there is no articulated basis for these alleged
enforcement, a plaintiff must allege, among other things,              duties other than plaintiff's self-serving conclusory averments
“particular circumstances suggesting that gender bias was              that SJU had a duty “because it did.” See Univ. Defs.' Br.
a motivating factor behind the inconsistency.” Id. (citing             20. SJU further argues that even assuming the Amended
Yusuf ) (emph.added). Here, plaintiff fails to allege facts            Complaint identifies a plausible duty, plaintiff's negligence
sufficient to meet either standard. See, e.g., Scott, 2011 WL          claims are barred by Pennsylvania's gist of the action doctrine.
5082410, at *5 (“there is no nonconclusory allegation of               See Univ. Defs.' Br. 21.
gender bias”) (emph.added); Tafuto, 2011 WL 3163240, at
*3. The averments in the Amended Complaint which purport               In Pennsylvania, the gist of the action doctrine maintains the
to identify “[e]vidence of SJU's impermissible gender bias             distinction between breach of contract claims and tort claims
against Harris,” see Am. Comp. ¶ 92(a)-(f), do not suggest             by precluding recovery in tort in the following situations:
gender bias as a motivating factor. Dismissal of the Amended
Complaint is proper where plaintiff fails to plead “enough
facts to state a claim to relief that is plausible on its face.” See                (1) where liability arises solely from
Twombly, 550 U.S. at 570; see also Iqbal, 556 U.S. at 678.                          the contractual relationship between
Conclusory allegations are insufficient to survive a motion to                      the parties; (2) when the alleged
dismiss. See Fowler, 578 F.3d at 210.                                               duties breached were grounded in the
                                                                                    contract itself; (3) where any liability
                                                                                    stems from the contract; and (4) when
   (C) Count III—Negligence
                                                                                    the tort claim essentially duplicates the
 *5 Plaintiff's Amended Complaint alleges generally that
                                                                                    breach of contract claim or where the
SJU “had a duty to hire competent personnel, adequately
                                                                                    success of the tort claim is dependent
train its personnel, adequately supervise its personnel,
                                                                                    on the success of the breach of contract
and terminate and/or sanction personnel for substandard
                                                                                    claim.
performance,” see Am. Compl. ¶ 100, and that “SJU owed
a separate duty of care to Harris to ensure that its staff
and personnel were properly trained and supervised,” id .
                                                                       Dempsey, 2012 WL 1569826, at *21 (citing Sarsfield v.
¶ 101. The Amended Complaint further alleges that SJU
                                                                       Citimortgage, Inc., 707 F.Supp.2d 546, 553 (M.D.Pa.2010));
was negligent and breached its duty to Harris in failing to:
                                                                       see Sarsfield, 707 F.Supp.2d at 553 (citing eToll v. Elias/
“hire well-trained agents and employees, including, without
                                                                       Savion Adver., Inc., 811 A.2d 10, 14 (Pa.Super.2002)). In
limitation, investigators and community standards board
                                                                       Reardon v. Allegheny College, 926 A.2d 477 (Pa.Super.2007),
panel members, including, without limitation, the proper
                                                                       a former student sued a college asserting, among other
selection of student panelist with requisite knowledge and
                                                                       things, breach of contract and negligence claims against the
majority”; “train its employees, agents or representatives
                                                                       private college and a professor arising from the college's
in the proper method to thoroughly investigate and
                                                                       determination that the student was guilty of plagiarizing her
adjudicate, without bias, complaints of sexual misconduct”;


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
            Case
Harris v. Saint     4:19-cv-01234-MWB
                Joseph's                        Document
                         University, Not Reported in F.Supp.3d11-1
                                                               (2014) Filed          07/21/19 Page 20 of 73
2014 WL 1910242

classmate's work. With regard to the plaintiff's negligence                 Arguably, this averment lends support to the contention
claim against the college and the professor, Pennsylvania's                 that plaintiff's negligence claims sound in terms of breach
Superior Court found that “[t]he only duties owed by [the                   of contract rather than tort.
private college] and [the professor] we can discern are rooted
in [the student handbook]—not some external and undefined               (D) Count IV—Violation of Pennsylvania's UTPCPL
general duty of care.... Indeed, [the handbook] represents the       The UTPCPL creates a private right of action for “[a]ny
sole basis for the relationship between the parties—[plaintiff]      [person who purchases or leases goods or services primarily
promises to adhere to the Honor Code in exchange for an              for personal, family or household purposes and thereby
education at [the college], while [the college, and to a lesser      suffers any ascertainable loss of money or property” as a result
degree [the professor], promises to adhere to the terms of [the      of the seller's deceptive or unlawful actions. Wise v. Am. Gen.
handbook] in giving this education in exchange for monetary          Life Ins. Co., 2005 WL 670697, *7 (E.D.Pa.2005) (quoting 73
compensation.” Id . at 487 (citations omitted). Accordingly,         Pa.C.S. § 201–9.2(a)). Plaintiff's Amended Complaint alleges
the Superior Court found that the trial court “correctly applied     that “SJU committed various unfair and deceptive acts and
the gist of the action doctrine in dismissing [the plaintiff's]      practices in violation of the [UTPCPL], including, but not
negligence claim as legally defective.” Id.                          limited to”:

                                                                       a. Representing, warranting and guaranteeing in writing
 *6 Similarly, here, in that it appears that plaintiff's
                                                                       that SJU trained its employees and agents in the proper and
negligence claims arise from the contractual relationship
                                                                       unbiased investigation and adjudication of complaints of
between plaintiff and SJU, these negligence claims are barred
                                                                       sexual misconduct, when in fact it had not;
by the gist of the action doctrine. 7 See id. Indeed, plaintiff's
allegations regarding damages suffered as a result of the              b. Representing that Harris would receive a fair and
alleged negligence, see Am. Compl. ¶ 104, are identical to             impartial hearing in connection with any allegation of
the alleged damages suffered as a result of the alleged breach         sexual misconduct, when he would not;
of contract, id. ¶ 84. Furthermore, as University Defendants
point out, plaintiff fails to point to any caselaw indicating that     c. Representing that Harris would receive adequate notice
a private university owes these specific duties to its students        of and due process in connection with allegations of sexual
under Pennsylvania negligence law. See, e.g., Tran v. State            misconduct, when he would not; and,
Sys. of Higher Educ., 986 A.2d 179, 182 (Pa.Commw.2009)
                                                                       d. Misrepresenting SJU's compliance with Title IX[.]
(citing Reardon, 926 A.2d at 480) (“Pennsylvania courts have
held consistently that the relationship between a student and        Pl.'s Am. Compl. ¶ 107.
a privately funded college is ‘strictly contractual in nature.’
”) (emph.added). Moreover, other than making conclusory              Initially, SJU contends that “to have standing to state a claim
allegations and implications from its breach of contract             under the UTPCPL, a party must be, as a threshold matter,
claims, the Amended Complaint does not allege any facts              someone who ‘purchases or leases' goods or services for
“to support an inference that Defendant [SJU] breached a             ‘personal, family, or household purposes,’ “ see Univ. Defs.'
duty in the [actual] areas of hiring, training, or supervising       Br. 23 (quoting 73 Pa. Pa.C.S. § 201–9.2(a)), and that “[i]t
its employees.” See, e.g., Dempsey, 2012 WL 1569826, at              seems likely that Harris' parents, not Harris, paid for his
*22; see Iqbal, 556 U.S. at 678. Accordingly, University             tuition,” id. However, the Amended Complaint does allege
Defendants' motion to dismiss is granted with respect to             that plaintiff “purchased, inter alia, educational services from
plaintiff's claim of a Title IX violation and that claim is          SJU for which he remitted payment in the form of tuition and
dismissed.                                                           fees.” See Am. Compl. ¶ 108. Therefore, at this stage of the
                                                                     proceedings, the Complaint appears sufficient in that regard.
7       It is noted that Count VI of the Amended Complaint,
        alleging a violation of the UTPCPL, specifically alleges      *7 “To state a claim under the UTPCPL, a plaintiff must
        that SJU “[r]epresent[ed], warrant[ed] and guarantee[ed]     show: (1) deceptive conduct; (2) an ascertainable loss; (3)
        in writing that SJU trained its employees and agents in      justifiable reliance on the defendant's wrongful conduct
        the proper and unbiased investigation and adjudication       or misrepresentations; and (4) that such reliance caused
        of complaints of sexual misconduct, when in fact it          an injury.” Pellegrino v. State Farm Fire and Cas. Co.,
        had not.” See Am. Compl. ¶ 107(a) (emph.added).
                                                                     2013 WL 3878591, *8 (E.D.Pa.2013) (citing Caroselli, Sr.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       6
            Case
Harris v. Saint     4:19-cv-01234-MWB
                Joseph's                        Document
                         University, Not Reported in F.Supp.3d11-1
                                                               (2014) Filed          07/21/19 Page 21 of 73
2014 WL 1910242

v. Allstate Prop. & Cas. Ins. Co., 2010 WL 3239356,
*7 (E.D.Pa.2010)). Although SJU contends that plaintiff's             *8 Next, University Defendants briefly argue that plaintiff
averments are insufficient to make out a claim under                 does not allege “special harm” and that his defamation claims
Pennsylvania's UTPCPL, it appears that considering the facts         therefore fail. See Univ. Defs.' Br. 25. The term “special
alleged in the Complaint and accepting all of those allegations      harm” is defined as “actual damages which are economic
as true, see Wiest, 2014 WL 1490250, at *8 (citing ALA, Inc.,        or pecuniary losses.” Klimaski v. Parexel Intern., 2008 WL
29 F.3d at 859), plaintiff has made sufficient allegations to        2405006, *3 (E.D.Pa.2008) (citing Sprague v. Am. Bar Ass'n,
allege a claim for a violation of the UTPCPL at this stage of        276 F.Supp.2d 365, 368–69 (E.D.Pa.2003)). However, a
the proceedings.                                                     “plaintiff may succeed in a claim for defamation absent proof
                                                                     of special harm where the spoken words constitute slander
                                                                     per se.” Id. There are four categories of words that constitute
   (E) Count V—Defamation (against SJU, Doe, and                     slander per se: words that impute (1) criminal offense; (2)
   Kalin)                                                            loathsome disease; (3) business misconduct; or (4) serious
Plaintiff's Amended Complaint alleges that each of the               sexual misconduct. Id. Here, applying this standard, plaintiff's
defendants made communications about plaintiff which were            allegation that “each [defendant] referred to Harris as the
defamatory in nature in that “each referred to Harris as the         perpetrator of a sexual assault on Doe, even though they knew
perpetrator of a sexual assault on Doe, even though they knew        the allegations were false, or with reckless indifference to the
the allegations were false, or with reckless indifference to         truth or falsity of said allegations,” see Am. Compl. ¶¶ 113–
the truth or falsity of said allegations.” See Am. Compl. ¶¶         114, would be considered slander per se.
113–114. To state a claim for defamation under Pennsylvania
law, a plaintiff must establish: (1) the defamatory character        “In Pennsylvania, a defendant who publishes a statement
of the communication; (2) its publication by the defendant;          which can be considered slander per se is liable for the
(3) its application to the plaintiff; (4) the understanding by the   proven, actual harm that the publication causes.” Klimaski,
recipient of the defamatory meaning; (5) the understanding           2008 WL 2405006, at *4. Actual damages are divided into
by the recipient that the statement refers to the plaintiff; (6)     two types: general and special. Id. General damages typically
special harm resulting to the plaintiff from its publication; and    flow from defamation, such as “impairment of reputation
(7) abuse of a constitutionally privileged occasion. Dempsey,        and standing in the community, personal humiliation, and
2012 WL 1569826, at *13 (citing 42 Pa.C.S. § 8343). “A               mental anguish and suffering.” Id. (citing Sprague, 276
publication is defamatory if it tends to blacken a person's          F.Supp.2d at 368). Plaintiff's Amended Complaint includes
reputation or expose him to public hatred, contempt or               averments of these types of damages caused by defendants'
ridicule or injure him in his business or profession.” Id.           defamatory communications. See, e.g., Pl.'s Am. Compl.
(quoting Dunlap v. Phila. Newspapers, Inc., 301 Pa.Super.            ¶¶ 128–29. Thus, in Agriss, Pennsylvania's Superior Court
475, 448 A.2d 6, 10 (Pa.Super.1982)) (citation and internal          found that the trial court erred in granting nonsuit where
quotation marks omitted). “In order to be actionable, the            the Superior Court found evidence was sufficient to show
words must be untrue, unjustifiable, and injurious to the            that the alleged defamatory remarks could have “impaired
reputation of another.” Id. (quoting Joseph v. Scranton Times        appellant's reputation and caused him personal humiliation
L.P., 959 A.2d 322, 334 (Pa.Super.2008)).                            and mental anguish” and that testimony “tended to show that
                                                                     the charge held appellant up to ridicule and speculation among
University Defendants argue that plaintiff's defamation              fellow employees that his dismissal was imminent.” Agriss,
claims fail because plaintiff alleges that individuals within        483 A.2d at 467. University Defendants' motion to dismiss is
the University shared information about allegations of sexual        denied to the extent that it argues that the claim of defamation
misconduct with one another. “In general, publication of             should be dismissed as failing to allege “special harm.”
defamatory matter is its communication intentionally or by a
negligent act to one other than the person defamed.” Agriss          University Defendants further argue that truth is a defense
v. Roadway Exp., Inc., 334 Pa.Super. 295, 483 A.2d 456,              to plaintiff's defamation claim. In particular, defendants state
463 (Pa.Super.1984). Viewing plaintiff's Amended Complaint           that “Harris' specific allegations are that the University and
under the appropriate motion to dismiss standard, plaintiff          Kalin repeated information about ‘Harris' alleged sexual
appears to have sufficiently alleged, see Am. Compl. ¶¶ 112–         misconduct’ as reported by Doe,” and that “[t]he fact
130, publication of defamatory matter “to one other than the         that Harris was alleged to have engaged in such sexual
person defamed,” see id.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               7
            Case
Harris v. Saint     4:19-cv-01234-MWB
                Joseph's                        Document
                         University, Not Reported in F.Supp.3d11-1
                                                               (2014) Filed            07/21/19 Page 22 of 73
2014 WL 1910242

misconduct, however, is true-such allegations were made                privacy.” See Def. Doe's Br. 16 (emph. in orig.); see also Univ.
against Harris, and he acknowledges and pleads this himself.”          Defs.' Br. 26. In support of this contention, defendants state
See Univ. Defs.' Br. 25 (citing Am. Comp. ¶¶ 122, 67)                  that “Pennsylvania ... applies this absolute privilege to quasi-
(emph.added). However, contrary to University Defendants'              judicial proceedings.” See Doe's Br. 17 (emph. in orig.);
contention, plaintiff's Amended Complaint alleges that “each           see also Univ. Defs.' Br. 26. However, as the Third Circuit
[defendant] referred to Harris as the perpetrator of a sexual          has pointed out, “under Pennsylvania law government
assault on Doe, even though they knew the allegations were             involvement is ... a necessary condition for according quasi-
false, or with reckless indifference to the truth or falsity of said   judicial status to grievance procedures.” Overall v. Univ.
allegations.” See Am. Compl. ¶ 114 (emph.added). Therefore,            of Pa., 412 F.3d 492, 497 (3d Cir.2005) (emph.added).
based on the allegations in the Amended Complaint, which               Indeed, our Court of Appeals clarified that “Pennsylvania
must be taken as true at this stage in the litigation, University      cases finding quasi-judicial privilege consistently involve
Defendants' contention in that regard is without merit. 8              proceedings before federal, state, or local governmental
                                                                       bodies, or proceedings held pursuant to a statute or
8                                                                      administrative regulation.” Id . (emph.added). In that this
        It is noted University Defendants do not argue that, for
                                                                       case involves an entirely private grievance procedure, the
        purposes of plaintiff's defamation claim, the Court is
                                                                       privilege available in Pennsylvania for communications made
        bound by the findings of fact made during SJU's internal
        administrative determination with regard to plaintiff's        during quasi-judicial proceedings does not apply. Defendants'
        violation of Community Standards and institutional             motions to dismiss are denied with regard to plaintiff's
        policy. To the extent that defendant Doe makes that            defamation claims.
        argument, it is addressed supra note 6.
 *9 University Defendants also point to the common interest               (F) Count VI—False Light (against SJU, Doe, and
privilege as a defense to plaintiff's defamation claim. See               Kalin)
Univ. Defs.' Br. 26. Under Pennsylvania statutory law,                 Plaintiff's Amended Complaint avers that “SJU, Doe and
someone accused of defamation may assert the affirmative               Kalin each made public statements about Harris which
defense of “the privileged character of the occasion on which          placed him in a false light.” See Am. Compl. ¶ 132.
[the allegedly defamatory comment] was published.” Aydin               University Defendants argue that plaintiff's false light claim
Corp. v. RGB Sales, 1991 WL 152465, *10 (E.D.Pa.1991)                  is insufficient because the Amended Complaint fails to
(citing 42 Pa.C.S. § 8343(b)(2)). As defendants and plaintiff          sufficiently allege the publicity element of such a claim. See
appear to acknowledge, see Univ. Defs.' Br. 26 (citing Aydin           Univ. Defs.' Br. 26–27. In particular, University Defendants
Corp.); Pl.'s Br. 34 (citing Aydin Corp.), “[s]uch a conditional       state:
privilege attaches where the circumstances are such that
facts exist which another sharing such common interest is
entitled to know” and further, “a communication must be
                                                                                     *10     Although the Amended
made on a proper occasion, with a proper motive, in a proper
                                                                                    Complaint alleges in conclusory
manner, and based upon reasonable cause,” see Aydin Corp.,
                                                                                    fashion that the University and
1991 WL 152465, at *10. Accepting all of the allegations
                                                                                    Kalin “made public statements about
in the Amended Complaint as true, defendants' motion to
                                                                                    Harris,” [see ] Am. Compl. ¶ 132,
dismiss the defamation claim on the basis of the common
                                                                                    the Amended Complaint contains
interest privilege is denied at this stage of the proceedings,
                                                                                    not a single factual allegation about
without prejudice to defendants' right to raise the defense
                                                                                    that purported publication, where it
again at a later stage of the litigation. See, e.g., id. (holding
                                                                                    was made, and to whom. The first
at the summary judgment stage that, after reviewing evidence
                                                                                    “publicity” that has resulted from
of record, the communications made in the course of an
                                                                                    Doe's allegations, ironically, occurred
investigation were not defamatory in light of Pennsylvania's
                                                                                    when Harris filed this lawsuit.
common interest privilege).

Defendants contend that statements made regarding the
alleged sexual assault “are absolutely privileged and cannot           Id. at 27.
be the basis for a claim of defamation or false light invasion of


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                8
            Case
Harris v. Saint     4:19-cv-01234-MWB
                Joseph's                        Document
                         University, Not Reported in F.Supp.3d11-1
                                                               (2014) Filed       07/21/19 Page 23 of 73
2014 WL 1910242

In order to sustain a claim for false light, “the element of                   his conduct has been characterized by
publicity must be satisfied by widespread dissemination of                     “malice,” or a degree of aggravation
the material.” Jones v. City of Phila., 73 Pa. D. & C.4th 246,                 that would entitle the plaintiff to
256 (C.P.Phila.2005) (citing Weinstein v. Bullick, 827 F.Supp.                 punitive damages for another tort.
1193, 1202 (E.D.Pa.1993)); see Herron v. MortgageNOW
Inc., 2013 WL 867177, *2 (E.D.Pa.2013) (false light claims in
Pennsylvania require “publicity”). A plaintiff making such a       *11 Reardon, 926 A.2d at 488 (quoting Hoy v. Angelone, 554
claim must sufficiently allege “that a matter is made public by   Pa. 134, 720 A.2d 745, 753–54 (Pa.1998) (internal citation
communicating it to the public at large, or to so many persons    omitted)). “It is [the] Court's responsibility to determine if
that the matter must be regarded as substantially certain to      conduct alleged in the cause of action reaches the requisite
become one of public knowledge.” Id. (quoting DeBlasio v.         level of outrageousness to support such a claim.” Britt v.
Pignoli, 918 A.2d 822, 824 n. 3 (Pa.Commw.2007)). Publicity       Chestnut Hill College, 429 Pa.Super. 263, 632 A.2d 557,
for purposes of a false light claim “requires more than the       561 (Pa.Super.1993). In addition, “the Pennsylvania Supreme
‘publication’ required to sustain a claim for defamation.”        Court has required that the plaintiff present competent
Schatzberg v. State Farm Mut. Auto. Ins. Co., 877 F.Supp.2d       medical evidence to support the [IIED] claim,” id. (citing
232, 245 (E.D.Pa.2012) (citing Harris v. Easton Pub. Co.,         Kazatsky v. King David Memorial Park, Inc., 515 Pa. 183,
335 Pa.Super. 141, 483 A.2d 1377, 1384 (Pa.Super.1984)).          527 A.2d 988 (Pa.1987)), and the extreme and outrageous
“Rather, it requires that ‘the matter is made public by           conduct must result in some physical injury, Hart v. O'Malley,
communicating it to the public at large, or to so many persons    436 Pa.Super. 151, 647 A.2d 542, 554 (Pa.Super.1994) (citing
that the matter must be regarded as substantially certain to      cases) (“it is clear that in Pennsylvania, in order to state a
become one of public knowledge.” Id. (quoting Harris, 483         claim under which relief can be granted for the tort of [IIED],
A.2d at 1384). In this case, plaintiff fails to sufficiently      the plaintiffs must allege physical injury.”).
allege facts, see, e.g., Am. Compl. ¶¶ 131–137 (Count VI
“False Light”), to support a claim that defendants publicized     University Defendants argue that plaintiff's allegations do
information about plaintiff so as to constitute publicity for a   not rise to the requisite level of outrageousness to support
false light claim. See Iqbal, 556 U.S. at 678; Twombly, 550       a claim for IIED. Count VII of the Amended Complaint
U.S. at 570. Conclusory allegations are insufficient to survive   alleges in relevant part that “SJU, Doe and Kalin made
a motion to dismiss. See Fowler, 578 F.3d at 210.                 public statements which were not true and took actions
                                                                  based upon false information to falsely portray Harris as
                                                                  a cruel sex offender, which was not true and caused him
   (G) Count VII—Intentional Infliction of Emotional
                                                                  severe distress.” See Am. Compl. ¶ 139. The Amended
   Distress (“IIED”) (against SJU, Doe, and Kalin)
                                                                  Complaint avers that, “[a]s a direct and proximate result of the
“The elements of [IIED] are: (1) a person who by extreme and
                                                                  aforementioned extreme, outrageous, intentional, willful and
outrageous conduct (2) intentionally or recklessly causes (3)
                                                                  malicious conduct of SJU, Doe, and Kalin, Harris suffered
severe emotional distress to another.” Manley v. Fitzgerald,
                                                                  and will continue to suffer, inter alia, severe emotional
997 A.2d 1235, 1241 (Pa.Commw.2010). In order for a
                                                                  distress, mental anguish, embarrassment and humiliation, all
plaintiff to recover on an IIED claim:
                                                                  of which may be permanent in nature.” Id. ¶ 143, 647 A.2d
                                                                  542.

            [T]he conduct must be so outrageous                   In Reardon, the plaintiff former student claimed that
            in character, and so extreme in degree,               Allegheny College and a professor “intentionally and
            as to go beyond all possible bounds                   wrongly targeted and accused [her] of violations of the
            of decency, and to be regarded as                     college's honor code,” despite their knowledge of the falsity
            atrocious, and utterly intolerable in any             of these allegations, and that the defendants deprived plaintiff
            civilized society ... [I]t has not been               of her “rights to a fair and impartial hearing.” See Reardon,
            enough that the defendant has acted                   926 A.2d at 488. Affirming the trial court's determination
            with intent which is tortious or even                 that the alleged actions of the defendants were not sufficient
            criminal, or that he has intended to                  to support an action for IIED, see id. at 487, Pennsylvania's
            inflict emotional distress, or even that              Superior Court found that, even if accepted as true, plaintiff's



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             9
            Case
Harris v. Saint     4:19-cv-01234-MWB
                Joseph's                        Document
                         University, Not Reported in F.Supp.3d11-1
                                                               (2014) Filed           07/21/19 Page 24 of 73
2014 WL 1910242

allegations “do not rise to a level that could be described
as “clearly desperate and ultra extreme conduct.” Id. at 488
(quoting Hoy, 720 A.2d at 754).                                      3. CONCLUSION
                                                                     Defendants' motions to dismiss are granted in part and
In Stokley v. Bristol Borough School Dist., 2013 WL                  denied in part. The motions are granted with regard to
4787297 (E.D.Pa.2013), plaintiff argued that “subjecting an          plaintiff's claims of breach of contract (Count I), violation
African American student to harsher discipline than white            of Title IX (Count II), negligence (Count III), making public
students, particularly for an offense the African American           statements which place plaintiff in a false light (Count
student did not commit, is patently outrageous.” Id. at              VI), and intentional infliction of emotional distress (Count
*2. The Court pointed out that, “[a]s reprehensible as               VII). Defendants' motions to dismiss are otherwise denied.
deliberate discrimination can be, ‘[c]ourts in this District have    Accordingly, plaintiff may continue to pursue his claims of a
repeatedly found that racial discrimination alone does not           violation of the UTPCPL against defendant SJU (Count IV),
meet the extreme and outrageous conduct standard necessary           defamation (Count V) against all defendants, and intentional
to state a claim for intentional infliction of emotional             interference with contractual relations (Count VIII) against
distress.’ “ Id. at *3 (citing Hargraves v. City of Phila.,          defendant Jane Doe only. 9
2007 WL 1276937, *3 (E.D.Pa.2007) (collecting cases)).
“Although racial discrimination is completely unacceptable           9       Although defendant Jane Doe argues that plaintiff cannot
in our society, ... the plaintiff must prove that the conduct                bring a claim of intentional interference of contractual
is outrageous in character, and not just in motive .” Id.                    relations against her in light of SJU's finding that plaintiff
(citing Forbes v. Rhode Island Brotherhood of Correctional                   violated institutional policy, as explained above, the
Officers, 923 F.Supp. 315, 330 (D.R.I.1996) (emph.added)).                   fact that the contract indicates that SJU's determination
“Discrimination cases in which accompanying [IIED] claims                    that plaintiff's conduct violated institutional policy was
also are allowed to proceed involve much more egregious                      “final” for purposes of the internal administrative
conduct than even that which is alleged here, most often                     determination under the contract does not mean that
                                                                             the Court is bound by SJU's findings for purposes of
involving assault or threats of assault.” Id. (citing e.g.,
                                                                             plaintiff's civil action claims in this Court. See supra
DiSalvio v. Lower Merion High Sch. Dist., 158 F.Supp.2d 553
                                                                             note 6. Therefore, plaintiff may continue to pursue
(E.D.Pa.2001) (denying motion to dismiss IIED claim when
                                                                             the intentional interference with contractual relations
a teacher repeatedly sexually harassed a student, including by               claim against defendant Doe as alleged in the Amended
inappropriately touching her on multiple occasions); Lane v.                 Complaint.
Cole, 88 F.Supp.2d 402, 406 (E.D.Pa.2000) (noting that while
                                                                     As mentioned, “if a [claim] is vulnerable to 12(b)(6)
“[i]nvidious discrimination is not alone sufficient to support
                                                                     dismissal, a district court must permit a curative amendment,
an [IIED] claim,” “[t]he ejection of a tenant from her home
                                                                     unless an amendment would be inequitable or futile.” Wiest,
with threats of violence in retaliation for her refusal to accede
                                                                     2014 WL 1490250, at *8 (quoting Phillips, 515 F.3d at 236).
to racial discrimination is another matter”)).
                                                                     Therefore, plaintiff's claims of breach of contract, violation
                                                                     of Title IX, negligence, making public statements placing
 *12 In this case, the facts, as set forth by plaintiff in
                                                                     plaintiff in a false light, and intentional infliction of emotional
his Amended Complaint, are insufficient to support his
                                                                     distress (Counts I through III, and VI & VII) are dismissed
claim of IIED. The averments fail to satisfy the requisite
                                                                     without prejudice to the right of plaintiff to file a Second
outrageous conduct for such a claim, under Pennsylvania law.
                                                                     Amended Complaint to include any of these claims if he
Furthermore, the Amended Complaint fails to allege physical
                                                                     can within the confines of Rule 11(b), see Fed.R.Civ.P.
injury, see, e.g., Hart, 647 A.2d at 554 (where plaintiffs
“fail[ed] to allege physical injury,” court found that “under the    11(b), within twenty (20) days. 10 Otherwise, these claims are
tort of [IIED] in Pennsylvania, [plaintiffs] have failed to state    dismissed with prejudice.
a claim”), and that defendants' conduct caused him to seek
medical treatment, see, e.g., Britt, 632 A.2d at 562 (affirming      10      The University Defendants request that defendant Kalin
the trial court's Order dismissing the IIED claim as alleging                be dismissed in his individual capacity in that SJU
insufficient facts, the Superior Court stated “it is apparent that           “concedes an agency relationship with Kalin, and
Appellant has failed to allege that Appellees' conduct caused                concedes that if Kalin were liable under any theory
him to seek medical treatment”).                                             pleaded in the current Amended Complaint, [SJU] would
                                                                             be liable for Kalin's acts pursuant to principles of


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      10
            Case
Harris v. Saint     4:19-cv-01234-MWB
                Joseph's                        Document
                         University, Not Reported in F.Supp.3d11-1
                                                               (2014) Filed            07/21/19 Page 25 of 73
2014 WL 1910242

       respondeat superior.” See Univ. Defs.' Br. 29. However,         I), violation of Title IX (Count II), negligence (Count III),
       defendants' request is declined as premature at this            making public statements placing plaintiff in a false light
       juncture, especially in light of the dismissal of the           (Count VI), and intentional infliction of emotional distress
       aforementioned claims without prejudice.                        (Count VII), and those claims are DISMISSED without
                                                                       prejudice to filing a Second Amended Complaint, if Plaintiff
An appropriate Order follows.
                                                                       can do so under the confines of Fed.R.Civ.P. 11(b), within
                                                                       twenty (20) days of the filing of this Memorandum and Order.
                                                                       Otherwise, these claims are dismissed with prejudice;
                           ORDER
                                                                       *13 3. Defendants' motions (Docs. 23 & 24) are otherwise
AND NOW, this 12th day of May, 2014, upon consideration
                                                                       DENIED;
of the Motions to Dismiss of Defendants, Saint Joseph's
University and Joseph Kalin (“University Defendants”) (ECF
                                                                       4. Plaintiff may continue to pursue his claims of a violation
Document 23) and Defendant Jane Doe (Document 24), and
                                                                       of the UTPCPL (Count IV), defamation (Count V), and
plaintiff's opposition thereto, for the reasons explained in the
                                                                       intentional interference with contractual relations (Count
accompanying Memorandum, it is hereby ORDERED that:
                                                                       VIII).

1. Defendants' Motions to Dismiss Plaintiff's Amended
Complaint (Docs. 23 & 24) are GRANTED in part and                      All Citations
DENIED in part;
                                                                       Not Reported in F.Supp.3d, 2014 WL 1910242
2. Defendants' motions (Docs. 23 & 24) are GRANTED
with respect to Plaintiff's claims of breach of contract (Count

End of Document                                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               11
            Case
Segal v. Temple   4:19-cv-01234-MWB
                University                    Document
                           School of Law, Not Reported      11-1 Filed
                                                       in F.Supp.2d (1999) 07/21/19                     Page 26 of 73



                                                                         Segal originally filed this action in the Court of Common
      KeyCite Yellow Flag - Negative Treatment                           Pleas of Philadelphia County, alleging a violation of due
Distinguished by Haney v. West Chester University, E.D.Pa., August 16,
                                                                         process by the Law School, Dean of the Law School Robert
2018
                                                                         Reinstein and Assistant Dean Joanne Epps. Defendants
                  1999 WL 1210838
                                                                         removed the case to this Court on June 24, 1999, based on
    Only the Westlaw citation is currently available.
                                                                         federal question jurisdiction. Defendants moved for summary
    United States District Court, E.D. Pennsylvania.
                                                                         judgment on November 5, 1999.
               Albert SEGAL, pro se, Plaintiff
                          v.
                                                                         II. SUMMARY JUDGMENT STANDARD
             TEMPLE UNIVERSITY SCHOOL                                    Rule 56 of the Federal Rules of Civil Procedure requires the
               OF LAW, et al. Defendants                                 district court to grant a motion for summary judgment when
                                                                         “there is no genuine issue of material fact” and “the moving
                        No. 99–CV–3220.
                                                                         party is entitled to a judgment as a matter of law.” Fed.R.Civ.P.
                                |
                                                                         56(c). “When the nonmoving party bears the burden of
                          Dec. 8, 1999.
                                                                         persuasion at trial, the moving party may meet its burden on
Attorneys and Law Firms                                                  summary judgment by showing that the nonmoving party's
                                                                         evidence is insufficient to carry its burden of persuasion at
Albert Segal, Philadelphia, PA, Plaintiff, pro se.                       trial.” Lawrence v. National Westminster Bank New Jersey,
                                                                         98 F.3d 61, 65 (3d Cir.1996) (quoting Brewer v. Quaker
Michael E. Sacks, Hamburg & Golden, P.C., Phila, PA, for                 State Oil Refining Corp., 72 F.3d 326, 320 (3d Cir.1995)). A
Temple University School of Law, Defendant.                              nonmoving party creates a genuine issue of material fact when
                                                                         it provides evidence “such that a reasonable jury could return
Michael E. Sacks, (See above), for Dean Reinstein,
                                                                         a verdict for the nonmoving party.” Lawrence, 98 F.3d at 65
Defendant.
                                                                         (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
Michael E. Sacks, (See above), for Epps, Assistant Dean,                 (1986)).
Defendant.

                                                                         III. DISCUSSION
                                                                         Segal's claim against the Law School is essentially that he
                MEMORANDUM AND ORDER
                                                                         has been denied his rights under the Due Process Clause of
KAUFFMAN, J.                                                             the 14th Amendment to the United States Constitution. 2 He
                                                                         argues that, once the Disciplinary Committee began acting on
 *1 Before the Court is Defendants' Motion for Summary                   the complaints against him, he was not afforded the notice and
Judgment. For the reasons set forth herein, the Motion will be           opportunity necessary to present an adequate defense. The
GRANTED.                                                                 Law School counters with numerous documents confirming
                                                                         the ample notice and opportunities afforded Segal during the
                                                                         investigation and proceedings against him.
I. BACKGROUND
Plaintiff Albert Segal (“Segal”) attended Defendant Temple
                                                                         With respect to the disciplinary proceedings, Segal
University School of Law (“Temple” or “the Law School”)
                                                                         indisputably was entitled to procedural due process under
from September, 1996 until May, 1999. He completed the
                                                                         the 14th Amendment. Goss v. Lopez, 419 U.S. 565, 576
requirements for the Juris Doctor (“J.D.”) degree imposed by
                                                                         (1975). The requirements of due process vary with the
the Law School, but because of conduct judged by the Law
                                                                         type of proceeding involved, but the basic elements are
School's Disciplinary Committee (the “Committee”) to be a
                                                                         notice and the opportunity to be heard by a fair and
violation of the Law School's Code of Student Conduct (the
                                                                         impartial tribunal. Sill v. Pennsylvania State University, 462
“Code”), Temple expelled Segal on May 19, 1999 and refused
                                                                         F .2d 463, 469 (3d Cir.1972). Universities like Temple are
to confer upon him the J.D. degree. 1 Segal appealed and the             entitled to establish their own rules and regulations, including
Committee's findings were upheld.                                        disciplinary proceedings, and the courts should interfere only


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
            Case
Segal v. Temple   4:19-cv-01234-MWB
                University                    Document
                           School of Law, Not Reported      11-1 Filed
                                                       in F.Supp.2d (1999) 07/21/19                Page 27 of 73


where it is clear that Constitutional rights have been infringed.   (Def. Ex. 9; Def. Ex. 34 at 4, 5.) He was provided with a
Esteban v. Central Missouri State College, 415 F.2d 1077,           list of witnesses prepared to testify against him, including
1090 (8th Cir.1969).                                                their phone numbers or email addresses (Def.Ex. 6), as well
                                                                    as a detailed summary of the charges brought against him,
                                                                    which included the names of the women involved, the time
   A. Notice                                                        and place of the alleged activity, and the type of behavior
 *2 Segal argues that he had inadequate notice of the charges
                                                                    complained of. (Def.Ex. 8.) 7 Given that Segal received the
against him. The record overwhelmingly refutes this charge.
                                                                    above information on April 13 or 14, 1999 (Segal Depo. at
In his deposition testimony Segal acknowledges that early in
                                                                    133), approximately one month before the Committee held its
the Spring semester of 1998, he was notified that a student
                                                                    hearing on May 16 and 17, 1999, his claim that he did not
named Laura Testa had complained about his behavior. 3              have either enough time or enough information to prepare his
(Segal Depo. at 44–45.) Later that semester, Dean Reinstein         defense is manifestly frivolous.
spoke with Segal about an additional complaint against him
and in June, 1998 he received a letter formally notifying
him that the Law School was investigating the claims against           C. Segal's Right to be Heard
                              4
him. (Id. at 43; Def. Ex. 2.) The investigation was delayed         Segal's claim that he had insufficient information to prepare
by the summer recess, which caused difficulty in locating           his defense, meritless as it is, forms the basis for his argument
complainants and witnesses willing to testify against Segal.        that he was not afforded adequate opportunity to be heard
(Reinstein Depo. at 34.)                                            by a fair and impartial tribunal. In fact, he never challenged
                                                                    for cause any member of the panel or the Hearing Judge, but
On March 1, 1999, Professor Susan DeJarnatt (“DeJarnatt”)           rather simply chose to boycott the scheduled hearing.
formally notified Segal in writing that she had received
numerous complaints from Law School students during the              *3 Under the Code, a Disciplinary Committee composed
1998–99 school year concerning his behavior. (Def.Ex. 3.)           of 4 students and 3 faculty members conducts a hearing
The March 1 letter also notified him that he had a right to         to evaluate the charges brought against a student after an
respond and that a formal hearing before the Law School             investigation of complaints of violations of the Code has been
                                                                    conducted and probable cause has been found to charge the
Disciplinary Committee would be scheduled. 5 On or about
                                                                    student with a violation. (Def. Ex. 1 at IV A(1).) A faculty
March 25, 1999, Segal received a letter hand-delivered to him
                                                                    member presides as the Hearing Judge and “conduct[s] the
at the Law School. This letter notified Segal that a hearing
                                                                    hearings in a neutral and detached manner.” (Id. at IV B(3).)
to consider the charges against him had been scheduled for
                                                                    The Code mandates that, at least 7 days before the hearing,
April 11, 1999. 6 (Segal Depo. at 89; Def. Ex. 5.) Segal            Law School Counsel and the Student shall exchange witness
subsequently requested and was granted two continuances of          lists containing the names, addresses, and telephone numbers
the hearing date. (Def.Ex. 7, 9.) In mid-April, 1999, Segal         of any persons they may call as witnesses at the hearing.” (Id.
received a more detailed summary of the charges against him         at IV C(9).)
alleging violations of Sections II N and II R of the Code.
(Def.Ex. 8.)                                                        Segal's hearing was initially scheduled for April 11, 1999.
                                                                    (Def.Ex. 5.) After he had requested, and received, two
It is thus clear from the record that beginning in early 1998,      continuances, (Def.Ex. 7, 9) Segal's third request for a
Segal received more than adequate notice of the charges             continuance was rejected and the final hearing dates were
against him that the Law School was investigating.
                                                                    set for May 16 and 17, 1999. 8 Notwithstanding the fact that
                                                                    Segal was warned and understood that the hearing could be
   B. Opportunity to Present a Defense                              held in his absence if he chose not to appear (Def. Ex. 5; Segal
Segal argues that the Law School failed to provide him with         Depo. at 102), he failed to appear at the hearing on May 16,
information he requested necessary to prepare his defense;          1999. The Hearing Judge determined that Segal had received
namely, written complaints allegedly filed with the Dean's          adequate notice of the hearing as mandated by the Code and
office by the persons complaining about his behavior. The           proceeded in his absence. (Def. Ex. 1 at IV D(1).)
Law School represented to Segal that it did not have written
complaints as all charges against him were made orally.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               2
            Case
Segal v. Temple   4:19-cv-01234-MWB
                University                    Document
                           School of Law, Not Reported      11-1 Filed
                                                       in F.Supp.2d (1999) 07/21/19                Page 28 of 73


                                                                       shown disregard for his own substantive legal obligations,
After hearing the evidence presented by the Law School
                                                                       including those embodied in the Code of Student Conduct,
Counsel, including the testimony of 21 witnesses, the
                                                                       and for legal process, including the procedures applicable
Committee ruled that Segal was in violation of the Code
                                                                       to the disciplinary charges against him. In addition,
and that sanctions should be imposed. (Def.Ex. 15.) Segal
                                                                       testimony during the sanctions stage of the Committee's
was expelled from the Law School and banned from all of
                                                                       deliberations indicated that he has been a significantly
Temple's campuses. He was also prohibited from participating
                                                                       disruptive presence in the classroom for at least one
in the Law School's graduation exercises. Although given
                                                                       professor, interfering with the learning experience of his
the opportunity to speak on his own behalf at the review
                                                                       classmates. All of this leads the Committee to conclude
hearing held on July 13, 1999, Segal chose not to do so. (Segal
                                                                       that he must be expelled from the law school. In addition,
Depo. at 182.) The review panel adopted the Disciplinary
                                                                       in order to protect the members of the Temple community
Committee's findings in its own report affirming the decision:
                                                                       from further inappropriate and unwanted attention from
    The Committee believes that Mr. Segal's violations of the          Mr. Segal, we conclude that he must be banned from
    Code are extremely serious. He has caused significant              entering onto any of the Temple University campuses.
    distress to a substantial number of individual students and
                                                                    (Def.Ex. 24.)
    created an overall atmosphere of intimidation for female
    students. He has shown disrespect for law school authority
    and process.                                                    IV. CONCLUSION
                                                                    Segal's argument that he did not receive procedural due
    In meetings during the spring semester of 1998, Mr. Segal
                                                                    process is frivolous. Having received ample notice of the
    received explicit warnings from Dean Robert Reinstein that
                                                                    charges against him and having arbitrarily failed to avail
    his behavior could jeopardize his standing at the law school
                                                                    himself of numerous opportunities to be heard, Segal cannot
    and his future career as a lawyer. Nevertheless, Mr. Segal
                                                                    now complain that his Constitutional rights were violated. He
    persisted in his inappropriate conduct. Mr. Segal refused
                                                                    must accept the consequences of his inappropriate conduct,
    to participate in meetings career as a lawyer. Nevertheless,
                                                                    and, accordingly, Defendants' Motion for Summary Judgment
    Mr. Segal persisted in his inappropriate conduct. Mr.
                                                                    will be granted.
    Segal refused to participate in meetings scheduled by the
    law school Disciplinary Counsel at which he would be
    permitted to offer his responses to the charges against
    him. Once notified of the scheduling of a disciplinary                                      ORDER
    hearing, he failed to appear at meetings designed to address
    preliminary procedural matters. He demanded and received        AND NOW, this 7 th day of December, 1999, for the reasons
    two postponements of the hearing date, but then failed to       set forth in the attached Memorandum, Defendants' Motion
    appear when the hearing finally occurred.                       for Summary Judgment is GRANTED.

     *4 Mr. Segal's conduct throughout this matter has
    demonstrated that he should not be granted the law degree       All Citations
    necessary for admission to the legal profession. He has
    shown disrespect for the legal rights of others. He has         Not Reported in F.Supp.2d, 1999 WL 1210838


Footnotes
1        The Law School qualifies as a “state-related” institution in the Pennsylvania Commonwealth System of Higher Education
         pursuant to the Temple University Commonwealth Act, (“the Act”) Pa. Stat. Ann. tit. 24, § 2510–1 et seq. The Act provides
         that a Board of Trustees has the power to “make by-laws for their own government, as well as for the university.” Pa.
         Stat. Ann. tit. 24, § 2510–5.
2        Segal incorrectly argues that 22 Pa Code § 505.3 provides him procedural due process as well. However, 22 Pa.Code §
         505.3 covers institutions that comprise the State System of Higher Education, and, as a “state-related” institution, Temple
         University and its Law School do not fall into this category.
3        The complaints asserted against Segal by at least 14 women included allegations that he followed women students,
         demanded their names, phone numbers, and addresses, blocked their paths, touched them and their possessions without



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3
            Case
Segal v. Temple   4:19-cv-01234-MWB
                University                    Document
                           School of Law, Not Reported      11-1 Filed
                                                       in F.Supp.2d (1999) 07/21/19                Page 29 of 73


      their permission, rubbed against them and pretended to fall into them, refused to leave them alone when asked, repeatedly
      called them at home, touched the minor daughter of a law student, and that he waited in the Temple parking lot by the car
      of one of his targets. All of the alleged conduct, except for the phone calls, occurred on Law School property. (Def.Ex. 8.)
4     Professor Singley, Disciplinary Counsel for Temple, notified Segal of the initial complaints by letter dated June 29, 1998.
      (Def.Ex. 2.)
5     DeJarnatt replaced Professor Singley as Disciplinary Counsel for the 1998–99 school year. Her letter was a reiteration of
      the June 29, 1998 letter sent to Segal by Professor Singley and notified Segal that his alleged behavior violated Sections
      II R and II N of the Code, which governs disciplinary investigations and proceedings as well as the conduct of students.
      Every student receives a copy of the Code in the student handbook, The Wise Guide. (Reinstein Depo. at 12; Def. Ex. 1.)
         Section II N of the Code prohibits a student from engaging in “expressive, visual or physical conduct of a sexual or
         gender-motivated nature [that] has the purpose or effect of creating an intimidating, hostile or offensive environment.”
         Section II R provides that it is a violation of the Code for a student “knowingly to do or attempt to ... engage in a course
         of conduct, including but not limited to stalking, directed at a member of the Law School community which would cause
         a reasonable person in the victim's position severe emotional distress....” DeJarnatt's letter stated, inter alia:
            1. On February 9, you followed a fellow student and repeated (sic) asked her personal questions, despite her
            response that the matters were not your business. When this student put her book bag down briefly, you opened it
            without her permission and began examining her possessions and stopped only when a friend of the student objected
            to your invasion of the student's property.
            2. This complaint follows a lengthy pattern of complaints from a number of students that you have followed women
            students, persistently asked them for personal information, interfered with their movements, interfered with books
            and other personal items, touched them and continued to engage in such behavior after you were asked to stop or
            asked to leave the person alone. The complainants include the following students: Alissa Heenan, Sofia Taj, Jennifer
            Kloss, Emily Kiser, Emmett Finocche, Myrto Flessas, Shannon Ryan, Hannah Shapiro, Laura Testa and Darlene
            Chan. I am continuing to investigate additional reports of these problems.
            Before I make a determination to charge you with violations of the Code, you are entitled to respond. You may
            be represented by counsel or an advisor of your choice or you may proceed pro se. Please provide me with your
            response by Monday March 15, 1999 ... If this matter results in formal charges, they will be resolved by a hearing
            before the Law School Disciplinary Committee. Again, you have the right to representation at all stages of the
            proceedings by counsel or an advisor of your choice.
         (Def.Ex. 3.)
6     The letter stated, inter alia:
            At the hearing, Law School Counsel will present witnesses and other evidence in support of the charges, and you
            will have an opportunity to challenge that evidence and present your own rebuttal witnesses. Section IV.C.(9) of
            the Code requires you and Prof. DeJarnatt “at least seven (7) days before the hearing” to “exchange witness lists,
            containing the names, addresses, and telephone numbers of any persons they may call as witnesses at the hearing,
            and lists designating any documents or physical evidence they may present at the hearing....”
            Under Section IV.C.(10), you have the right to challenge for cause any member of the panel or the Hearing Judge.
            Such a challenge must be made in writing at least five (5) days before the date of the hearing. You have the right to
            representation at the proceedings by an advisor of your choice or you may proceed pro se. Section IV.D .(1) of the
            Code provides that the committee “may proceed with the hearing and determination in the Student's absence when
            the Student fails to appear without justification, as determined by the Hearing Judge.”
         (Def.Ex. 5.)
7     The Code mandates the provision of the witness list to defendants, but does not require a detailed summary of the
      charges such as that provided to Segal. (Def. Ex. 1 at IV.)
8     On May 12, 1999, Segal sent a letter to the Hearing Judge, Dean Epps, which closed with the statement, “There will not
      be a disciplinary hearing until I receive [the written complaints he had been told didn't exist]. Prof. DeJarnatt will have to
      get me the information I am hereby requesting if she wants to have a disciplinary hearing ...” (Def.Ex. 13.)


End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
            Case 4:19-cv-01234-MWB
Tanyi v. Appalachian                           Document
                     State University, Not Reported         11-1(2015)
                                                    in F.Supp.3d    Filed                07/21/19 Page 30 of 73
2015 WL 4478853

                                                                          On September 19, 2011, Tanyi and his roommate received
                                                                          letters from the Appalachian State Dean of Students, ordering
     KeyCite Yellow Flag - Negative Treatment                             them to have “no contact” with Student B. Student B
Called into Doubt by Neal v. Colorado State University-Pueblo, D.Colo.,
                                                                          claimed to have been raped by Tanyi, his roommate, and
February 16, 2017
                                                                          three other “big and black” athletes in April. (Id. ¶¶ 35–
                   2015 WL 4478853
                                                                          36). On September 23, 2011, Tanyi was informed by
    Only the Westlaw citation is currently available.
   United States District Court, W.D. North Carolina,                     Defendant Haas 1 that he was being charged with various
                  Statesville Division.                                   violations of the student code of conduct stemming from rape
                                                                          allegations made by both Student A and Student B, including
                Lanston TANYI, Plaintiff,                                 sex offenses, sexual misconduct, harassment and hostile
                            v.                                            communications. (Id. ¶ 39). Tanyi's disciplinary hearing, and
 APPALACHIAN STATE UNIVERSITY, University of                              that of his roommate, regarding Student A's allegations was
  North Carolina, Cindy A. Wallace, in her individual                     set for October 18, 2011. (Id. ¶ 55).
 and official capacities, Judith Haas, in her individual
                                                                          1      According to Tanyi's Second Amended Complaint, at all
   and official capacities, and Lori S. Gonzalez, in
                                                                                 times relevant to the complaint Defendant Judith Haas
  her individual and official capacities, Defendants.
                                                                                 was the Director of the Office of Student Conduct at
              Civil Action No. 5:14–CV–170RLV.                                   ASU, Defendant Cindy Wallace was the Vice Chancellor
                                                                                 of Student Development at ASU, and Defendant Lori
                                |
                                                                                 Gonzalez was the Provost and Executive Vice Chancellor
                     Signed July 22, 2015.
                                                                                 at ASU. (2d. Am.Compl.¶¶ 4–6).
Attorneys and Law Firms                                                   At the October 18 hearing, Defendants Wallace and Haas
                                                                          assigned Tanyi a philosophy graduate student with no legal
S. Luke Largess, Tin, Fulton, Walker & Owen, Charlotte, NC,
                                                                          expertise as his defense counsel. Student A was assigned
for Plaintiff.
                                                                          a licensed attorney. (Id. ¶ 57). Although Tanyi presented
Laura Howard McHenry, Stephanie Ann Brennan, NC                           several potential witnesses with prepared written statements
Department of Justice, Raleigh, NC, for Defendants.                       to Wallace and Haas, the administrators permitted only a
                                                                          student who walked in on Tanyi's sexual encounter with
                                                                          Student A to testify on behalf of Tanyi. (Id . ¶ 61). Tanyi
                                                                          also contends that Wallace and Haas knew of two potential
               ORDER AND MEMORANDUM
                                                                          witnesses that would corroborate Tanyi's version of events,
RICHARD L. VOORHEES, District Judge.                                      but did not inform Tanyi of the existence of these witnesses.
                                                                          (Id. ¶¶ 85–86). The hearing panel found against both Tanyi
 *1 THIS MATTER is before the Court on a Motion to                        and his roommate (their cases were decided together), and
Dismiss on the grounds of qualified immunity, and for failure             Tanyi was suspended for eight (8) semesters. (Id. ¶¶ 64–
to state a claim upon which relief can be granted under Federal           65). At the hearing, Tanyi learned for the first time that
Rule of Civil Procedure 12(b)(6). (Doc. 30).                              his roommate had prior disciplinary violations, and later
                                                                          discovered that one of the jurors on the hearing panel had
                                                                          decided an earlier case against his roommate. (Id. ¶¶ 64, 68).
I. BACKGROUND FACTS
Lanston Tanyi (“Tanyi”), an African–American male,                        Tanyi appealed the panel's decision, and his appeal was denied
enrolled at Appalachian State University on a football                    by a committee selected by Wallace. (Id. ¶ 70). Tanyi spoke
scholarship in the fall of 2008. (2d. Am.Compl.¶ ¶ 8, 10).                with the Chancellor of Appalachian State in early November,
On September 14, 2011, Tanyi attended an off-campus party                 and the Chancellor told Tanyi that he would look into the
where alcohol was served. (Id. ¶ 16). Tanyi and his roommate              matter. On November 18, 2011, Wallace granted Tanyi a new
went into an upstairs bedroom with Student A, whom Tanyi                  hearing regarding Student A's allegations, stating that Tanyi
did not previously know, and the trio had sex. (Id. ¶¶ 17–18).            had been denied his right to a hearing separate from his
                                                                          roommate. (Id. ¶¶ 71–72). On January 27, 2012, a hearing was




                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      1
            Case 4:19-cv-01234-MWB
Tanyi v. Appalachian                           Document
                     State University, Not Reported         11-1(2015)
                                                    in F.Supp.3d    Filed         07/21/19 Page 31 of 73
2015 WL 4478853

held regarding student B's allegations, and the panel found in    facts and “need not accept as true unwarranted inferences,
favor of Tanyi. (Id. ¶ 78).                                       unreasonable conclusions or arguments.” Nemet Chevrolet,
                                                                  Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th
 *2 Following Tanyi's exoneration by the Student B panel,         Cir.2009) (citations and quotations omitted).
Student A posted a message on Facebook naming Tanyi and
his roommates as rapists, and alleging that Appalachian State
was attempting to protect them because they were football         III. DISCUSSION
players. The post garnered statewide media attention. (Id. ¶
                                                                     A. Section 1983 Procedural Due Process Claim
79–80). Student B appealed the panel's ruling, and on March
                                                                  In order to state a § 1983 claim based on procedural due
9, 2012, Defendant Gonzalez granted Student B's appeal. (Id.
                                                                  process, Tanyi must first demonstrate that he has been
¶¶ 84, 89). At the new Student B hearing, Student B also
                                                                  deprived of a cognizable liberty or property interest under
accused Tanyi of harassing her on campus, in addition to
                                                                  the Fourteenth Amendment. Ingraham v. Wright, 430 U.S.
the original allegations. (Id. ¶ 97). Tanyi alleges he was not
                                                                  651, 672 (1977). The Court must then determine whether
informed of the new harassment charge until the night before
                                                                  the procedures employed to effect this deprivation were
the hearing, and had no time to prepare witnesses to rebut
                                                                  constitutionally adequate. Id. The Court assumes that students
the charge. (Id. ¶ 98). On March 29, 2012, the panel cleared
                                                                  at public universities maintain protected property interests
Tanyi of Student B's sexual misconduct allegations, but did
                                                                  in their continued enrollment. See Cobb v. The Rector
find Tanyi responsible for the new charge of harassment. (Id.
                                                                  and Visitors of the Univ. of Va., 69 F.Supp.2d 815, 826
¶ 102).
                                                                  (W.D.Va.1999); Henson v. Honor Committee of Univ. of
                                                                  Va., 719 F.2d 69, 73 (4th Cir.1983). Students facing school
On April 18, 2011, Tanyi's appeal of Student A's rape
                                                                  discipline also possess a liberty interest in their reputations.
allegations was heard. (Id. ¶ 106). For the appeal, Student A
                                                                  See Goss v. Lopez, 419 U.S. 565, 576 (1975). Citing Tigrett
also added a charge of harassment to her original allegations.
                                                                  v. Rector and Visitors of the Univ. of Va., Defendants claim
(Id.) The panel found in favor of Tanyi on all charges.
                                                                  Tanyi cannot base valid procedural due process claims on
(Id. ¶ 114). Tanyi graduated from Appalachian State in the
                                                                  procedures that led to his exoneration. (Doc. 31, p. 11;
summer of 2012. (Id. ¶ 121). He enrolled in a graduate
                                                                  290 F.3d 620, 627–28 (4th Cir.2002)). Defendants, however,
program at Colorado State University and used his final year
                                                                  mischaracterize the holding in Tigrett. In that case, although
of football eligibility at Colorado State. (Id.) Tanyi was not
                                                                  a student disciplinary panel recommended the defendants for
drafted by any NFL team, and is not currently on any NFL
                                                                  expulsion, the University Vice President refused to ratify
roster. Tanyi brought this suit on February 24, 2015, alleging
                                                                  the panel's recommendation. The defendants in Tigrett never
violations of his Fourteenth Amendment procedural due
                                                                  had their enrollment discontinued, and were not prevented
process, substantive due process, and equal protection rights
                                                                  from attending classes. Id. The Fourth Circuit found no
under 42 U.S.C. § 1983, as well as gender discrimination in
                                                                  procedural due process violation in Tigrett because no
violation of 20 U.S.C. § 1681.
                                                                  actual deprivation occurred, not because the defendants were
                                                                  ultimately exonerated. Id. Tanyi, by contrast, served multiple
II. STANDARD OF REVIEW                                            lengthy suspensions pursuant to ASU's allegedly flawed
A Rule 12(b)(6) motion is a defense to a claim for relief and     student disciplinary procedures. (2d. Am.Compl.¶¶ 65, 89).
provides for dismissal where a party has failed “to state a
claim upon which relief can be granted.” Fed.R.Civ.P. 12(b)        *3 The question before the Court, then, is whether the
(6). To survive a Rule 12(b)(6) motion, the facts alleged must    procedures used to suspend Tanyi provided him sufficient
be sufficient “to raise a right to relief above the speculative   due process to satisfy the Fourteenth Amendment. In
level” and state a claim for relief “that is plausible on its     the student disciplinary context, procedural due process
face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 564         minimally requires notice and an opportunity to be heard. See
(2007). A district court reviewing a Rule 12(b)(6) motion         Goss, 419 U.S. at 579. Further, fundamental fairness requires
“assumes all well-pled facts to be true” and “draw[s] all         that the hearing take place “at a meaningful time and in a
reasonable inferences in favor of the [non-moving party].”        meaningful manner.” Matthews v. Eldridge, 492 U.S. 319, 333
Tasz, Inc. v. Industrial Thermo Polymers, Ltd., 2015 WL           (1976). Although a full-scale trial is never required in student
268500, at *5 (W.D.N.C.2015). However, a reviewing district       disciplinary proceedings, the level of procedural protection
court comes to its own legal conclusions based on the             necessary “depends on three variables: 1) the nature of the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
            Case 4:19-cv-01234-MWB
Tanyi v. Appalachian                           Document
                     State University, Not Reported         11-1(2015)
                                                    in F.Supp.3d    Filed          07/21/19 Page 32 of 73
2015 WL 4478853

interest protected; 2) the danger of error and the benefit of
additional or other procedures; and 3) the burden on the              2.) Tanyi was assigned a philosophy graduate student
government such procedures would present.” See Matthews,              as defense counsel, while Student A was assigned a
492 U.S at 321. Thus, whether due process has been satisfied          licensed attorney
in a particular student hearing is heavily context-dependent.       *4 The Due Process Clause does not necessarily require
Tanyi points to seven separate actions taken by the defendants     that students facing expulsion be represented by licensed
which he claims violated his procedural due process rights.        attorneys. See Henson, 719 F.2d at 74 (the right to a practicing
The Court will address each in turn.                               attorney is “not a right generally available to students facing
                                                                   disciplinary charges”); Osteen v. Henley, 13 F.3d 221, 225
                                                                   (7th Cir.1993) (“at most the student has the right to get
   1.) Defendants Haas and Wallace excluded Tanyi's                the advice of a lawyer; the lawyer need not be allowed to
   proffered witnesses from testifying at the first Student A      participate in the proceeding”). The crux of Tanyi's claim,
   hearing                                                         however, concerns the fairness of assigning a graduate student
Tanyi's first claimed due process violation concerns the           to Tanyi, while providing a licensed attorney to Student A.
exclusion of testimony from several character witnesses Tanyi
intended to call, largely regarding Student A's sexual history,    In determining whether or not this discrepancy amounts to
and from whom he had obtained written statements. None             a due process violation, the balancing test from Matthews is
of the excluded witnesses were eyewitnesses, although one,         instructive. The test looks at the interest protected, the danger
who had allegedly been dating Student A, intended to testify       of error without additional procedures, the potential benefits
that Student A had previously performed oral sex on himself        of implementing such procedures, and the burden such
and three other males on the night of her encounter with           procedures would place on the government. See Matthews,
Tanyi. Student A's field hockey teammate, who entered the          492 U.S. at 321. Here Tanyi faced expulsion, so his interest
room during Student A's sexual encounter with Tanyi, was           was substantial. The danger of error and the potential benefits
permitted to testify.                                              to be gained from providing Tanyi with an attorney, however,
                                                                   seem relatively minimal. Although the record is not explicit,
Federal Rule of Evidence 412(b)(2) provides that, for              the only apparent role played by counsel at Tanyi's hearing
civil cases, a court may only admit evidence “offered to           was to call and examine witnesses. No intricate knowledge
prove a victim's sexual behavior or sexual predisposition          of the law or extensive legal training was required. Finally,
if its probative value substantially outweighs the danger          the burden placed on Appalachian State, if required to
of harm to any victim.” Fed.R.Evid. 412(b)(2). Although            provide counsel to every student facing expulsion, would
the Federal Rules of Evidence do not apply to student              be substantial. Any counsel provided to Tanyi would need
disciplinary proceedings, the additional burdens they impose       to come from outside the University to avoid a conflict of
on testimony concerning sexual history weighs against              interest, and thus would impose a significant financial burden
deeming Defendants' decision to exclude such testimony a           on Appalachian State. On balance, Tanyi's claim regarding his
violation of procedural due process.                               lack of a licensed attorney appointed by ASU does not survive
                                                                   Defendants' Motion to Dismiss.
Regarding the proffered testimony of Student A's alleged
boyfriend, the scheme of Rule 412 limits “evidence of specific
prior acts ... to directly probative evidence.” United States v.      3.) Appalachian State did not advise Tanyi of his right to
Saunders, 943 F.2d 388, 391 (4th Cir.1991). Although Student          a separate hearing
A's alleged boyfriend intended to testify about Student A          Deviation from stated internal policies does not equate to
engaging in group sexual acts earlier in the evening on the        a denial of due process. See Jones v. Bd. Of Governors of
night in question, he had no firsthand knowledge of Student        Univ. of NC, 704 F.2d 713, 717 (4th Cir.1983). However, “to
A's encounter with Tanyi. Haas and Wallace's decision              the extent a state's procedures directly embody fundamental
to allow testimony only from the student who witnessed             guarantees grounded in the due process clause, a significant
Tanyi's encounter with Student A is defensible as an effort        departure” from those procedures can constitute a denial
to eliminate testimony regarding sexual history from the           of procedural due process. Id. The question, then, is not
proceeding. As such, it does not give rise to a cognizable         whether Defendants deviated from ASU policy by failing
procedural due process claim.                                      to provide Tanyi with a separate hearing (they admit as




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
            Case 4:19-cv-01234-MWB
Tanyi v. Appalachian                           Document
                     State University, Not Reported         11-1(2015)
                                                    in F.Supp.3d    Filed             07/21/19 Page 33 of 73
2015 WL 4478853

much), but whether the lack of a separate hearing provided            One of the jurors was the defendant doctor's patient, and the
constitutionally inadequate due process.                              other was herself a defendant in a medical malpractice suit.
                                                                      Id. Given that student disciplinary proceedings are subject to
Under Federal Rule of Criminal Procedure 14(a), if the                lower procedural standards than full-scale trials, as well as
joinder of defendants appears to prejudice a defendant,               the precedent set by Poynter, Tanyi's claim for bias does not
the court may sever the defendants' trials. (Fed.R.Crim.P.            survive Defendants' Motion to Dismiss.
14(a)). 2 However, severance should only be granted “if
there is a serious risk that a joint trial would compromise
                                                                         5.) Wallace failed to inform Tanyi of the existence of two
a specific trial right of one of the defendants, or prevent
                                                                         potentially exculpatory witnesses
the jury from making a reliable judgment about guilt or
                                                                      Tanyi argues that his procedural due process rights were
innocence.” Zafiro v. United States, 506 U.S. 534, 539 (1993).
                                                                      further violated when Wallace failed to notify him that, in the
Further, “a defendant is not entitled to severance merely
                                                                      days following Student A's rape allegation, but before Tanyi's
because he might have a better chance of acquittal in a
                                                                      hearing, two witnesses potentially favorable to Tanyi went
separate trial.” United States v. Verges, 997 F.Supp.2d. 398,
                                                                      to Wallace's office unprompted, and informed her that they
404 (E.D.Va.2014). Here, Tanyi was tried together with his
                                                                      did not believe Student A was raped. (2d Am.Compl.¶ 53).
roommate, who had previous disciplinary violations on his
                                                                      These two students watched Student A engage Tanyi and his
student record. The panel that found Tanyi responsible for
                                                                      roommate in conversation, and lead them into the bedroom.
sexually assaulting Student A knew of these prior violations,
                                                                      Id. Tanyi further alleges the two students spoke to Student A
and read out Tanyi's roommate's disciplinary record prior
                                                                      in the bedroom immediately following her sexual encounter
to announcing its decision. (2d. Am.Compl.¶ 64). Although
                                                                      with Tanyi, and that Student A was not upset. Id .
Tanyi might have benefited from a separate trial, “the mere
showing of prejudice is not enough to require severance.”
                                                                      In a series of opinions beginning with Brady v. Maryland,
United States v. Hayden, 85 F.3d 153, 160 (4th Cir.1996).
                                                                      the Supreme Court clarified the circumstances under which
In any event, the panel's knowledge of his roommate's prior
                                                                      a prosecuting official is required to disclose potentially
record did not seriously jeopardize its ability to sit in reliable
                                                                      exculpatory evidence. See, e.g., 373 U.S. 83 (1963); United
judgment of Tanyi's case. Accordingly, Tanyi's claim will not
                                                                      States v. Agurs, 427 U.S. 97 (1976); United States v. Bagley,
survive Defendants' Motion to Dismiss.
                                                                      473 U.S. 667 (1985). In Brady, the Court held that suppression
                                                                      of exculpatory evidence by the prosecution “violates due
2       By citing the Federal Rules of Criminal Procedure, the        process where the evidence is material either to guilt or to
        Court does not imply that they are at all events applicable   punishment, irrespective of the good faith or bad faith of the
        in the context of student disciplinary hearings. They may
                                                                      prosecution.” Brady, 373 U.S. at 87 (1963). However, the
        be utilized for guidance.
                                                                      Supreme Court “never stated that the Brady rule applies in
                                                                      civil cases,” Demanjuk v. Petrovsky, 10 F.3d, 338, 353 (6th
   4.) Defendants did not inform Tanyi that a member of
                                                                      Cir.1993), and this Court is aware of no Fourth Circuit case
   his hearing panel had previously found against Tanyi's
                                                                      law extending the rule to civil matters, much less student
   co-defendant in a prior proceeding
                                                                      disciplinary proceedings. In essence, Tanyi wishes to apply
 *5 Tanyi next contends that a biased panel member tainted
                                                                      the standards of Brady disclosure, developed for federal
the result in his first Student A hearing. Juror impartiality
                                                                      criminal proceedings, to a university student conduct hearing.
is “not a technical conception. It is a state of mind. For the
                                                                      Such a standard would be wholly without precedent, and this
ascertainment of this mental attitude ... the Constitution lays
                                                                      Court declines to adopt it. As a result, Tanyi's claim will not
down no particular tests and procedure is not chained to
                                                                      survive Defendants' Motion to Dismiss.
any ... formula .” Irvin v. Dowd, 366 U.S. 717, 724–25 (1961)
(citing United States v. Wood, 299 U.S. 123, 145–46 (1936)).
Further, jurors are presumed impartial, and the existence of            6.) No legitimate reason existed for granting the second
preconceptions regarding guilt or innocence in the mind of              Student B hearing
a juror is not enough to rebut this presumption. Id. at 723.           *6 Tanyi further claims his procedural due process rights
In Poynter by Poynter v. Ratcliff, a medical malpractice case,        were violated by Defendants' decision to re-hear Student B's
the Fourth Circuit ruled that the district judge did not err in       sexual assault allegations. The Fifth Amendment provides, in
refusing to excuse two jurors for bias. 874 F.2d 219, 221.            part, that no person shall “be subject for the same offense to be


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                4
            Case 4:19-cv-01234-MWB
Tanyi v. Appalachian                           Document
                     State University, Not Reported         11-1(2015)
                                                    in F.Supp.3d    Filed          07/21/19 Page 34 of 73
2015 WL 4478853

twice put in jeopardy of life or limb.” U.S. CONST. Amend.         The essence of due process is the opportunity to be heard “at
V. Although the double jeopardy clause does not apply to           a meaningful time and in a meaningful manner.” Matthews,
the student disciplinary context, the due process clause in        492 U.S. at 333. Tanyi learned of Student B's additional
all cases requires “fundamentally fair procedures.” Goss, 419      harassment charge the night before the second hearing, after
U.S. at 565.                                                       he had designated his witnesses. (2d Am.Compl.¶ 97–98).
                                                                   In Tigrett v. Rector and Visitors of the Univ. of Va., the
In defending their decision to re-hear Student B's allegations,    defendants were informed of a disorderly conduct charge
Defendants attach a “Dear Colleague” letter prepared by the        at least 48 hours prior to their hearing, although the “new”
United States Department of Education. (Doc 31–1). 3 The           charge was effectively a lesser included of another charge
Court may take judicial notice of the “Dear Colleague” letter,     they already knew about. 137 F.Supp.2d 670, 679 (W .D. Va.,
as it is well established that “a [c]ourt may consider and take    2001). It strains credulity to argue, as Defendants contend,
judicial notice of matters of public record when considering       that the decision in Tigrett can be comfortably extended to
a motion to dismiss.” Philips v. Pitt Cnty. Mem'l Hosp., 572       cover Tanyi's situation. For all intents and purposes, Tanyi
F.3d 176, 180 (4th Cir.2009).                                      received notice of the new harassment charge at the eleventh
                                                                   hour, when it was too late to mount an effective defense.
3                                                                  Educational institutions are largely left to their own devices
        The letter is published on the U.S. Department of
                                                                   regarding student disciplinary proceedings. However, at a
        Education Office for Civil Rights' website. U.S. DEP'T
                                                                   minimum due process requires adequate notice. See Goss,
        OF EDU. Dear Colleague Letter (Apr. 4, 2011),
        available at http://www2.ed.gov/about/off ices/list/ocr/   419 U.S. at 579 (1975). Because Tanyi received less than
        letters/colleague–201104.html.                             24 hours' notice of a new charge, this allegation will survive
                                                                   Defendants' Motion to Dismiss.
According to the letter, federal regulations require that, if
universities provide an appeals process for sexual assault
cases, both parties must be allowed to appeal. (Doc 31–1,             B. Section 1983 Substantive Due Process Claim
p. 12). The right to appeal is not equivalent to the right to       *7 In order to state a § 1983 claim based on substantive
a new hearing, however. In civil proceedings, although “the        due process, Tanyi must demonstrate that Gonzalez' actions in
trial judge must be allowed wide discretion in granting a          granting Student B's appeal amounted to an arbitrary abuse of
new trial,” new trials should only be ordered “if the verdict      executive power so egregious that it “shocks the conscience.”
is against the clear weight of the evidence ... or substantial     Cnty. Of Sacramento v. Lewis, 523 U.S. 833, 846 (1998).
errors occurred during the proceedings.” Ford Motor Credit         Further, Tanyi must have suffered a deprivation resulting
Co. v. Minges, 473 F.2d 918, 923 (4th Cir.1972); Whelan            from the substantive due process violation. See McFadyen
v. Abell, 939 F.Supp. 44, 46 (D.D.C.1996). Thus, a clearly         v. Duke Univ., 786 F.Supp.2d 887, 945 (M.D.N.C.2011).
articulated substantive basis must exist for granting a new        Regarding the deprivation requirement, Defendants contend
trial. Otherwise, as Tanyi argues, ASU could simply order a        that Tanyi cannot bring a substantive due process claim for
new misconduct trial whenever the university did not prevail       the re-opening of Student B's rape allegations because he was
—which is exactly what is alleged here. (Doc. 34, p. 15–16).       eventually exonerated on those charges. Tanyi, however, was
                                                                   suspended for twenty days while awaiting the second Student
Defendant Gonzalez failed to articulate a legitimate reason        B hearing, thus suffering a deprivation. (2d Am.Compl.¶¶
for re-hearing Student B's rape allegations. In her letter to      89, 96). His eventual exoneration of the rape allegations has
Tanyi, Gonzalez essentially wrote that a second hearing was        no bearing on Tanyi's ability to bring a claim for the re-
necessary because ASU did not adequately prove its case            opening of those charges. The critical inquiry, then, is whether
against him at the first hearing. (2d. Am.Comp.¶ 90). Such         Gonzalez' decision to grant Student B's appeal was arbitrary
reasoning is a plainly inadequate basis for granting a new         and shocking to the conscience.
hearing, and fundamentally unfair to Tanyi. Accordingly,
Tanyi's claim regarding the decision to re-hear Student B's        The Supreme Court has repeatedly held that “only the most
rape allegations will survive Defendant's Motion to Dismiss.       egregious official conduct can be said to be ‘arbitrary in the
                                                                   constitutional sense.’ “ Cnty. of Sacramento, 523 U.S. at 846
                                                                   (1998) (quoting Collins v. City of Harker Heights, Tex., 503
    7.) Tanyi's allegations regarding inadequate notice of
                                                                   U.S. 115, 129 (1992)). Further, “conduct intended to injure in
    Student B's new harassment charge survive dismissal
                                                                   some way unjustifiable by any governmental interest” is most


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             5
            Case 4:19-cv-01234-MWB
Tanyi v. Appalachian                           Document
                     State University, Not Reported         11-1(2015)
                                                    in F.Supp.3d    Filed           07/21/19 Page 35 of 73
2015 WL 4478853

likely to rise to the conscience-shocking level. Id. at 849. In     Regarding the first prong that an Equal Protection claim
the student disciplinary context, a student must show that a        must satisfy, unequal treatment of those similarly situated,
university official's decision lacked any rational basis, or “was   Tanyi alleges that no female student and no white student
motivated by ill will or bad faith.” Tigrett, 137 F.Supp.2d 670,    facing expulsion for misconduct has been treated similarly
678 (W.D.Va.2001).                                                  by ASU. (2d Am.Compl.¶ 146). In Nofsinger v. Virginia
                                                                    Commonwealth Univ., the plaintiff, who was dismissed from
Tanyi alleges that Gonzalez acted arbitrarily and in bad            her graduate physical therapy program for academic reasons,
faith, motivated solely by the negative publicity generated         alleged that, “[d]uring the same time period relevant to [the
by Student A's Facebook post. (2d Am.Compl.¶ 135).                  plaintiff], at least three and ... as many as six or more
Defendants contend that Gonzalez' actions do not shock              other students similarly situated” faced VCU's dismissal
the conscience, and were neither arbitrary nor unjustifiable,       procedures, and none had their due process rights violated in
pointing to the Department of Education's “Dear Colleague”          a manner similar to the plaintiff. 2012 WL 2878608, at *9
letter on Title IX, which directs universities to allow appeals     (E.D.Va. July 13, 2012) aff'd, 523 F. App'x 204 (4th Cir.2013).
by both parties in sexual assault cases. (Doc. 31–1 p. 12). The     There, the court dismissed the equal protection claim, finding
Department of Education does not dictate, however, that new         the plaintiff “offer[ed] an allegation, but fail[ed] to plead any
hearings be granted in all cases. Indeed, beyond the unusual        facts whatsoever, with respect to how the three to six students
contention that a second hearing was required because ASU           described in her Complaint were similarly situated to her.” Id.
did not adequately prove its case against Tanyi, Gonzalez
provided no reasoning for her decision to grant a re-hearing        Here, Tanyi alleges even fewer facts than the plaintiff in
of Student B's rape allegations. (2d. Am.Comp.¶ 90).                Nofsinger, offering only conclusory generalizations that no
                                                                    female or white student has been treated similarly. Without
Although “it is not the role of the federal courts to set           more, this claim does not rise above a “formulaic recitation
aside decisions of school administrators ... lacking a basis        of the elements.” Moreover, Tanyi's complaint fails to
in wisdom or compassion,” a decision may nevertheless be            demonstrate that his allegedly unequal treatment resulted
“so extreme as to violate due process.” Wood v. Strickland,         from a “discriminatory animus.” Other than noting that
420 U.S. 308, 326 (1975); Board of Education v. McCluskey,          Tanyi is an African–American male attending college in the
458 U.S. 966, 970 (1982). In Evans v. Bd. of Regents                South, Tanyi's complaint contains nothing, besides an offhand
of West Virginia, for example, a medical student was                remark from Haas concerning Tanyi's clothing, to indicate
granted a medical leave of absence for one year, but,               racial or gender bias. (2d. Am.Comp.¶ 144). As a result, Tanyi
upon reapplying, was refused re-admittance without any              fails to state a valid Equal Protection claim.
explanation whatsoever. 165 W.Va. 780, 781 (1980). There,
the court found a violation of the plaintiff's due process
rights. Taking Tanyi's allegations as true, Gonzalez' decision         D. Qualified Immunity
here was similarly arbitrary, and motivated by bad faith. As        Qualified immunity protects government officials from
a result, Tanyi's substantive due process claim will survive        monetary damages in a suit brought under 42 U.S.C.
Defendant's Motion to Dismiss.                                      § 1983, so long as their conduct does not violate any
                                                                    clearly established constitutional or statutory rights of which
                                                                    a reasonable person would have been aware. Harlow v.
   C. Section 1983 Equal Protection Claim                           Fitzgerald, 457 U.S. 800, 818 (1982). In Saucier v.. Katz,
 *8 In order for his equal protection claim to survive a motion     the Supreme Court noted the proper progression of a court's
to dismiss, Tanyi “must plead sufficient facts to demonstrate       qualified immunity analysis:
plausibly that he was treated differently from others who were
similarly situated and that the unequal treatment was the result
of discriminatory animus.” Equity in Athletics, Inc. v. Dept.                    The first inquiry must be whether a
of Educ., 639 F.3d 91, 108 (4th Cir.2011); (citing Morrison v.                   constitutional right would have been
Garraghty, 239 F.3d 648, 654 (4th Cir.2001)). Further, Tanyi's                   violated on the facts alleged; second,
alleged facts must amount to more than a “formulaic recitation                   assuming the violation is established,
of the elements” of his cause of action to be entitled to the
presumption of truth. Bell Atl. Corp., 550 U.S. at 545.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               6
            Case 4:19-cv-01234-MWB
Tanyi v. Appalachian                           Document
                     State University, Not Reported         11-1(2015)
                                                    in F.Supp.3d    Filed           07/21/19 Page 36 of 73
2015 WL 4478853

             the question whether the right was                     the Court will also hear additional arguments from the parties
             clearly established must be considered.                at summary judgment regarding this claim.


                                                                       E. 20 U.S.C. § 1681 (Title IX) Claim
 *9 533 U.S. 194, 200 (2001). The Court has found that
                                                                    20 U.S.C. § 1681 (commonly referred to as Title IX), states,
two of Tanyi's procedural due process claims will survive
                                                                    in pertinent part, “No person in the United States shall,
Defendants' Motion to Dismiss: Defendants' failure to provide
                                                                    on the basis of sex, be excluded from participation in, be
Tanyi with adequate notice of Student B's harassment
                                                                    denied the benefits of, or be subjected to discrimination
allegations, and the decision to reopen Student B's rape
                                                                    under any education program or activity receiving Federal
allegations without a legitimate basis for doing so. The Court
                                                                    financial assistance.” 20 U.S.C.A. § 1681(a). Title IX “bars
has also found that Tanyi's substantive due process claim will
                                                                    the imposition of university discipline where gender is a
survive Defendants' Motion to Dismiss. Per Saucier, the Court
                                                                    motivating factor in the decision to discipline.” Yusuf v. Vassar
now examines whether these actions constituted violations of
                                                                    College, 35 F.3d 709, 715 (2nd Cir.1994). Tanyi's Title IX
clearly established rights.
                                                                    claim is virtually identical to his equal protection claim,
                                                                    alleging that no female ASU student facing discipline for
In order for a right to be clearly established, “every reasonable
                                                                    misconduct has been treated in a manner similar to Tanyi.
official” who transgresses the right “must have understood
                                                                    (2d. Am.Compl.¶ 152). In support of his claim, Tanyi cites
that what he is doing violates that right.” Ashcroft v. al-
                                                                    Yusuf, a Second Circuit case that also involved an educational
Kidd, 131 S.Ct. 2074, 2083 (2011). A case directly on point
                                                                    institution's handling of sexual assault allegations. (Doc.
is not required, “but existing precedent must have placed
                                                                    34, p. 23). There, the court allowed the plaintiff's Title IX
the statutory or constitutional question beyond debate.” Id.
                                                                    claim to survive because he alleged that male students at
According to the Supreme Court, the qualified immunity
                                                                    Vassar College were “historically and systematically” and
doctrine protects “all but the plainly incompetent and those
                                                                    “invariably found guilty, regardless of the evidence.” Yusuf,
who knowingly violate the law.” Malley v. Briggs, 475 U.S.
                                                                    35 F.3d at 716 (1994). As the court noted in Doe v. Columbia
335, 341 (1986).
                                                                    Univ., however, Yusuf was decided in 1994, long before the
                                                                    Twombly and Iqbal standards came into effect. 2015 WL
Regarding the short notice Tanyi received of Student B's
                                                                    1840402, at *13 (S.D.N.Y.2015). Since the Supreme Court
harassment allegations, “the essence of due process is the
                                                                    clarified the pleading standards, “the Court is no longer
requirement that a person in jeopardy of serious loss be given
                                                                    required to consider as true—and, in fact, for the purposes
notice of the case against him and opportunity to meet it.”
                                                                    of evaluating the Complaint's sufficiency, is compelled to
Matthews, 492 U.S. at 348 (citation omitted). Providing Tanyi
                                                                    disregard” allegations “devoid of factual support.” Id.
with less than 24 hours' notice of an entirely new charge,
after he had submitted his list of proposed witnesses, did not
                                                                     *10 Tanyi also cites Wells v. Xavier University, another
provide Tanyi with adequate notice, and violated a clearly
                                                                    case in which a male student's Title IX claim survived a
established right that Defendants should have been aware
                                                                    12(b)(6) motion to dismiss. (Doc. 34, p. 24; 7 F.Supp.3d
of. Therefore, concerning the short notice Tanyi received of
                                                                    746 (S.D.Ohio, 2014)). In Wells, the plaintiff claimed he was
Student B's new harassment allegation, Defendants' Motion
                                                                    scapegoated by the Xavier administration, which was already
to Dismiss on grounds of qualified immunity is denied.
                                                                    under fire for mishandling two previous sexual assault claims
                                                                    against male students, “because he was a male accused of
Regarding Tanyi's procedural due process claim based upon
                                                                    sexual assault.” Wells, 7 F.Supp.3d at 751 (2014). However,
Defendants' decision to rehear Student B's rape allegations
                                                                    as the Southern District of New York noted in Doe, “that
without providing adequate justification, the Court will
                                                                    sort of subjective belief, devoid of factual support, is plainly
hear additional arguments at summary judgment concerning
                                                                    insufficient after Iqbal and Twombly.” 2015 WL 1840402,
whether Defendants' actions violated a clearly established
                                                                    at *14 (S.D.N.Y.2015). Accordingly, the Court declines to
right.
                                                                    follow the Wells ruling. Thus, given the lack of factual support
                                                                    for Tanyi's allegations, his Title IX claim will not survive
Given that Tanyi's substantive due process claim is based
                                                                    Defendants' Motion to Dismiss.
upon the same action, rehearing Student B's rape allegation,




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               7
            Case 4:19-cv-01234-MWB
Tanyi v. Appalachian                           Document
                     State University, Not Reported         11-1(2015)
                                                    in F.Supp.3d    Filed            07/21/19 Page 37 of 73
2015 WL 4478853

   F. Limitation of Damages                                          IV. CONCLUSION
Defendants' argue that Tanyi's damages should be limited to          IT IS, THEREFORE, ORDERED that Defendants' Motion
exclude any lost income from a potential professional football       to Dismiss (Doc. 30) be GRANTED in part and DENIED
career. Tanyi is not seeking damages for a lost NFL career,          in part. Plaintiff's 42 U.S.C. § 1983 procedural due process
however. The Second Amended Complaint alleges only that              claims (III)(A)(1)-(5), as well as Plaintiff's 42 U.S.C. § 1983
Tanyi's invitation to the Carolina Panthers' training camp was       equal protection claim and 20 U.S.C. § 1681 (Title IX)
rescinded once the Panthers learned of the allegations made          claim, are hereby DISMISSED. Plaintiff's 42 U.S.C. § 1983
against Tanyi while at Appalachian State. (2d. Am.Compl.¶            procedural due process claim (III)(A)(7) may proceed to
123). This is a specific lost opportunity that Tanyi can point       summary judgment. The Court will hear additional arguments
to, rather than a speculative career, and Tanyi is entitled to       at summary judgment regarding Plaintiff's 42 U.S.C. § 1983
whatever damages he can prove. See Wofford v. Evans, 2002            procedural due process claim (III)(A)(6) and 42 U.S .C. §
WL 3295799, at *9 (M.D.N.C.2002). At this stage, the Court           1983 substantive due process claim.
is not prepared to make a ruling regarding the limitation of
damages.
                                                                     All Citations

                                                                     Not Reported in F.Supp.3d, 2015 WL 4478853

End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                8
           Case 4:19-cv-01234-MWB
Howe v. Pennsylvania                          Document
                     State University – Harrisburg,        11-1 in Filed
                                                    Not Reported         07/21/19
                                                                   Fed. Supp. (2016)                 Page 38 of 73
2016 WL 393717


                                                                     On January 22, 2016, counsel entered their appearance on
                  2016 WL 393717
                                                                     behalf of all defendants, (Doc. 14, Doc. 15). A brief in
   Only the Westlaw citation is currently available.
                                                                     opposition to the plaintiff's motion for TRO/PI was filed on
   United States District Court, M.D. Pennsylvania.
                                                                     January 25, 2016, (Doc. 19), along with exhibits, (Doc. 17).
              Timothy HOWE, Plaintiff                                The plaintiff filed his own exhibits that same day. (Doc. 20) 1 .
                         v.
      The PENNSYLVANIA STATE UNIVERSITY                              1       As these exhibits contain personal information, including
        – HARRISBURG, Chancellor Mulkund                                     cell phone numbers, the court has placed these
        Kulkarni, Thomas Strohm, Karl Martz,                                 documents under seal.
          and Donald Holtzman, Defendants                            At the hearing on the motion for injunctive relief, the court
                                                                     heard from the plaintiff; John A. Snyder, counsel for the
                CIVIL ACTION NO. 1:16-0102                           defendants; and Karl Martz, the Assistant Director of Career
                             |                                       Development and Student Affairs at Penn State. Given the
                    Signed 02/02/2016                                time sensitive circumstances of this case, after hearing from
                                                                     the parties and considering the materials submitted by both
Attorneys and Law Firms
                                                                     sides, the court issued an oral ruling denying the plaintiff's
Timothy Howe, Elizabethtown, PA, pro se.                             motion for injunctive relief with an indication that this written
                                                                     decision would follow.


                      MEMORANDUM
                                                                     II. LEGAL STANDARD
MALACHY E. MANNION, United States District Judge                     The United States Court of Appeals for the Third Circuit
                                                                     has outlined four factors that a court ruling on a request for
 *1 Pending before the court is the plaintiff's motion for           injunctive relief must consider: (1) whether the movant has
an emergency temporary restraining order and/or preliminary          shown a reasonable probability of success on the merits; (2)
injunction, (“TRO/PI”). (Doc. 5). In accordance with the             whether the movant will be irreparably injured by denial of
court's oral ruling at the hearing on this matter, the plaintiff's   the relief; (3) whether granting preliminary relief will result
motion for an emergency TRO/PI will be denied.                       in even greater harm to the nonmoving party; and (4) whether
                                                                     granting the preliminary relief will be in the public interest.
                                                                     Crissman v. Dover Downs Entertainment Inc., 239 F.3d 357,
I. PROCEDURAL HISTORY                                                364 (3d Cir. 2001). These same factors are used to determine
By way of relevant background, the plaintiff filed a pro             a motion for a temporary restraining order. Bieros v. Nicola,
se complaint on January 19, 2016, in which he challenges             857 F.Supp. 445, 446 (E.D.Pa.1994). The moving party bears
disciplinary action taken against him by officials at the            the burden of establishing each of the four elements. Adams
Pennsylvania State University, (“Penn State”), Harrisburg            v. Freedom Forge Corp., 204 F.3d 475, 486 (3d Cir. 2000).
Campus, which includes a suspension for the Spring 2016
semester. (Doc. 1). On the following day, the plaintiff filed
the instant motion for emergency injunctive relief, (Doc. 5),        III. DISCUSSION
along with a supporting brief, (Doc. 6), in which he seeks to         *2 The instant request for injunctive relief centers around
have this court “[halt] the imposition of the... suspension”.        the plaintiff's suspension from Penn State for the Spring
The plaintiff filed an “additional” brief on January 21, 2016.       2016 semester. Testimony and documentation submitted by
(Doc. 8).                                                            the parties indicate that the plaintiff is a third-year electrical
                                                                     engineering student at Penn State, Harrisburg Campus. In an
By order dated January 21, 2016, the court granted the               “Allegation of Student Misconduct” report dated November
plaintiff permission to proceed in forma pauperis, directed          2, 2015, Richard Rocco, a Police Services Officer, reported to
that the plaintiff's complaint be served upon General Counsel        defendant Martz that, on October 30, 2015 another student 2
for Penn State, and set a hearing on the plaintiff's motion for      reported to officials at the Penn State Harrisburg Police
TRO/PI for January 25, 2016. (Doc. 10).                              Department that the plaintiff had been harassing her both


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      1
           Case 4:19-cv-01234-MWB
Howe v. Pennsylvania                          Document
                     State University – Harrisburg,        11-1 in Filed
                                                    Not Reported         07/21/19
                                                                   Fed. Supp. (2016)                   Page 39 of 73
2016 WL 393717

on and off campus. (Doc. 17, App'x 2). The complainant                 3.03 of the Student Code, Harassment by Communication.
indicated that local police had been contacted and that the            The plaintiff was also advised of the proposed sanctions
Pennsylvania State Police had advised the plaintiff not to have        for these violations, which included an academic suspension
any contact with her for any reason. According to the report,          through the end of the Spring 2016 semester, participation
the plaintiff would text and call the complainant repeatedly,          in counseling, a favorable evaluation, participation in an
even after having been advised to stop by the complainant.             online educational program, adherence to the administrative
The reporting officer indicated that he was shown several              directive of no contact with the complainant and conduct
text messages that contained “round about threats” from the            probation with attendant transcript notation concluding in
plaintiff to the complainant. In addition, the complainant             2016. The plaintiff signed the Student Conference Summary
reported that the plaintiff would enter the same area of the           Form acknowledging that he was advised of the allegations
library and sit close to her during her tutoring sessions with         against him; that, if he accepted the charges and sanctions, the
other students. On November 2, 2015, the date of the report,           sanctions would go into effect immediately, unless otherwise
the complainant indicated that she moved from her regular              indicated; he could contest the charges and request a hearing;
seat in class to get away from the plaintiff, but that the plaintiff   if the recommended sanctions included probation with a
proceeded to move his seat near her, sit sideways facing her           transcript notation or a form of separation, he could request
and did not say anything, but simply stared at her knowing             a sanction review; and that he could take three business days
that it was causing her distress.                                      to respond to the charges and/or sanctions and, if he did not
                                                                       do so, the charges and sanctions would be assigned without
2       For reasons of privacy, the court identifies this individual   further notice or option for review. At the student conference,
        as the “complainant”.                                          the plaintiff chose to contest the charges and requested a
                                                                       hearing. Given the plaintiff's choice, a hearing was set on the
After having received the Allegation of Student Misconduct,
                                                                       charges for December 9, 2015.
on November 9, 2015, defendant Thomas Strohm, Case
Manager, Office of Student Conduct, issued the plaintiff
                                                                       3      Section V (A) (2) of the Code of Conduct provides:
a Notification of Administrative Directive, in which the
plaintiff was given formal notification that he was to have no                  After a report is filed, the Case Manager will meet with
                                                                                the respondent in a Conference. The Conference is an
contact, “either directly or indirectly, in person, electronically,
                                                                                informal, non– adversarial meeting intended to allow
by telephone or any other medium, physical or verbal
                                                                                the Case Manager to explain the conduct process,
with [the complainant].” (Doc. 17, App'x 3). The plaintiff
                                                                                examine the complaint, listen to the respondent,
was advised that indirect contact included “friends and                         discuss circumstances regarding the incident, and
acquaintances contacting [the complainant] on [the plaintiff's]                 address the respondent's questions.
behalf.” The plaintiff was further advised not to post any                    (Doc. 17, App'x 1).
remarks regarding the complainant on any social network. As
                                                                        *3 Prior to the stated hearing, on November 30, 2015,
per the Notification, the plaintiff was advised that “violation
                                                                       the plaintiff violated the Administrative Directive by having
of this Administrative Directive is a violation of the student
                                                                       direct contact with the complainant at her job at the Penn
code of conduct and you may be subject to disciplinary action
                                                                       State Milton S. Hershey Medical Center. The complainant
and sanctions including interim suspension, suspension, or
                                                                       reported the incident to defendant Strohm. As a result, Mr.
expulsion from the University.”
                                                                       Strohm contacted the plaintiff to discuss the matter, advising
                                                                       him that he could bring his advisor if he wished. (Doc.
In accordance with the Code of Conduct and Student Conduct
                                                                       17, App'x 5). As the plaintiff was advised may happen,
Procedures, (“Code of Conduct”), on November 17, 2015,
                                                                       because of his violation of the Administrative Directive
defendant Strohm held a status conference with the plaintiff
                                                                       and the complainant's reported concern for her safety, on
to discuss the allegations against him and inform him
                                                                       December 1, 2015, defendant Strohm issued the plaintiff a
of his procedural rights, including the right to have an
                                                                       Notice of Interim Suspension in accordance with the Code
advisor throughout the process. (Doc. 17, App'x. 1, 4) 3 . A
                                                                       of Conduct procedures. 4 (Doc. 17, App'x 6). The Notice
Student Conference Summary Form reflects that the plaintiff
                                                                       informed the plaintiff that he was being assigned an interim
acknowledged having been advised of the charges against
                                                                       suspension for approaching the complainant on the evening
him, which included violations of Section 3.02 of the Student
                                                                       of November 30, 2015 and attempting to make contact with
Code, Conduct which Threatens or Alarms, and Section
                                                                       her knowing that the Administrative Directive of no contact



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       2
           Case 4:19-cv-01234-MWB
Howe v. Pennsylvania                          Document
                     State University – Harrisburg,        11-1 in Filed
                                                    Not Reported         07/21/19
                                                                   Fed. Supp. (2016)             Page 40 of 73
2016 WL 393717

was in place, as well as directives of no contact by the                 (Doc. 17, App'x 1).
Pennsylvania State Police and the Penn State Harrisburg           On December 1, 2015, the plaintiff e-mailed defendant
campus police. The plaintiff was advised that the interim         Strohm reminding him of “the interim suspension and the
suspension was immediate and that he was not to “utilize or       sanction review.” (Doc. 17, App'x 7). On the following
visit the campuses, programs or classes of The Pennsylvania       day, defendant Strohm responded, in part, by informing the
State University unless given express written permission from     plaintiff of what a sanction review would entail:
the Senior Director of Student Conduct.” The plaintiff was
informed that failure to comply would lead to additional
charges being brought against him by Penn State 5 , as well                    When a student accepts responsibility
as potential arrest by University police for criminal trespass.                for the Code of Conduct violation(s)
Again, the plaintiff was advised that he was to have no contact
                                                                               in a disciplinary conference 7 , but
with the complainant. The plaintiff was advised of his right to
                                                                               contests the sanction(s) assigned by
contest the interim suspension in writing. 6                                   the case manager, the student may
                                                                               request that the assigned sanction be
4      Section V(F)(2) of the Code of Conduct provides, in                     reviewed. The Sanction Review will
       relevant part,:                                                         ordinarily be a review of the written
          On rare occasion, the Office of Student Conduct                      record of the case, unless otherwise
          may become aware of a student whose continued                        determined by the person reviewing
          participation with the University community may pose                 the sanction. The student will compose
          an immediate threat to the student or others or may                  a written explanation of the rationale
          pose an imminent threat of a disruption to normal
                                                                               for contesting the sanction and will
          campus operations. If the Senior Director or designee
                                                                               submit this statement to the Office of
          reasonably believes that such a threat is posed, an
                                                                               Student Conduct case manager. The
          interim suspension may be assigned.
       (Doc. 17, App'x 1).
                                                                               statement, as well as a memo from
                                                                               the case manager, will be forwarded
5      While the Notice informed the plaintiff that he may have                with the student's file to the sanction
       violated additional provisions of the Penn State Student                reviewer. The sanction reviewer has
       Code of Conduct, including Section 3.05, Stalking, and                  the ability to sustain or modify the
       Section 11.03, Failure to Comply with Directive or                      sanctions. The student is then notified
       Condition, the plaintiff was not formally charged with
                                                                               by the case manager once a decision
       violations of those provisions.
                                                                               has been reached.
6      Section V(F)(2) of the Code of Conduct provides, in
       relevant part:
            c.Students wishing to contest an interim suspension   (Doc. 17, App'x 7). Mr. Strohm then directed the plaintiff
               action may do so through the Office of the         to “let [him] know what [the plaintiff] [was] thinking”. The
               Assistant Vice President for Student Affairs at    plaintiff responded that same morning that he was thinking
               University Park. At other Penn State locations,
                                                                  about doing the sanction review. Defendant Strohm informed
               students may contest through the Director of
                                                                  the plaintiff that, if he wanted a sanction review, he should
               Student Affairs (or equivalent) or Chancellor.
                                                                  “...state in [his] email that [he] would like a sanction review,
               The student's appeal must be in writing and
               include the following information:                 and then work on explanation of the rationale for contesting
            •Name                                                 the sanction and submit [it] to [defendant Strohm] as soon as
            •Student ID                                           possible...” so they could “get the ball rolling”. The plaintiff
            •Rationale for the request                            was directed to let defendant Strohm know if he was going
            •Any documentation that supports that the student     to opt for the sanction review so that defendant Strohm
            would not pose a risk                                 could “cancel the hearing”. 8 The plaintiff responded that
            ***
                                                                  he wished to have a sanction review and was informed by
            e. The interim suspension does not replace the
                                                                  defendant Strohm that he should get in his statement “by
               regular conduct process, which shall proceed on
                                                                  Friday”. The plaintiff submitted his sanction review statement
               the normal schedule.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3
           Case 4:19-cv-01234-MWB
Howe v. Pennsylvania                          Document
                     State University – Harrisburg,        11-1 in Filed
                                                    Not Reported         07/21/19
                                                                   Fed. Supp. (2016)                 Page 41 of 73
2016 WL 393717

on the following day, December 3, 2015, in which he made             10      As indicated at the hearing in this matter, this merits
various admissions with respect to his behavior toward the                   determination is only for purposes of the instant motion
complainant, including circumventing a block she had placed                  for injunctive relief.
on her phone so that he could send her text messages and
                                                                     With the above in mind, the court looks to the factors
violating the Administrative Directive. (Doc. 17, App'x 9).
                                                                     which must be considered in ruling on the plaintiff's motion
The plaintiff argued why he felt the sanctions against him
                                                                     for injunctive relief. The first is whether the plaintiff has
were too harsh and asked that he be allowed to return to
                                                                     established a reasonable probability of success on the merits
classes.
                                                                     of his claims. Although the plaintiff argues that he is “likely
                                                                     to prevail on the merits of his due process and breach of
7       It is important to note here that the plaintiff had only     contract claims”, he only discusses issues of due process in
        one disciplinary conference – that which took place on       his filings. In order to establish a claim for breach of contract
        November 17, 2015.                                           under Pennsylvania law, the plaintiff must establish: (1) the
8       The only hearing that the plaintiff had scheduled at the     existence of a contract and its terms, (2) the breach of a duty
        time was the hearing that he had requested after the         created by the contract, and (3) damages resulting from that
        November 17, 2015, conference.                               breach. CoreStates Bank v. Cutillo, 723 A.2d 1053, 1058 (Pa.
                                                                     Super. 1999). The plaintiff has addressed none of these factors
 *4 Defendant Donald Holtzman, Penn State's Senior
                                                                     in the materials supporting his motion for injunctive relief. In
Director of Student Services and Special Projects, conducted
                                                                     fact, his only reference to a contract in his materials is that
the plaintiff's sanction review and concluded that the proposed
                                                                     “published procedures for students...are in fact a contract.”
sanctions, including the Spring 2016 semester suspension,
                                                                     However, the Pennsylvania courts have “declined to construe
were appropriate. Despite the interim suspension, the plaintiff
                                                                     the student handbook of a public university as a contract
was allowed to make arrangements to take his final exams
                                                                     between the public university and the student.” See Tran v.
and receive credit for the courses he took in the Fall 2015
                                                                     State Sys. of Higher Educ., 986 A.2d 179, 183 (Pa. Cmwlth.
semester. (Doc. 17, App'x 11).
                                                                     2009). The plaintiff has therefore not established a reasonable
                                                                     probability of success on the merits of his breach of contract
The plaintiff petitioned for a review of defendant Holtzman's
decision, which was conducted by Senior Director Danny               claim. 11
Shaha on January 15, 2016. After reviewing the record in the
plaintiff's case, Mr. Shaha concluded that it was “clear that the    11      In any event, as discussed at the hearing on this
conduct process articulated in the OSC Procedures document                   matter, any breach of contract by the defendants would
were followed.” (Doc. 17, App'x 12).                                         be compensable by monetary damages. As such, the
                                                                             plaintiff can not establish irreparable injury and is not
Just prior to the hearing in this matter, on January 22, 2016, the           entitled to injunctive relief as to this claim.
plaintiff was convicted on a charge of Harassment – Course           As for the plaintiff's claim of due process violations, “[t]he
of Conduct with No Legitimate Purpose after a summary trial          fundamental requirement of due process is the opportunity to
before a magisterial district judge in Dauphin County. The           be heard 'at a meaningful time and in a meaningful manner.'”
charges were initiated by the Penn State University Police           Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (quoting
Department and were based upon the plaintiff's behavior              Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). However,
toward the complainant which led to his suspension. See              due process, “unlike some legal rules, is not a technical
Commonwealth of Pa. v. Timothy Scott Howe, Docket No.                conception with a fixed content unrelated to time, place and
MJ-12201-NT-0000741-2015. 9                                          circumstances”; instead, it is “flexible and calls for such
                                                                     procedural protections as the particular situation demands.”
9                                                                    Id. at 334 (citations and internal quotation marks omitted).
        The plaintiff is currently awaiting another summary trial
        on a charge of Harassment – Following in a Public Place
        issued by the Pennsylvania State Police, Harrisburg. See      *5 In support of his claim of due process violations, the
        Commonwealth of Pa. v. Timothy S. Howe, Docket No.           plaintiff argues that he was entitled to receive, but did not
        MJ-12304-NT-0000591-2015.                                    receive, notice of the charges against him prior to the informal
                                                                     disciplinary conference. (Doc. 6, Ex. A). As to this claim,
                                                                     the court notes initially that the plaintiff cites to a version of
    A. Reasonable Probability of Success on the Merits 10


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      4
           Case 4:19-cv-01234-MWB
Howe v. Pennsylvania                          Document
                     State University – Harrisburg,        11-1 in Filed
                                                    Not Reported         07/21/19
                                                                   Fed. Supp. (2016)               Page 42 of 73
2016 WL 393717

the Code of Conduct which was not in effect at the time he         5298484, at *12 (E.D. Pa. Sept. 19, 2013) (citing Flaim v.
received his disciplinary conference. The version which was        Medical College of Ohio Flaim, 418 F.3d 629, 639 (6 th Cir.
in effect at the time of the plaintiff's conference is attached    2005)) (finding that notice was sufficient where the plaintiff
to the defendants' opposing brief. (Doc. 17, App'x 1). In any      was made aware of the charges against him, but was not
event, neither version of the Code of Conduct requires that the    provided with full witness list or indication of the documents
plaintiff receive notice of the charges prior to the conference.   that were to be introduced at the hearing); Gomes v. Univ.
In fact, one of the reasons for the informal conference is to      of Maine Sys., 365 F.Supp.2d 6, 22 (D.Me. 2005) (finding
provide the plaintiff with notice of the charges against him.      no violation of due process where a university failed to
The court finds no due process violation with respect to the       produce an entire police report to an accused student prior
notice provided.                                                   to a disciplinary hearing in light of a general rule against
                                                                   imposing discovery requirements on university disciplinary
The plaintiff next argues that his due process rights were         proceedings). The plaintiff acknowledged in his Student
violated when he was not given the hearing he requested            Summary Conference Form that he was advised of the charges
when he contested the charges at his disciplinary conference.      against him and the allegations supporting those charges,
However, the record demonstrates that, while the plaintiff         among other things. No more was required in this respect.
initially contested the charges and requested a hearing, he
later waived his right to a hearing by requesting a sanction        *6 Finally, in his additional brief, the plaintiff raises a
review. The plaintiff has insisted throughout his filings and      claim that he was discriminated against because of his sex in
at the hearing in this matter that he only filed the sanction      violation of Title IX, 20 U.S.C. §§ 1681, et seq. The court
review in order to challenge his interim suspension. However,      finds no evidence in support of this claim, especially in light
as outlined in the Code of Conduct, this is not the avenue         of the plaintiff's decision to admit to the charges against
by which one challenges an interim suspension. As set forth        him and opt for a sanction review. In his sanction review
above, the sanction review would entail when a student             statement, the plaintiff admitted to harassing behavior toward
accepts responsibility for Code of Conduct violations in a         the complainant, as well as to violating the administrative
disciplinary conference. The plaintiff acknowledges in his         directive to not have any contact with her. The court finds that
filings that he was not issued new charges in relation to          the plaintiff has no reasonable probability of success on the
his interim suspension and that he had only one disciplinary       merits of this claim.
conference at the time he requested his sanction review.
Moreover, in explaining to the plaintiff what a sanction review
would entail, defendant Strohm advised the plaintiff of the           B. Irreparable Injury
consequences of requesting a sanction review, namely that          The plaintiff argues that he will suffer irreparable injury if an
his hearing would be cancelled. The plaintiff had only one         injunction is not issued in this case. Specifically, he argues
hearing pending at the time he requested his sanction review,      that his current suspension will interfere with his ability to
which was the one he requested at the disciplinary conference.     complete his education “in a timely and ordinary manner” and
Knowing this, the plaintiff decided to request the sanction        that, if he is not immediately reinstated, he “will be forced
review. At the hearing on this matter, the plaintiff stated that   to take an entire year off of his education since the courses
he did not realize he could waive his right to a hearing.          [he] needs to continue his engineering degree are only offered
However, it is clear from the Code of Conduct that a student       in the Spring semester.” Financially, the plaintiff argues that
can waive the right to a hearing by requesting a sanction          he will lose scholarship money, as well as wages from his
review. This is exactly what the plaintiff did in this case.       positions as a teacher's assistant, student grader and peer tutor.

Next, the plaintiff argues that his due process rights were        As indicated by the court at the plaintiff's hearing on this
violated when he was not allowed to examine all of the             matter, there is no doubt that the plaintiff has suffered
evidence against him. As to this contention, a student is not      harm in this case. The question is whether he has suffered
entitled to “discovery” as if he were a litigant in a civil or     irreparable harm. Irreparable injury is “potential harm which
criminal proceeding. Schools must simply provide an accused        cannot be redressed by a legal or equitable remedy following
student with notice of the charges they face and the nature of     a trial.” Instant Air Freight Co. v. C.F. Air Freight, Inc.,
the evidence supporting those charges. See Johnson v. Temple       882 F.2d 797, 801 (3d Cir. 1989). A court may not
Univ. of Commonwealth Sys. of Higher Educ., 2013 WL                grant preliminary injunctive relief unless “[t]he preliminary



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
           Case 4:19-cv-01234-MWB
Howe v. Pennsylvania                          Document
                     State University – Harrisburg,        11-1 in Filed
                                                    Not Reported         07/21/19
                                                                   Fed. Supp. (2016)                      Page 43 of 73
2016 WL 393717

                                                                         hand in hand. Here, the court considers that Penn State not
injunction [is] the only way of protecting the plaintiff from
                                                                         only has an obligation to the plaintiff, but also to the many
harm.” Id. Speculative injury does not constitute a showing
                                                                         other students of the Penn State community. As such, when
of irreparable harm. Continental Group, Inc. v. Amoco
                                                                         allegations arise such as those presented in this case against
Chemicals Corp., 614 F.2d 351, 359 (3d Cir. 1980); see also
                                                                         the plaintiff, Penn State has an obligation to act in a manner
Public Serv. Co. of N.H. v. Town of West Newbury, 835
                                                                         which is reasonable and just. The court finds Penn State's
F.2d 380, 383 (1st Cir. 1987). “The possibility that adequate
                                                                         response was reasonable and just. The plaintiff was given
compensatory or other corrective relief will be available at a
                                                                         an opportunity to attend Penn State without interruption. He
later date, in the ordinary course of litigation, weighs heavily
                                                                         could have done so by abiding by the Code of Conduct and
against a claim of irreparable harm.” Instant Air Freight, 882
                                                                         the Administrative Directive. The plaintiff chose not to do so.
F.2d at 801 (quoting Sampson v. Murray, 415 U.S. 61 (1964)).
                                                                         Even with the violation of the Administrative Directive, the
                                                                         plaintiff essentially suffered only those sanctions which were
The court finds that the plaintiff has not suffered
                                                                         related to the original charges, although he faced far greater
irreparable injury. With respect to the plaintiff's claims of
lost scholarships and wages, clearly the plaintiff can be                sanctions than those imposed, including expulsion. 12
compensated for these with monetary damages. Moreover,
with respect to the plaintiff's claim of a delay in education,           12      Even with the interim suspension, the plaintiff was
the plaintiff did not establish by a preponderance of evidence,                  allowed to take his finals and receive credit for the
as he is required to do, that he is entitled to injunctive relief.               courses he took in the Fall 2015 semester.
To this extent, it was proffered at the hearing that, regardless         The court considers that Penn State has a significant interest
of the plaintiff's suspension for the Spring 2016, he would              in disciplining students who engage in misconduct and
not finish his required course studies in the time in which he           protecting the other students within its community. The Third
alleges. To this extent, the plaintiff apparently contemplated           Circuit and the Supreme Court have both long recognized
changing majors and, as a result, did not take any engineering           “the need for maintaining order and discipline in our schools
courses in the Fall of 2015. (Doc. 17, App'x 13). Because                without prohibitive costs and in a manner that will contribute
the plaintiff did not take any of the mandatory engineering              to, rather than disrupt, the educational process.” Palmer by
classes in the Fall semester, he would now require at least              Palmer v. Merluzzi, 868 F.2d 90, 95 (3d Cir. 1989) (citing
four additional semesters of matriculation, irrespective of              Goss, supra.). The plaintiff admitted to various infractions in
whether he attends classes in the Spring 2016 semester or                this case in his sanction review statement. Were the court to
not. In any event, the court finds that even if the plaintiff            grant injunctive relief in this case, that would put Penn State
would experience a delay as a result of his suspension,                  in a position of being second-guessed by the court every time
this would not constitute irreparable harm which would not               it imposes a sanction upon a student for this type of behavior.
be compensated with monetary damages in the future, if                   This is in the interest of neither Penn State nor the community.
warranted. See e.g., Schulman v. Franklin & Marshall Coll.,              Unless there is a clear violation of rights, which the court has
538 A.2d 49, 52 (Pa. Super. 1988) (student failed to establish           not found for purposes of the instant motion, the courts should
that he would be irreparably harmed absent an injunction, as             not be involved in the determination of disciplinary matters
he could be compensated by money damages for time lost                   in the university setting.
from the classroom). Thus, the plaintiff has failed to establish
irreparable injury to support his request for injunctive relief.         In light of all of the foregoing, the court finds that the plaintiff
                                                                         has failed to meet his burden to establish that a TRO/PI is
                                                                         warranted in this case. An appropriate order shall issue.
   C. Harm to the Defendants/Public Interest
 *7 The factors concerning whether the issuance of an
injunction would cause greater harm to Penn State than                   All Citations
the benefit which would be realized by the plaintiff if an
injunction were issued and the public interest in this case go           Not Reported in Fed. Supp., 2016 WL 393717

End of Document                                                      © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       6
           Case 4:19-cv-01234-MWB
Johnson v. Temple                          Document
                  University--of Commonwealth            11-1
                                              System of...,      Filed 07/21/19
                                                            Not Reported in...                              Page 44 of 73
2013 WL 5298484

                                                                            (Defs.' Statement of Facts, ECF No. 20.) On January 12, 2013,
                                                                            Plaintiff filed a Response to Defendants' Motion. (Pl.'s Resp.,
     KeyCite Yellow Flag - Negative Treatment                               ECF No. 21.) Defendants filed a Reply on January 18, 2013.
Declined to Follow by Marshall v. Indiana University, S.D.Ind., March 15,
                                                                            (Defs.' Reply, ECF No. 22.)
2016
                  2013 WL 5298484
                                                                            In this lawsuit, Plaintiff Tyler Johnson brings three
    Only the Westlaw citation is currently available.
                                                                            claims against Defendant Temple University—Of the
             United States District Court,
                                                                            Commonwealth System of Higher Education (“Temple”) and
                 E.D. Pennsylvania.
                                                                            one claim against Defendant Professor Richard Greenstein
                    Tyler JOHNSON                                           (“Greenstein”). Plaintiff alleges that Temple violated his due
                           v.                                               process rights (Count I), breached its contractual obligations
                                                                            (Count II), and was unjustly enriched (Count III). (See Compl.
              TEMPLE UNIVERSITY—OF the
                                                                            ¶¶ 12–19.) Plaintiff further alleges that Greenstein violated
               COMMONWEALTH SYSTEM
                                                                            his civil rights. (Id. at ¶¶ 20–21.)
              OF HIGHER EDUCATION, et al.

                      Civil Action No. 12–515.
                                                                                B. Factual History 1
                                  |
                                                                            1       We view all of the facts and draw all reasonable
                           Sept. 19, 2013.
                                                                                    inferences therefrom in the light most favorable to
Attorneys and Law Firms                                                             Plaintiff, the non-moving party. P.N. v. Clementon Bd. of
                                                                                    Educ., 442 F.3d 848, 852 (3d Cir.2006).
William C. Reil, Philadelphia, PA, for Tyler Johnson.
                                                                            At all relevant times, Plaintiff was an adult student at Temple.
Edward J. Heffernan, Michael J. Fortunato, Rubin Fortunato                  (Pl.'s Resp. 4.) Temple is an educational institution located
& Harbison P.C., Paoli, PA, for Temple University of the                    at 3307 North Broad Street, Philadelphia, PA 19140. (Id.)
Commonwealth System of Higher Education, et al.                             Greenstein is a professor at Temple. (Id.)


                                                                               1. The Code
                         MEMORANDUM                                         Temple's Student Code of Conduct (“Code”), promulgated
                                                                            on January 1, 2004, governs student conduct at Temple.
SURRICK, District Judge.
                                                                            (Code, Defs.' Mot. Ex. 5.) The Code provides: “[t]o fulfill
 *1 Presently before the Court is Defendants Temple                         its functions of promoting and disseminating knowledge, the
University—Of The Commonwealth System of Higher                             university has authority and responsibility for maintaining
Education and Professor Richard Greenstein's Motion for                     order and for taking appropriate action, including, without
Summary Judgment. (ECF No. 19.) For the following                           limitation, exclusion of those who disrupt the educational
reasons, Defendants' Motion will be granted.                                process.” (Id. at 1.) Article I of the Code defines the key
                                                                            actors and entities involved in the adjudication of alleged
                                                                            violations of the Code. (Id. at 2–4.) Article III.C of the Code
I. BACKGROUND                                                               prohibits “Intimidation” and “Sexual Assault.” (Id. at 6.)
                                                                            That same provision of the Code references the University
   A. Procedural History
                                                                            Policy on Sexual Assault, which outlines potential sanctions
Plaintiff filed a Complaint in the Court of Common Pleas of
                                                                            for violations of the policy “subjecting the perpetrator to
Philadelphia County on December 9, 2011. (Compl., Notice
                                                                            disciplinary sanctions up to and including expulsion from the
of Removal Ex. A., ECF No. 1.) On January 31, 2012,
                                                                            University.” (University Policy on Sexual Assault 4, Defs.'
Defendants filed a Notice of Removal and removed the action
                                                                            Mot. Ex. 6.)
in accordance with 28 U.S.C. §§ 1441 and 1446. (Notice of
Removal.) On December 24, 2012, Defendants jointly filed
                                                                            Article IV of the Code outlines the Student Conduct Code
the instant Motion for Summary Judgment. (Defs.' Mot., ECF
                                                                            Procedures, which govern the process for alleged Code
No. 19; Defs.' Mem., ECF No. 19.) That same day, Defendants
                                                                            violations. (Code 9–17.) The Code describes a Pre–Hearing
separately filed a Statement of Undisputed Material Facts.


                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                           1
           Case 4:19-cv-01234-MWB
Johnson v. Temple                          Document
                  University--of Commonwealth            11-1
                                              System of...,      Filed 07/21/19
                                                            Not Reported in...                       Page 45 of 73
2013 WL 5298484

Meeting, the Student Conduct Board Hearings (“Hearings”),           the Temple Campus Safety Services (“Campus Safety”).
and the Appeals process. (Id.) The University Code                  (Investigation Interview Records, Defs.' Mot. Ex. 1.) 2
Administrator (“Code Administrator”) oversees Temple's              J.P. described an incident that occurred on November
disciplinary system. (Id. at 3–4.) When there is an allegation      12, 2010 involving J.P., Plaintiff, and another student,
of a Code violation, the Code Administrator determines              M.E. (Investigation Interview Record 1–2.) Campus Safety
whether to charge the student. (Id. at 9.) If the student           referred the matter to Temple's Office of Student Conduct
is charged, the Code Administrator is then responsible for          and Community Standards. (Student Conduct Referral, Defs.'
notifying the student of the specific charges, the identity         Mot. Ex. 4.)
of any witnesses, and a description of any physical or
documentary evidence filed along with the charges. (Id. at          2       To maintain confidentiality, we refer to the other students
9–10 .) The student charged with violating the Code then
                                                                            at Temple involved in the incident and administrative
meets with the Code Administrator at a Pre–Hearing Meeting,
                                                                            hearing by their initials rather than their full names.
which is an informal and non-adversarial meeting at which
the charges, the incident, the hearing procedures, and possible     As a result of J.P.'s report, on December 13, 2010, Brian Foley,
sanctions are discussed. (Id. at 10.) If the student does not       Program Coordinator at Temple, sent an e-mail to Plaintiff
accept responsibility for the charges, the Code Administrator       informing him that he had been charged with violating the
determines the appropriate hearing process. (Id.)                   Code. (See Dec. 13, 2010 E-mail, Defs.' Mot. Ex. 7.) The
                                                                    Charge related to the November 12, 2010 incident, where
 *2 Hearings are non-adversarial proceedings conducted by           Plaintiff allegedly violated Article IV.D.3 (Intimidation or
an administrative fact-finding panel (“SCB Panel”), at which        Assault) and Article IV.D.4 (Assault) of the Code. (Id.)
the rules of evidence, burdens of proof, and other judicial         Foley's e-mail set forth the aforementioned charges, included
standards do not apply. (Id. at 10–12.) Determinations of           a summary of J.P.'s account of the events, and informed
whether a student has violated a Code provision are made            Plaintiff that he was to schedule a Pre–Hearing Meeting,
based on whether the SCB Panel finds that it is more likely         which would provide him with an opportunity to discuss the
than not that a violation occurred. (Id. at 11.) At the Hearing,    case and allow him to ask any questions that he might have
the accused student may offer testimony, witnesses, and             about the proceedings. (Id. at 2.) The e-mail also informed
other evidence. (Id.) The student may request that the Code         Plaintiff that he could have an advisor present throughout the
Administrator's Office secure witnesses for the Hearing. (Id.)      disciplinary process and encouraged Plaintiff to read the Code
An accused student may pose questions to a witness through          prior to the Pre–Hearing Meeting. (Id.) The e-mail included
the presiding Chairperson of the SCB Panel. (Id.) The student       a link to the Code and a separate link to Temple's University
need not provide testimony and the SCB Panel may not                Policy on Sexual Assault. (Id.)
draw any inference from the student's failure to testify. (Id.)
Throughout the process, an accused student may have an               *3 Either right before, or soon after, Temple's holiday
advisor or attorney assist them in preparing for the Hearing.       break in December of 2010, Plaintiff had his Pre–Hearing
(Id.) An advisor or attorney may also be present at the hearing,    Meeting with Foley. (Johnson Dep. 150, Defs.' Mot. Ex. 3.)
although they may not ask questions of witnesses or address         At that meeting, Foley explained the charges pending against
the SCB Panel. (Id.)                                                Plaintiff, J.P.'s factual allegations, and the possible sanctions
                                                                    Plaintiff could receive. (Id. at 84–87.) Foley told Plaintiff
If, at the conclusion of the Hearing, the SCB Panel determines      that the most common sanction would be a suspension or
that it is more likely than not that the accused student violated   probation. (Id. at 86.) Foley explained to Plaintiff how the
the Code, the Panel recommends sanctions to the Code                process would play out. (Id. at 85.)
Administrator who then imposes such sanctions. (Id. at 12–
13.) A student may appeal the decision reached by the SCB           On January 14, 2011, Foley contacted Plaintiff by e-mail to
Panel or the sanctions imposed by the Code Administrator to         inform him that the date for his Hearing had been set for
an Appellate Board. (Id. at 16.)                                    January 21, 2011, that Professor Richard Greenstein would
                                                                    Chair the Hearing, that witnesses would include J.P. and
                                                                    Campus Safety Services Officer/Detective(s), and that the
  2. Initial Report and Communication of Charges                    Incident Report and Incident Referral Summary would be
On November 17, 2010, J.P., a Temple student, reported              introduced at the Hearing. (Jan. 14, 2011 E-mail, Defs.'
an assault to Detective Melanie Haworth, a member of                Mot. Ex. 8.) Foley's e-mail noted that “[t]he documents are


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       2
           Case 4:19-cv-01234-MWB
Johnson v. Temple                          Document
                  University--of Commonwealth            11-1
                                              System of...,      Filed 07/21/19
                                                            Not Reported in...                   Page 46 of 73
2013 WL 5298484

available for review by you and your advisor at the Office        at 355–56.) During each meeting, Plaintiff received more
of Student Conduct....” (Id.) Five days later, Foley contacted    information from Foley. (Id . at 85.) Foley reviewed the
Plaintiff to inform him that the Hearing was postponed. (Jan.     Police Incident Report and Incident Referral Summary with
19, 2011 E-mail, Defs.' Mot. Ex. 9.) Foley informed Plaintiff     Plaintiff. (Id. at 107.) Plaintiff repeatedly asked Foley if he
that he would be notified when additional documentation           needed an attorney and Foley replied that he did not.
would be ready for review. (Id.)
                                                                  Plaintiff informed his parents about the Hearing on January
On or around January 21, 2011, Campus Safety Detective            27, 2011, just four days before it was to take place. (Johnson
Melanie Haworth contacted Plaintiff to discuss the incident.      Dep. 234; Thomas Johnson Affidavit, Defs.' Mot. Ex. 14.)
(Investigation Interview Records 6.) During the ensuing           Plaintiff's father, Thomas Johnson, immediately contacted
interview, Plaintiff acknowledged that he was present when        Plaintiff's football recruiter, Ed Foley. (Id.) Johnson asked Ed
the incident occurred, but said that he had his own version of    Foley if Plaintiff needed an attorney. (Id.) Ed Foley said that
events, which he declined to provide at that time. (Id. at 120–   the Hearing was informal and that Plaintiff did not need an
21.) That same day, Foley informed Plaintiff by e-mail that       attorney. (Id.) On the day of the Hearing, Johnson again asked
the Hearing would take place on January 28, 2011. (Jan. 21,       Ed Foley if Plaintiff needed an attorney and Foley responded
2011 E-mail, Defs.' Mot. Ex. 10.) Once again, Foley attached      that there would be some disciplinary action, but that it was
information pertaining to the witnesses and documents that        “nothing to worry about.” (Id.; Thomas Johnson Dep. 28,
would be offered at the Hearing. (Id.) The attachment to          Defs.' Mot. Ex. 15.) No one told Plaintiff or his father that
the January 21, 2011 E-mail referenced an additional set of       they could not retain a lawyer. (Thomas Johnson Dep. 28.)
documents—Temple University's Police Department Incident          Neither Plaintiff nor his father asked for a postponement of
Report Packet—which contained the interview records of            the Hearing. (Johnson Dep. 235.)
J.P., Plaintiff, and M.E. (Id.) On January 26, 2011, Foley
sent an e-mail to Plaintiff reminding him that the Hearing
was scheduled for January 28, 2011, and attached the same            3. Hearing
information with regard to the witnesses and records to be        The Hearing took place on January 31, 2011 before
introduced at the Hearing. (Jan. 26, 2011 E-mail, Defs.' Mot.     Greenstein, Rodney Prad (Resident Director), Carey Seymore
Ex. 11.)                                                          (Resident Director), Eileen Weinberg (Assistant Director for
                                                                  Graduate Services), and John Detwiler (Temple student).
Later that day, Foley contacted Plaintiff by e-mail to inform     (Hr'g Tr. 1, Defs.' Mot. Ex. 18; Defs.' Statement of Facts
him that his Hearing had once again been postponed and            ¶ 45.) On the morning of January 31, prior to the hearing,
was rescheduled for January 31, 2011. (January 26, 2011           Plaintiff and his father reviewed the documents that were
P.M. E-mail, Defs.' Mot. Ex. 12.) In the attachment to the e-     to be introduced at the Hearing. (Johnson Dep. 152–55;
mail, Foley provided notice of the witnesses and documents        Thomas Johnson Affidavit.) After Thomas Johnson reviewed
to be introduced, adding that N.S., a student at Temple, and      the Complaint, he asked Brian Foley, the Code Administrator
Lt. Edward Woltemate of Campus Safety Services, would             for the Hearing, if Plaintiff needed a lawyer, and Foley replied
                                                                  that he did not. (Id.) Thomas Johnson then attended the
provide testimony at the Hearing. (Id.) 3 On January 28,
                                                                  Hearing with his son. (Hr'g Tr. 5.) At the beginning of the
2011, Foley e-mailed Plaintiff to confirm the Hearing time
                                                                  Hearing, all witnesses were administered an oath. (Id. at 8.)
for Monday, January 31, 2011. (January 28, 2011 E-mail,
Defs.' Mot. Ex. 13.) As with the prior e-mails, Foley attached
                                                                  Foley provided Plaintiff and M.E. with an opportunity to
a document indicating the witnesses and documents to be
                                                                  challenge any member of the SCB Panel for bias. (Id.) Neither
admitted at the Hearing. (Id.)
                                                                  of them challenged any member of the panel. (Id. at 9.)
                                                                  Each member of the panel was then asked if there was any
3      Lt. Woletemate was to replace Detective Haworth at the     reason that they could not be fair and impartial. (Id.) No
       Hearing. Detective Haworth could not attend. (Defs.'       member provided a reason. (Id.) Greenstein, who served as
       Statement of Facts ¶ 40.)
                                                                  Chair of the SCB Panel, then asked Plaintiff and M.E. to
 *4 Between the date of the Charge Notice, December 13,           respond to the charges; both students said that they were not
2010, and the date of the Hearing, January 31, 2010, Foley        responsible. (Id. at 10.) Greenstein then provided a summary
met with Plaintiff five to eight times. (Johnson Dep. 81.)        of the process, including the standard the SCB Panel would
The meetings were brief—approximately fifteen minutes. (Id.       use in reaching its determination of responsibility. (Id. at 10–


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3
           Case 4:19-cv-01234-MWB
Johnson v. Temple                          Document
                  University--of Commonwealth            11-1
                                              System of...,      Filed 07/21/19
                                                            Not Reported in...                     Page 47 of 73
2013 WL 5298484

15.) Specifically, Greenstein informed Plaintiff that he would     from university housing and probation for two calendar
be adjudged individually, that he could provide an opening         years upon Plaintiff's return to Temple. (Id.) Foley's e-mail
statement, could present witnesses, and could testify, although    and Seiss's letter provided information regarding the appeals
no negative inference would be reached if he decided not to        process. (Id.)
testify. (Id. at 12–14.)

 *5 J.P. provided an opening statement. (Id. at 16–17.)               5. Appeal
Plaintiff declined to make an opening statement. (Id. at 17.)      On February 3, 2011, Plaintiff's attorney, Joseph Mitchell,
Foley then called J.P. on behalf of Temple. (Id.) J.P. presented   requested an extension of the appeal deadline. (Feb. 3–4,
her recollection of the incident on November 12, 2010. (Id.        2011 E-mails, Defs.' Mot. Ex. 20.) Brian Foley granted the
at 17–21.) Greenstein and the other panel members asked            request and the deadline to appeal the SCB Panel's findings
J.P. questions. (Id. at 17–27, 30–35.) M.E. and Plaintiff both     was extended to February 10, 2011. (Id.) Plaintiff filed a
asked J.P. questions through Greenstein. (Id. at 28–30, 35–        timely appeal. (February 10, 2011 E-mail, Defs.' Mot. Ex. 21.)
38, 40–46.) M.E. testified next. (Id. at 47.) Greenstein and the   Plaintiff's mother sent a supplemental filing to be added to the
other panel members questioned M.E. (Id. at 53–57.) J.P. and       appeal, which was received by Temple. (February 11, 2011
Plaintiff directed questions to M.E. through Greenstein. (Id. at   E-mails, Defs.' Mot. Ex. 22.) On February 22, 2011, Foley
57–59.) Plaintiff then provided testimony. (Id. at 59.) He was     contacted Plaintiff and his parents by e-mail and attached
questioned by the panel. (Id. at 61–67.) J.P. and M.E. declined    the Appeal Decision Letter, which reflects that the Appellate
to provide questions for Plaintiff to answer. (Id. at 67.)         Board voted unanimously to uphold the SCB Panel's decision
N.S., J.P.'s housemate and a fellow Temple Student, and Lt.        of responsibility and the imposed sanctions. (Appeal Decision
Woltemate also provided testimony. (Id. at 68, 78.) Plaintiff      Letter, Defs.' Mot. Ex. 23.)
declined to present witnesses at the Hearing. (Id. at 95.) J.P.,
M.E., and Plaintiff each provided a closing statement. (Id.
                                                                      6. Post–Suspension
at 96–97.) The closing statements concluded the fact-finding
                                                                    *6 After Plaintiff was suspended, he enlisted in the United
portion of the Hearing. The SCB Panel then adjourned to
                                                                   States Coast Guard. (Johnson Dep. 30–31.) His commitment
consider the evidence and charges. (Id. at 98.)
                                                                   to the Coast Guard is eight years, which includes six years of
                                                                   active duty and two years of inactive duty. (Id. at 38.) Plaintiff
When the Hearing resumed, Greenstein informed Plaintiff
                                                                   has not returned to Temple, nor has he made any attempts to
that the SCB Panel had unanimously concluded that it
                                                                   do so.
was more likely than not that J.P.'s version of events was
truthful and that Plaintiff's conduct constituted a violation
of Sections Three and Four of the Code. (Id. at 100.) Prior        II. LEGAL STANDARD
to recommending sanctions, Ed Foley, Director of Football          A party is entitled to summary judgment “if the movant
Operations, spoke on Plaintiff's behalf. (Id . at 103.) J.P.       shows that there is no genuine dispute as to any material
once again read her impact statements. (Id. at 105.) Plaintiff     fact and the movant is entitled to judgment as a matter
declined to make any additional statements to the SCB Panel.       of law.” Fed.R.Civ.P. 56(a); see also Anderson v. Liberty
(Id. at 106–07.)                                                   Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d
                                                                   202 (1986) (“Only disputes over facts that might affect the
                                                                   outcome of the suit under the governing law will properly
   4. Decision Letter
                                                                   preclude the entry of summary judgment. Factual disputes
Later that day, Foley sent an e-mail to Plaintiff attaching
                                                                   that are irrelevant or unnecessary will not be counted.”).
the Decision Letter, which indicated that the SCB Panel had
                                                                   Where the nonmoving party bears the burden of proof at
found Plaintiff responsible for Intimidation or Assault and for
                                                                   trial, the moving party may identify an absence of a genuine
violating the Sexual Assault Policy. (Jan. 31, 2011 E-mail,
                                                                   issue of material fact by showing the court that there is no
Defs.' Mot. Ex. 19.) The Decision Letter was authored by
                                                                   evidence in the record supporting the nonmoving party's case.
Andrea Caporale Seiss, Senior Associate Dean of Students.
                                                                   Celotex Corp. v. Catrett, 477 U.S. 317, 322, 325, 106 S.Ct.
(Id.) Seiss recommended sanctions, including suspension
                                                                   2548, 91 L.Ed.2d 265 (1986); UPMC Health Sys. v. Metro.
from Temple, effective immediately and lasting through the
                                                                   Life Ins. Co., 391 F.3d 497, 502 (3d Cir.2004). If the moving
end of the fall 2011 semester (a two semester suspension).
                                                                   party carries this initial burden, the nonmoving party must
(Id.) In addition, Seiss imposed the sanctions of expulsion


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               4
           Case 4:19-cv-01234-MWB
Johnson v. Temple                          Document
                  University--of Commonwealth            11-1
                                              System of...,      Filed 07/21/19
                                                            Not Reported in...                      Page 48 of 73
2013 WL 5298484

set forth specific facts showing that there is a genuine issue       (“[T]he requirements of due process frequently vary with the
for trial. See Fed.R.Civ.P. 56(c)(1) (“A party asserting that        type of proceeding involved.”).
a fact ... is genuinely ... disputed must support the assertion
by ... citing to particular parts of materials in the record.”);     “Where a person's good name, reputation, honor, or integrity
see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,          is at stake because of what the government is doing to
475 U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986)             him, notice and an opportunity to be heard are essential.”
(noting that the nonmoving party “must do more than simply           Wisconsin v. Constantineau, 400 U.S. 433, 437, 91 S.Ct. 507,
show that there is some metaphysical doubt as to the material        27 L.Ed.2d 515 (1971). In Goss, the Supreme Court held that,
facts”). “Where the record taken as a whole could not lead a         at a minimum, the Due Process Clause requires a school to
reasonable trier of fact to find for the nonmoving party, there      provide an accused student with “oral or written notice of
is no ‘genuine issue for trial.’ “ Id. at 587 (citations omitted).   the charges against [the student] and, if [the student] denies
When deciding a motion for summary judgment, courts must             them, an explanation of the evidence the authorities have and
view facts and inferences in the light most favorable to the         an opportunity to present [the student's] side of the story.”
nonmoving party. Anderson, 477 U.S. at 255. Courts must not          Goss, 419 U.S. at 581. Rather than dictate the terms of each
resolve factual disputes or make credibility determinations.         school's unique policy, the Court held only that “in being
Siegel v. Transfer, Inc. v. Carrier Express, Inc., 54 F.3d 1125,     given an opportunity to explain his version of the facts at
1127 (3d Cir.1995).                                                  this discussion, the student first be told what he is accused
                                                                     of doing and what the basis of the accusation is.” Id. at 582.
                                                                     The Court explicitly avoided holding that the Due Process
III. DISCUSSION                                                      Clause requires that hearings afford students the opportunity
                                                                     to secure counsel, to confront or cross-examine witnesses, or
   A. Procedural Due Process Claim (Count I)
                                                                     even the ability to call his or her own witnesses. Id. at 583.
Plaintiff contends that Temple violated his procedural due
process rights by, inter alia: (1) failing to allow Plaintiff to
                                                                     The Third Circuit considered an analogous set of facts in
have an attorney to represent him at the Hearing; (2) failing
                                                                     Palmer v. Merluzzi, 868 F.2d 90 (3d Cir.1989). There, a
to provide Plaintiff with a meaningful transcript before the
                                                                     student was suspended from school for ten days and from
Hearing; and (3) revoking Plaintiff's football scholarship.
                                                                     the football team for sixty days upon admitting to smoking
(Compl.¶ 13.) In addition, Plaintiff maintains that Temple
                                                                     marijuana and consuming beer at the school's radio station.
failed to supply relevant documentation to Plaintiff in time
                                                                     Id. at 92. The court concluded that the student received
for its effective use at the Hearing, gave the complainant, J.P.,
                                                                     the process contemplated by Goss for his suspension from
enhanced standing, denied Plaintiff the right to cross-examine
                                                                     school. Id. at 994–95. In light of the Supreme Court's
witnesses, denied Plaintiff the right to counsel at the Hearing,
                                                                     guidance that “longer suspensions or expulsions for the
and failed to allow Plaintiff to meaningfully challenge the
                                                                     remainder of the school term, or permanently, may require
SCB Panel. (Pl.'s Resp. 13–17.)
                                                                     more formal procedures,” Goss, 419 U.S. at 584, the Third
                                                                     Circuit balanced the interests of the student and the school and
 *7 The Fourteenth Amendment to the United States
                                                                     concluded that the procedure in Palmer was sufficient under
Constitution provides that no state shall “deprive any person
                                                                     the circumstances. Palmer, 868 F.2d at 95. In so deciding,
of life, liberty, or property without due process of law....” U.S.
                                                                     the court weighed “(1) the private interests at stake, (2)
Const. amend. XIV, § 1. The Due Process Clause is implicated
                                                                     the governmental interests at stake, and (3) the fairness and
when a student in a school run by a state faces non de minimis
                                                                     reliability of the existing procedures and the probable value, if
sanctions imposed by the school. See Goss v. Lopez, 419 U.S.
                                                                     any, of additional procedural safeguards.” Id. (citing Mathews
565, 576, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975) (finding that
                                                                     v. Eldridge, 424 U.S. 319, 335, 96 S.Ct. 893, 47 L.Ed.2d 18
student facing a ten-day suspension from a public high school
                                                                     (1976)). For suspensions exceeding ten days, courts routinely
was entitled to the protections of the Due Process Clause).
                                                                     apply the three Mathews factors in determining whether the
While there is no fixed standard for due process, the concept
                                                                     school's procedure was appropriate. See, e.g., G.C. v. Bristol
“implies a flexible standard that varies with the nature of the
                                                                     Twp. Sch. Dist., No. 05–4800, 2006 WL 2345939, at *3
interests affected and the circumstances of the deprivation.”
                                                                     (E.D.Pa. Aug.10, 2006) (finding no violation of due process
Furey v. Temple Univ., 884 F.Supp.2d 223, 246 (E.D.Pa.2012)
                                                                     where victim did not testify at disciplinary hearing).
(citing Gorman v. Univ. of R.I., 837 F.2d 7, 12 (1st Cir.1988));
see also Sill v. Pa. State Univ., 462 F.2d 463, 469 (3d Cir.1972)


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                5
           Case 4:19-cv-01234-MWB
Johnson v. Temple                          Document
                  University--of Commonwealth            11-1
                                              System of...,      Filed 07/21/19
                                                            Not Reported in...                     Page 49 of 73
2013 WL 5298484

 *8 Inconsistent application of procedures governing a              and content of the notice and the nature of the hearing
disciplinary hearing may offend due process. In Furey               will depend on appropriate accommodation of the competing
v. Temple University, 730 F.Supp.2d 380, 383, 387                   interests involved.’ ” Hubel v. W. Va. Racing Comm'n, 513
(E.D.Pa.2010), a Temple student challenged his expulsion            F.2d 240, 243 (4th Cir.1975) (quoting Goss, 419 U.S. at 579).
from the university after he was found responsible for              In Goss, oral notice of charges leveled against a student were
violating three sections of the Code. The court observed            sufficient. Goss, 419 U.S. at 581. In Flaim v. Med. Coll. of
that “[s]ignificant and unfair departures from an institution's     Ohio, 418 F.3d 629, 635 (6th Cir.2005), the Sixth Circuit
own procedures can amount to a violation of due process.”           held that proper notice requires identification of the charged
Id. at 396–97 (citing Winnick v. Manning, 460 F.2d 545,             violations and possible penalties. See Osei v. Temple Univ.
550 (2d Cir.1972)). In denying portions of the University's         of Commw. Sys. of Higher Educ., No. 10–2042, 2011 WL
motion for summary judgment, the court found that there             4549609, at *9 (E.D.Pa. Sept.30, 2011) (finding that plaintiff
were significant departures from the Code. These included           was on reasonable notice of the charges pending against him
Temple's failure to recommend a new hearing upon the                and that the notice provided by Temple was sufficient, even
discovery that a panel member was Facebook friends with the         where the University failed to identify a witness until the day
officer that testified and the Vice President of Student Affairs'   of the hearing).
failure to give presumptive weight to the recommendations of
the Review Board. Id. at 397. Here, Plaintiff does not allege        *9 Courts within the Third Circuit have considered Temple's
that Temple departed from the Code, but rather that the Code,       Code, including its notice provisions. In Furey, the court
as written and as applied, denied Plaintiff due process of the      found that:
law.


                                                                                 on its face, [the Code] complies with
   1. Mathews Factors
                                                                                 the requirements of procedural due
Considering the factors set forth in Mathews, clearly
                                                                                 process. The student is provided a
Plaintiff's private interests are significant. Plaintiff attended
                                                                                 notice of the charges against him and
Temple on an athletic scholarship. The imposition of a
                                                                                 a copy of the basis of those charges.
year-long suspension kept Plaintiff from participating in
                                                                                 The student is given the opportunity
the school's football program and prevented Plaintiff from
                                                                                 to be heard by disciplinary committee
obtaining academic credits and advancing towards his degree.
                                                                                 members. For serious cases, the
Plaintiff relies on Dixon v. Ala. State Bd. of Educ., 294
                                                                                 University holds a full panel hearing,
F.2d 150, 157 (5th Cir.1961) to argue that he was entitled
                                                                                 where the student can hear the
to the most formal procedural protections. (Pl.'s Resp. 16.)
                                                                                 testimony against him, testify, and
However, in Dixon, the Fifth Circuit confronted a student
                                                                                 present witnesses and evidence.
facing expulsion. Dixon, 294 F.2d at 157. In this case, Plaintiff
was suspended and not expelled from Temple. Temple's
interests are also significant. Temple is an educational
                                                                    884 F.Supp.2d at 258–59. We agree that the Temple Code
institution that must maintain safety on its campus and protect
                                                                    provides due process. In addition, we conclude that Temple
its student body from intimidation, threats, and sexual assault.
                                                                    complied with its stated policies and provided Plaintiff
See Furey, 884 F.Supp.2d. at 248. The University also has
                                                                    with notice that was more than sufficient to satisfy the
an interest in reducing the fiscal and administrative burdens
                                                                    requirements of due process. On December 13, 2010, Brian
that a more adversarial litigation system would impose.
                                                                    Foley, Program Coordinator at Temple, sent an e-mail to
Finally, the fairness and reliability of the procedures set forth
                                                                    Plaintiff informing him that he had been charged with
in Temple's Code are sufficient. There is no necessity for
                                                                    violating the Code. (See Dec. 13, 2010 E-mail.) Foley's e-mail
additional procedural safeguards.
                                                                    set forth the aforementioned charges, included a summary of
                                                                    J.P.'s account of the events, and informed Plaintiff that he was
  a. Notice                                                         to schedule a Pre–Hearing Meeting, which would provide him
As discussed above, in the disciplinary setting, schools must       with an opportunity to discuss the case and allow him to ask
provide sufficient notice and an opportunity to be heard to         any questions that he might have about the proceedings. (Id.
ensure due process. Goss, 419 U.S. at 579. “ ‘[T]he timing          at 2.) The e-mail also informed Plaintiff that he could have


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              6
           Case 4:19-cv-01234-MWB
Johnson v. Temple                          Document
                  University--of Commonwealth            11-1
                                              System of...,      Filed 07/21/19
                                                            Not Reported in...                      Page 50 of 73
2013 WL 5298484

an advisor present throughout the disciplinary process and
encouraged Plaintiff to read through the Code prior to the Pre–     Temple's Code advises accused students that they may retain
Hearing Meeting. (Id.) Embedded in the e-mail was a link to         an advisor and have that advisor with them throughout the
the Code and a separate link to Temple University's Policy          disciplinary process. The Code states that “[t]he Complainant
on Sexual Assault. (Id.) Plaintiff then had a Pre–Hearing           and the Accused Student have the right to be assisted by any
Meeting with Foley. (Johnson Dep. 150.) At that meeting,            advisor they choose, at their own expense. The advisor may
Foley explained the charges pending against Plaintiff, J.P.'s       be an attorney.” (Code 11.) The advisor may attend the entire
factual allegations, and the possible sanctions Plaintiff that      SCB Hearing. (Id. at 10.) A lawyer may well have assisted
could receive. (Id. at 84–87.) Foley told Plaintiff that the most   Plaintiff in preparing for and more aptly representing himself
common sanction was a suspension or probation. (Id. at 86.)         at the Hearing. To that end, Brian Foley repeatedly advised
Foley also explained to Plaintiff how the process works. (Id.       Plaintiff that he could retain the services of a lawyer, but that
at 85.)                                                             it was not necessary for him to do so. (See Dec. 13, 2010
                                                                    E-mail; Jan. 14, 2011 E-mail; Jan. 19, 2011 E-mail; Jan. 21,
In the ensuing weeks, Plaintiff received a number of e-mails        2011 E-mail; Jan. 26, 2011 E-mail; Jan. 28, 2011 E-mail.) In
from Foley keeping him up to date on the proceedings,               fact, Plaintiff's father, Thomas Johnson, said that had Plaintiff
informing him of the charges, identifying the documents and         informed him of the nature of the charges pending against him
the witnesses that Temple intended to offer at the Hearing, and     at an earlier point, he would have hired an attorney. (Thomas
informing him of his rights under the Code. (See, e.g., Jan. 14,    Johnson Dep. 28–29; see also Feb. 8, 2011 E-mail, Defs.' Mot.
2011 E-mail; Jan. 19, 2011 E-mail; Jan. 21, 2011 E-mail; Jan.       Ex. 17 (“I wish Tyler had said something to us when he first
26, 2011 E-mail; Jan. 28, 2011 E-mail.) Between December            found out, we would have hired a lawyer then.”).) Despite
13, 2010 and the date of the Hearing, January 31, 2010,             Code provisions permitting Plaintiff to retain a lawyer, and
Foley met with Plaintiff five to eight times. (Johnson Dep.         ample notice beginning approximately six weeks before the
81.) The meetings lasted for approximately fifteen minutes.         Hearing informing him that he was free to do so, Plaintiff
(Id. at 355–56.) During each meeting, Plaintiff received more       chose not to independently retain a lawyer as his advisor. This
information from Foley. (Id. at 85.) At one meeting, Foley          was Plaintiff's decision. Plaintiff also chose not to inform his
reviewed the Police Incident Report and Incident Referral           parents of the disciplinary proceedings until four days before
Summary with Plaintiff. (Id. at 107.)                               the SCB Hearing. (Johnson Dep. 151.) Plaintiff's decisions in
                                                                    no way indicate that Temple violated his due process rights.
Plaintiff clearly received sufficient notice of the charges he
was facing, the procedures for the disciplinary hearing, and        Plaintiff was not facing criminal sanctions for his conduct
his rights under the Code.                                          on November 12, 2010. When J.P. gave her statement to the
                                                                    Philadelphia Special Victims Unit, she indicated that she did
                                                                    not want to prosecute Plaintiff or M.E. (See Student Conduct
   b. Right to an attorney                                          Referral.) The Philadelphia Police Department interviewed
 *10 Accused students do not have the right to be actively          Plaintiff, but never pursued charges against him. Accordingly,
represented by an attorney at a disciplinary hearing. The           Plaintiff was not entitled to any additional considerations with
general consensus on a student's right to an attorney is that “at   respect to counsel at the disciplinary Hearing.
most the student has a right to get the advice of a lawyer; the
lawyer need not be allowed to participate in the proceeding          *11 Moreover, we cannot say that the additional cost of
in the usual way of trial counsel, as by examining and cross-       requiring Temple to provide counsel to Plaintiff and creating
examining witnesses and addressing the tribunal.” Osteen            a formal adversarial environment would have substantially
v. Henley, 13 F.3d 221, 225 (7th Cir.1993). To require that         improved the fairness and reliability of the SCB Hearing. As
schools permit students to have counsel that may examine            the Seventh Circuit observed when performing its Mathews
witnesses “would force student disciplinary proceedings             analysis in Osteen, “[t]he cost of judicializing disciplinary
into the mold of adversary litigation.” Id. A student may           proceedings by recognizing a right to counsel is nontrivial,
nevertheless be entitled to legal counsel at a disciplinary         while the risk of error ... is rather trivial.” Osteen, 13 F.3d at
hearing if the student is also facing criminal sanctions for the    226.
same underlying conduct. Furey, 884 F.Supp.2d at 252 (citing
Gabrilowitz v. Newman, 582 F.2d 100, 103 (1st Cir.1978),
Osteen, 13 F.3d at 225).                                              c. Right to cross-examination


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                7
           Case 4:19-cv-01234-MWB
Johnson v. Temple                          Document
                  University--of Commonwealth            11-1
                                              System of...,      Filed 07/21/19
                                                            Not Reported in...                     Page 51 of 73
2013 WL 5298484

Plaintiff contends that he was denied the right to confront         and J.P. were permitted to testify in a narrative fashion, were
the witnesses against him because he was unable to directly         allowed to be present during the entire Hearing, and were able
cross-examine the witnesses. (Pl.'s Resp. 15.) Generally, the       to read prepared statements if they so chose. (Defs.' Reply 6.)
right to directly cross-examine witnesses is not a necessary
part of due process in the student disciplinary context. See         *12 With regard to the composition of the SCB Panel,
Flaim, 418 F.3d at 641 (finding no due process violation            “in examining administrative proceedings, the presumption
where student at medical college was able to listen to              favors the administrators, and the burden is upon the party
and observe officer's testimony at disciplinary hearing and         challenging the action to produce evidence sufficient to rebut
had the opportunity to present his version of events);              this presumption.” Gorman, 837 F.2d at 15. Plaintiff does
Newsome v. Batavia Local Sch. Dist., 842 F.2d 920, 925              not now argue that a member of the panel was biased
(6th Cir.1988) (finding that the necessity of protecting            or prejudiced. Moreover, Plaintiff was provided with the
student witnesses outweighed the value of permitting cross-         opportunity to challenge panel members before the Hearing
examination of students and that the burden of permitting           began and he failed to do so. (See Hr'g Tr. 8.) We find
cross-examination of administrators outweighed the benefits         no support for Plaintiff's claim that he should have been
of such a procedure); Gorman, 837 F.2d at 16 (“[S]uffice            provided with additional background material with regard
it to state that the right to unlimited cross-examination has       to the potential panel members prior to the Hearing. We
not been deemed an essential requirement of due process in          reject Plaintiff's assertion that under the Mathews framework,
school disciplinary cases.”); Winnick, 460 F.2d at 549 (finding     an accused student is entitled to discovery regarding panel
that while “the right to confront witnesses may be essential in     members at a student disciplinary hearing. Such a burden
some disciplinary hearings,” such a right did not exist where       would create needless administrative cost that would be
the exercise would have been fruitless in presenting the facts).    unlikely to benefit a student facing administrative discipline.

In the instant matter, Plaintiff, M.E., and J.P. were all           As to Temple's failure to provide Plaintiff with relevant
able to functionally cross-examine witnesses by presenting          documentation, Plaintiff contends that Temple did not provide
questions to Greenstein to be asked to the witness. Each            him with a “meaningful transcript” prior to the Hearing.
individual availed himself or herself of that procedure. (Jan.      (Compl.¶ 13.) Plaintiff also contends that he was not allowed
31 Hr'g Tr. 28–30, 35–38, 40–46, 57–59.) Plaintiff does not         to copy documentation shown to him on the morning of
suggest that his direct cross-examination of the witnesses          the Hearing. (Pl.'s Resp. 13.) A student is not entitled to
would have brought forth exculpatory facts. As the Code             “discovery” as if he were a litigant in a civil or criminal
permitted, Plaintiff submitted questions through the SCB            proceeding. Schools must, however, provide an accused
Chair, provided his version of events during the Hearing, and       student with notice of the charges they face and the nature
presented a closing argument. (See id.) We are satisfied that       of the evidence to be presented at the hearing. See Flaim,
this procedure was sufficient. Due process was not violated         418 F.3d at 639 (finding that notice was sufficient where
here.                                                               the plaintiff was made aware of the charges against him, but
                                                                    was not provided with full witness list or indication of the
                                                                    documents that were to be introduced at the hearing); Gomes
   d. Additional due process challenges                             v. Univ. of Maine Sys., 365 F.Supp.2d 6, 22 (D.Me.2005)
Plaintiff also claims that Temple: (1) enhanced the standing of     (finding no violation of due process where a university failed
the complainant, J.P., relative to Plaintiff; (2) did not provide   to produce an entire police report to an accused student prior
him with a sufficient ability to challenge the SCB Panel; (3)       to a disciplinary hearing in light of “[t]ight time constraints,
failed to provide him with relevant documentation; and (4)          a general rule against imposing discovery requirements on
revoked his athletic scholarship in violation of his due process    university disciplinary proceedings, the Complainant's access
rights. These allegations are meritless.                            to the same material from a non-university source, and
                                                                    the Plaintiffs' failure to identify the statement ...”). The
As discussed above, Plaintiff and J.P. were each provided with      requirement of notice “does not necessarily require students
an opportunity to present an opening statement, to submit           be given a list of witnesses and exhibits prior to the hearing,
questions to the SCB Panel to be asked to witnesses, to             provided the students are allowed to attend the hearing itself.”
present witnesses, and to offer closing remarks. The Hearing        Id. at 23 (citing Nash v. Auburn Univ., 812 F.2d 655, 662–63
Transcript does not reflect that J.P. received preferential         (11th Cir.1987)).
treatment. As Temple argues, pursuant to the Code, Plaintiff


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              8
           Case 4:19-cv-01234-MWB
Johnson v. Temple                          Document
                  University--of Commonwealth            11-1
                                              System of...,      Filed 07/21/19
                                                            Not Reported in...                     Page 52 of 73
2013 WL 5298484


Here, Foley repeatedly informed Plaintiff by e-mail and
personally of the evidence that was going to be introduced at          B. Breach of Contract Claim (Count II)
the Hearing. He also informed Plaintiff that “[t]he documents       Plaintiff alleges that Temple breached its contractual
are available for review by you and your advisor at the Office      obligations to him by violating covenants in the Temple
of Student Conduct, Monday–Friday, 8:30–5:00 p.m.” (See             University Handbook pertaining to the evaluation and
Jan. 14, 2011 E-mail; Jan. 19, 2011 E-mail; Jan. 21,                dismissal of Plaintiff, failing to allow Plaintiff to have legal
2011 E-mail; Jan. 26, 2011 E-mail; Jan. 28, 2011 E-mail.)           representation at his dismissal Hearing, violating Plaintiff's
Plaintiff never made an appointment to review the evidence.         right to know the evidence against him, failing to allow
Foley even took it upon himself to review the Incident              Plaintiff to present exculpatory evidence, and failing to allow
Referral Summary with Plaintiff. (Johnson Dep. 106–07.)             Plaintiff to confront the witnesses against him in a fair and
On the morning of the Hearing, Plaintiff and his father             impartial manner. (Compl.¶ 15.) Plaintiff merely repackages
were given the Investigation Interview Records, which they          his due process arguments as a breach of contract claim.
were able to briefly review. (Id. at 152, 155.) Plaintiff has
failed to establish that Temple should have a more robust           To establish a claim for breach of contract, a plaintiff must
disclosure policy. As the Sixth Circuit observed in Flaim,          establish (1) the existence of a contract and its terms, (2) the
requiring formal discovery in a school disciplinary setting         breach of a duty created by the contract, and (3) damages
“would be nothing more than an additional and unnecessary           resulting from that breach. CoreStates Bank v. Cutillo, 723
expense and administrative burden for the college without           A.2d 1053, 1058 (Pa.Super.Ct.1999). Temple maintains that
any corresponding benefit to [the student].” Flaim, 418 F.3d        Plaintiff has failed to establish the existence of any contract.
at 639. Temple's conduct satisfied the requirements of due          We agree. Plaintiff's refers to “the university handbook” in
process.                                                            Count II of the Complaint. (See Compl. ¶ 15.) However, the
                                                                    Supreme Court of Pennsylvania “has declined to construe the
 *13 Finally, Plaintiff alleges that Temple violated his due        student handbook of a public university as a contract between
process rights when it revoked his scholarship. (Compl.¶            the public university and the student.” Tran v. State Sys. of
13.) After the Hearing, Foley e-mailed Plaintiff attaching          Higher Educ., 986 A.2d 179, 183 (Pa.Commw.Ct.2009); Hart
the Decision Letter, which indicated that the SCB Panel             v. Univ. of Scranton, No. 11–1576, 2012 WL 1057383, at
found Plaintiff responsible for Intimidation or Assault and for     *3 (M.D.Pa. Mar.28, 2012) (dismissing breach of contract
violating the Sexual Assault Policy. (Jan. 31, 2011 E-mail.)        claim where student failed to identify a specific contract
Seiss, the Senior Associate Dean of Students, recommended           provision that was breached); Manning v. Temple Univ.,
sanctions, including Plaintiff's suspension from Temple,            No. 03–4012, 2004 WL 3019230, at *12 (E.D.Pa. Dec.30,
effective immediately and lasting through the end of the            2004) (acknowledging that “[t]he first page of the handbook,
fall 2011 semester, expulsion from university housing, and          however, states that ‘[t] he rules, regulations, and information
probation for two calendar years upon Plaintiff's return to         provided in this handbook are announcements only and in
Temple. (Id.) These sanctions are permitted by the Code.            no way serve as a contract between the student and Temple
(Code 13–14.) Although the Code does not specifically               University’ ” and finding no contract between the student and
reference athletic scholarships, it does provide that “[w]hen a     the University).
sanction of suspension is imposed, the student MAY NOT ...
[p]articipate in university registered or recognized clubs or        *14 The only other basis for a contract identified by Plaintiff
organizations or university sponsored programs, activities,         was his athletic scholarship. (Johnson Dep. 256.) Temple
or related events ...” Plaintiff's due process rights were not      argues that Plaintiff has failed to point to any provision within
violated. (Id. at 14.)                                              his scholarship that Temple violated by suspending him for
                                                                    two semesters, placing him on probation upon his return, and
The procedures used by Temple to provide notice to Plaintiff        excluding him from University housing. (Defs.' Mem. 27 n.
of the hearing and the conduct of the hearing itself were           11.) We agree. Moreover, as discussed above, Plaintiff has
perfectly proper. Plaintiff has failed to establish any issue of    failed to establish that any of his due process rights were
material fact in support of his claim that his due process rights   violated in any way. Therefore, even if one were to find
were violated. Accordingly, Temple's Motion as to Count I           that there was a contract in place, Plaintiff cannot plausibly
must be granted.                                                    maintain that any of its essential terms were breached by
                                                                    Temple, under the circumstances presented here.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               9
           Case 4:19-cv-01234-MWB
Johnson v. Temple                          Document
                  University--of Commonwealth            11-1
                                              System of...,      Filed 07/21/19
                                                            Not Reported in...                    Page 53 of 73
2013 WL 5298484

                                                                   officials from liability “insofar as their conduct does not
Accordingly, there is no genuine issue of material fact with       violate clearly established statutory or constitutional rights of
regard to Plaintiff's breach of contract claim in Count II.        which a reasonable person would have known.” Harlow v.
                                                                   Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d
                                                                   396 (1982). Qualified immunity “balances two important
  C. Unjust Enrichment Claim (Count III)                           interests—the need to hold public officials accountable when
Plaintiff maintains that Temple was unjustly enriched by           they exercise power irresponsibly and the need to shield
accepting services from Plaintiff while failing to allow him       officials from harassment, distraction, and liability when they
to attend courses necessary for him to finish his degree.          perform their duties reasonably.” Pearson v. Callahan, 555
(Compl.¶ 17.) To establish unjust enrichment, a plaintiff must     U.S. 223, 231, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). The
prove: (1) benefits conferred on defendant by plaintiff; (2)       applicability of the prophylactic protections of the doctrine is
knowledge or appreciation of those benefits by a defendant;        based on two factors: (1) “whether the plaintiff has alleged
and (3) acceptance and retention of such benefits where it         that the defendant violated a constitutional right, and [ (2) ]
would be inequitable for a defendant to retain the benefits        ‘whether the right that was violated was clearly established,
without value under the circumstances. Mitchell v. Moore, 729      or, in other words, whether it would be clear to a reasonable
A.2d 1200, 1203–04 (Pa.Super.Ct.1999). Under the equitable         officer that his conduct was unlawful in the situation he
doctrine of unjust enrichment, “the law may imply a contract,      confronted.’ ” Jarovits v. Monroe Cnty. Children & Youth
requiring the defendant to pay to the plaintiff the value of the   Servs., 345 F. App'x 784, 788 (3d Cir.2009) (quoting Curley
benefit conferred.” Villoresi v. Femminella, 856 A.2d 78, 84       v. Klem, 499 F.3d 199, 206–07 (3d Cir.2007)). Greenstein
(Pa.Super.Ct.2004) (citing Mitchell, 729 A.2d at 1203).            is “entitled to qualified immunity if reasonable officials in
                                                                   [his] position at the relevant time could have believed, in light
Plaintiff's claim of unjust enrichment is unfounded. During        of clearly established law, that [his] conduct comported with
his time at Temple, Plaintiff had an athletic scholarship.         established legal standards.” Stoneking v. Bradford Area Sch.
He was a red-shirt freshman on the Temple football team.           Dist., 882 F.2d 720, 726 (3d Cir.1989).
To the extent Temple received a benefit from Plaintiff, it
was from his participation on the football team, for which          *15 Plaintiff alleges that Greenstein violated his due
he was compensated with a scholarship and enrollment at            process rights. As discussed above, we have determined
the University. This included the ability to take courses and      that Plaintiff's due process rights were not violated. Plaintiff
pursue a degree, free room and board, and free books for his       was provided with adequate notice and an opportunity to
courses. (Defs.' Mem. 29.)                                         be heard. Even if one were to somehow conclude that there
                                                                   was a violation of due process with regard to the Hearing,
Once the SCB Panel determined that Plaintiff was responsible       we are compelled to conclude that Greenstein is entitled
for violating Sections Three and Four of the Code, Temple          to qualified immunity. The only specific allegation Plaintiff
stopped accepting any benefits from Plaintiff. At that             raises with regard to Greenstein is that he permitted the
point, Plaintiff was suspended from the University for             introduction of hearsay statements and conclusions on the
approximately a year, excluded from University housing, and        ultimate issue of responsibility by Lieutenant Woltemate.
placed on probation upon his return to school. (Jan. 31, 2011      (Pl.'s Resp. 17.) The Code provides that “[f]ormal rules of
E-mail.) Months after the suspension was imposed, Plaintiff        process, procedure, and/or technical rules of evidence, as are
joined the United States Coast Guard. (Johnson Dep. 30.)           applied in criminal or civil court, are not used in Student
He did not return to Temple and has not attempted to do so.        Conduct Board proceedings.” (Code 12.) This is permissible.
(Johnson Dep. 38.) There was no enrichment after Plaintiff's       See Newsome, 842 F.2d at 926 (citing with approval Boykins
suspension, let alone unjust enrichment.                           v. Fairfield Bd. of Educ., 492 F.2d 697 (5th Cir.1974)); Tasby
                                                                   v. Estes, 643 F.2d 1103, 1106 (5th Cir.1981) ( “[R]ights in
                                                                   a student disciplinary hearing may properly be determined
   D. Due Process Claim Against Greenstein (Count IV)
                                                                   upon the hearsay evidence of school administrators who
Plaintiff brings the due process claims alleged in Count I
                                                                   investigate disciplinary infractions.”). Accordingly, there was
against Professor Greenstein, who served as the Chairman of
                                                                   nothing improper about Greenstein's conduct at the Hearing.
the SCB Panel. Greenstein contends that he can not be liable
based on the doctrine of qualified immunity. (Defs.' Mem.
29.) The doctrine of qualified immunity shields government


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            10
           Case 4:19-cv-01234-MWB
Johnson v. Temple                          Document
                  University--of Commonwealth            11-1
                                              System of...,      Filed 07/21/19
                                                            Not Reported in...                   Page 54 of 73
2013 WL 5298484

Greenstein, a Temple professor, served as the SCB Chairman.       AND NOW, this 19th day of September, 2013, upon
In doing so, his conduct comported with established legal         consideration of Defendants Temple University—Of the
standards in conducting such a hearing. The claim against         Commonwealth System of Higher Education and Professor
Greenstein must be dismissed.                                     Richard Greenstein's Motion for Summary Judgment (ECF
                                                                  No. 19), and all papers submitted in support thereof and
                                                                  in opposition thereto, it is ORDERED that the Motion
IV. CONCLUSION                                                    is GRANTED, and judgement is entered in favor of
For the foregoing reasons, Defendants Temple University           Defendants.
—Of The Commonwealth System of Higher Education
and Professor Richard Greenstein's Motion for Summary             IT IS SO ORDERED.
Judgment Motion will be granted.

                                                                  All Citations
An appropriate Order follows.
                                                                  Not Reported in F.Supp.2d, 2013 WL 5298484

                         ORDER


End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            11
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19                      Page 55 of 73
2011 WL 4549609


                                                                         JONES, District Judge.
      KeyCite Yellow Flag - Negative Treatment
Distinguished by Haney v. West Chester University, E.D.Pa., August 16,      I. Introduction
2018                                                                      *1 The within action stems from Plaintiff Michael Osei's
                  2011 WL 4549609                                        disciplinary suspension from a graduate studies program at
    Only the Westlaw citation is currently available.                    Defendant Temple University's institution in Philadelphia,
             United States District Court,                               Pennsylvania. After exhausting all internal remedies within
                 E.D. Pennsylvania.                                      the University, Plaintiff filed a pro se appeal to the
                                                                         Commonwealth Court of Pennsylvania on April 12, 2010.
                 Michael OSEI, Plaintiff,                                On April 21, 2010, the Commonwealth Court sua sponte
                             v.                                          transferred the matter to the Philadelphia Court of Common
 TEMPLE UNIVERSITY OF the COMMONWEALTH                                   Pleas, based upon lack of jurisdiction over Temple University.
    SYSTEM OF HIGHER EDUCATION; Dr. Anne                                 One week later, Plaintiff formally withdrew his appeal and
 Weaver Hart, individually and in her official capacity                  subsequently filed the instant action on May 5, 2010, naming
  as President of Temple University; Brian C. Foley,                     as Defendants: Temple University of the Commonwealth
     individually and in his official capacity as Vice                   System of Higher Education; Dr. Mia K. Luehrmann; Andrea
                                                                         C. Seiss; Dr. Robert J. Levis; and Dr. Grant Krow. Said
  Chair, University Disciplinary Committee, Temple
                                                                         Defendants filed a Motion to Dismiss and in response thereto,
    University; Dr. Keith Gumery, individually and
                                                                         Plaintiff sought and obtained leave of Court to file a counseled
    in his official capacity as Vice Chair, University
                                                                         Amended Complaint, which he did on December 1, 2010.
      Disciplinary Committee, Temple University;                         Plaintiff's Amended Complaint contained two additional
    Andrea C. Seiss, individually and in her official                    defendants: Brian C. Foley and Dr. Keith Gumery. All
       capacity as Code Administrator, University                        Defendants filed the instant Motion to Dismiss Plaintiff's
   Disciplinary Committee, Temple University; Dr.                        Amended Complaint. Plaintiff has responded to this Motion
  Mia K. Luehrmann, individually and in her official                     and the matter is now ripe for disposition. For the reasons set
      capacity as Associate Dean of Undergraduate                        forth herein, Defendants' Motion will be granted.
  Studies, College of Science & Technology, Temple
   University; Dr. Robert J. Levis, individually and
                                                                             II. Factual Background 1
  in his official capacity as Chairman and Professor,
                                                                         1       Defendants have noted that for purposes of the instant
     Department of Chemistry, Temple University;
                                                                                 Motion only, they will accept the material allegations of
    Dr. Grant Krow, individually and in his official
                                                                                 Plaintiff's Amended Complaint as true. (Mot. Dismiss
   capacity as Professor of Chemistry, Department                                2 n.2) This Court also notes that the extensive factual
     of Chemistry, Temple University, Defendants.                                history which follows is necessary in order to adequately
                                                                                 address Plaintiff's claims.
                   Civil Action No. 10–2042.
                                                                         Plaintiff is originally from the Republic of Ghana in
                                |
                                                                         West Africa and his first language is Ghana Twi of the
                         Sept. 30, 2011.
                                                                         Akan (Asante) tribe. (Am.Compl.¶ 12) In 2003, after
Attorneys and Law Firms                                                  obtaining a visa from government officials in Ghana, Plaintiff
                                                                         immigrated to the United States for the purpose of attending
Joseph R. Viola, Padova Lisi & Della Guardia, Philadelphia,              Temple University. (Am.Compl.¶ 13) He acquired sufficient
PA, for Plaintiff.                                                       proficiency in English to attend classes conducted in English,
                                                                         and subsequently graduated with a Bachelor of Science
Edward J. Heffernan, Michael J. Fortunato, Rubin Fortunato
                                                                         in Biology in 2006. (Am.Compl.¶ 14) In pursuance of
& Harbison P.C., Paoli, PA, for Defendants.
                                                                         his Healthcare Management degree, Plaintiff enrolled in
                                                                         Defendant Dr. Krow's Organic Chemistry course in the Fall of
                                                                         2009. (Am.Compl.¶ 17) Said course is a prerequisite for most
                        MEMORANDUM                                       healthcare professional school admissions. (Am.Compl.¶ 18)
                                                                         On December 14, 2009, Plaintiff took the final examination


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                         1
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19              Page 56 of 73
2011 WL 4549609

for Dr. Krow's course and ultimately received a grade of
“C” for the semester, which was entered by the University            If my final grade was not a genuine or fair grade, and the
Registrar's Office. (Am.Compl.¶ 19)                                  examinations you gave up was [sic] rather honors exams
                                                                     when this class was not an honors class, It will be a curse
Plaintiff felt he has been graded unfairly by Dr. Krow and           against your life and family forever. I am serious! You
sought to rectify the situation in accordance with Temple            are free of [sic] you make amends for everyone's grade,
University's Student Code of Conduct and Policy on Student           you are also free if the grades were not motivated by your
and Faculty Academic Rights and Responsibilities, which              jealousies and presuppositions.
encourages students to first discuss their concerns with
                                                                     I will not let you get away with this! If in the past you had
their instructor and if that does not resolve the matter,
                                                                     gotten away with such thin ds [sic], this will be different
make an informal complaint to the Student Ombudsperson
                                                                     for you. You had an encounter with OSEI this time. Let me
(Student Ambassador) for the appropriate School or
                                                                     know when I can see my final exam.
College. (Am.Compl.¶ 20) Therefore, Plaintiff decided to
communicate with Dr. Krow via e-mail to attempt to resolve           Michael
the Organic Chemistry grade dispute. (Am.Compl.¶ 21)
                                                                   (Am.Compl.¶ 30) (emphasis in original)

                                                                   Again, Plaintiff felt Dr. Krow did not respond adequately to
                Grievances About the Grade
                                                                   his request, so on December 22, 2009, he sent his third e-mail
 *2 On December 16, 2009, Plaintiff sent his first e-mail to       to Dr. Krow, entitled “I have NO PLACE for your ego in this,
Dr. Krow, which he titled “Grade details.” (Am.Compl.¶ 22)         so cooperate,” which stated the following:
In the e-mail, Plaintiff requested the details of all the scores
                                                                     I still have not heard from you about when I can look at my
upon which his final grade was based, as well as a copy of
                                                                     final exam in the meantime.
his graded final exam. (Am.Compl.¶ 22) Because Plaintiff did
not feel that Dr. Krow responded adequately to his e-mailed          I have no place for your ego when my tuition money and
request, he sent two subsequent, general “mass” e-mails via          grade is involved. I can not let you do anything and get
Temple University's portal system to all students enrolled in        away with it.
Dr. Krow's Organic Chemistry course. (Am.Compl.¶¶ 23–
24) The e-mails were entitled “Important: Support Joint              I want full accountability and transparency for how the
Complaints about Orgo 2202 with Dr. Krow” and it was                 minitest and group work factored into the final grading as
Plaintiff's belief that Dr. Krow had read same. (Am.Compl.¶¶         well. You wasted our time with a last minitests [sic] which
23–25) After receiving positive responses from the students          you considered to ne [sic] ‘noodles' when a whole chapter
who had taken Dr. Krow's course, Plaintiff sent another e-mail       on amino acids was not completed.
to the entire Organic Chemistry class and to all the users of
                                                                     I could discern through all your soliloquys [sic] and
the portal system, which he entitled “Refuse to change career
                                                                     pantomimes to me. This grade was intentional and unfair.
goals/major because of Dr. Krow and his words. There are
                                                                     I[sic] does not hurt me. I just want justice on you physically
guaranteed ways to still get into Med. School. I will show
                                                                     and spiritually.
you.” (Am.Compl.¶¶ 26–27) Plaintiff avers that as a user
of the portal system, Dr. Krow also read this mass e-mail.           *3 Your game is over! Mine begins. You played with the
(Am.Compl.¶ 28)                                                      wrong person this time.

On December 20, 2009, Plaintiff sent another e-mail directly         Cooperate to prevent things from escalating.
to Dr. Krow entitled “Appointment to see final exam,” in
which he again sought the details of all scores upon which his       This is my last email requesting to see how my final exam
grade was based, as well as a copy of his final examination.         was graded and to have it back.
(Am.Compl.¶ 29) The final three paragraphs of the e-mail
                                                                   (Am.Compl.¶¶ 31–32)
read as follows:

                                                                   Dr. Krow responded to the above quoted e-mail by explaining
                                                                   that he would be available when the University reopened


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19             Page 57 of 73
2011 WL 4549609

in January, at which time, Dr. Krow, Plaintiff, and Dr.           Additionally, on January 7, 2010, Plaintiff met with Dr.
Levis could meet to discuss Plaintiff's grade grievance.          Levis and Dr. Strongin (Vice Chair of Temple University's
(Am.Compl.¶ 33) Upon receiving Dr. Krow's response,               Chemistry Department), to possibly resolve his grade dispute.
Plaintiff sent the following e-mail:                              (Am.Compl.¶ 43) Dr. Krow did not attend that meeting but Dr.
                                                                  Levis did make reference to his knowledge of “threatening”
  I was not looking for mu [sic] exam to be reviewed in           e-mails that Plaintiff had sent to Dr. Krow. (Am.Compl.¶
  January 2010[;] I want the review right now. temple [sic]       44) Dr. Levis's statements apparently prompted Plaintiff to
  was officially open this week. You graded and posted final      visit the Temple University Campus Police headquarters and
  grades rightaway, [sic] yet you are not available to account    personally inquire about the e-mail situation, at which time
  for your discrepancies right now? I cannot accept this. Your    he was informed that it was a “non-criminal” situation that
  official turnaround time was very poor. You have caused a       did not involve charges being filed against him, but that
  delay which I will charge you for. The review will be done      a disciplinary hearing would be held by the Disciplinary
  in a different setting, perhaps in a court of law with my       Committee of Temple University's Office of Student Conduct
  attorneys if I decide to sue you. At that time you can choose   and Community Standards. (Am.Compl.¶ 45)
  to bring Dr. Levis along with you, without my appointment,
  I am not interested in booking an appointment with him for       *4 After being advised that his grievance and joint complaint
  the review.                                                     had been delegated to Dr. Mia K. Luehrmann, Plaintiff
                                                                  contacted Dr. Luehrmann by e-mail on January 10, 2010
  You still owe me full accountability for how the group
                                                                  and learned that she had not taken any action on his
  work/minitests factored into the final grades.
                                                                  formal grievances, but rather “placed them on hold” due
  Your pointless minitests prevented us from finishing the        to pending University Disciplinary Committee proceedings.
  course syllabus. Further, you still owe me my final exam        (Am.Compl.¶¶ 46–48) Two days later, Plaintiff received
  paper which you have given no legitimate reason to keep.        an e-mail from the University Disciplinary Committee and
  I will ask you to produce it in a different setting.            Office of Student Conduct and Community Standards (“UDC/
                                                                  OSCCS”), advising him that he had been charged with
  Marl [sic] my words: The year 2010 will not start well for      violating the Temple University Student Code of Conduct
  you.                                                            (“Student Code”) and instructing him to read the attached
                                                                  “Notice of Disciplinary Action,” which was dated January 8,
(Am.Compl.¶ 34)                                                   2010. (Am. Compl. ¶ 49; Mot. Dismiss 3)

Dr. Krow reported receipt of Plaintiff's e-mails to Dr. Levis,    The “Code Violation” section of the Notice indicated that
who was the Chairperson of Temple's Chemistry Department,         Plaintiff was being charged with a violation of “Section 3,”
and to the Campus Police. (Am. Compl. ¶ 35; Mot. Dismiss 2–       which provides for “[a]ny act or threat of intimidation or
3) On December 23, 2010, Plaintiff received telephone calls       physical violence toward another person including actual
and voicemail messages from Temple University Campus              or threatened assault or battery.” (Am. Compl. ¶ 50; Mot.
Police headquarters, as well as a visit to his residence by       Dismiss n 3) The “Specifications” section of the Notice
Detective Agoi Ombima while he was absent. (Am.Compl.¶¶           stated:
35–36) After hearing the voicemail message left by the
Temple University Campus Police, Plaintiff contacted their             Temple Student Michael Osei sent what was believed to
headquarters and spoke with Detective Ombima, who advised              be threatening emails to Dr. Grant Krow in reference to
Plaintiff to stop e-mailing Dr. Krow. (Am. Compl. ¶¶ 37–38;            receiving a poor grade. In an email sent by Osei to Krow
Mot. Dismiss 3) Detective Ombima also informed Plaintiff               dated December 22, 2009, “This grade was intentional
that Dr. Levis would contact him to resolve the matter. (Am.           an unfair. It does not hurt me. I just want justice on
Compl. ¶ 38; Mot. Dismiss 3)                                           you physically and spiritually. Your game is over! Mine
                                                                       begins. You played with the wrong person this time.
On December 24, 2010, after having exhausted all informal              Cooperate to prevent things from escalating.”
attempts to resolve the grade dispute with Dr. Krow, Plaintiff
sent an e-mail to Joshua Puricelli, Student Ambassador/           (Am.Compl.¶ 51)
Ombudsperson for the College of Science and Technology,
in an attempt to file a formal grievance. (Am.Compl.¶ 41)


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           3
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19               Page 58 of 73
2011 WL 4549609

On January 14, 2010, Plaintiff attended a pre-hearing             I did a little bit of, of, um, checking and, and confirming
meeting with Dennesha Brown, Program Coordinator of the           and making sure of what the scope of the things was.” 2
University's Student Conduct Board (“SCB”), to discuss the        (Am.Compl.¶ 64)
disciplinary proceeding. (Am.Compl.¶ 52) On January 28,
2010, Plaintiff received another email from the SCB entitled,     2      Dr. Luehrmann's reference to prior “incidents” and
“Office of Student Conduct: Notice of Hearing,” which
                                                                         “interactions” with Plaintiff referred to a formal
advised him that his Student Conduct Hearing was scheduled
                                                                         grievance Plaintiff had presented to Drs. Luehrmann and
for February 3, 2010 at 2:00 p.m., and that Professor Keith              Levis in January, 2009 concerning the alleged improper
Gumery would be the Chair of the hearing. The Notice also                mishandling of student evaluation forms and violation of
stated that the University planned to call Dr. Krow, Dr. Levis,          confidentiality rules by another professor during the Fall
and Detective Ombima as witnesses. (Am.Compl.¶¶ 53–55)                   2008 semester. (Am.Compl.¶ 71)
                                                                  Temple's final witness, Detective Ombima, testified that he
The day before the hearing, Plaintiff received an e-mail
                                                                  advised Plaintiff about the need for a disciplinary hearing and
from Defendant Brian C. Foley, Program Coordinator of
                                                                  that “he needed to make sure that in the future when he uses
“UDC/OSCCS,” indicating that Dr. Luehrmann, Associate
                                                                  certain words that he has to understand that when we send
Dean of Undergraduate Studies at the College of Science
                                                                  emails, the nature of the emails can often be misconstrued if
and Technology, would also be called as a witness for
                                                                  you're not going to say these things personally. (Am. Compl.
the University. (Am.Compl.¶ 56) Additionally, prior to
                                                                  ¶¶ 67–68; Mot. Dismiss 4) When asked to compare Plaintiff's
commencement of the hearing, Mr. Foley handed Plaintiff
                                                                  e-mails to others of which he had been made aware, Detective
copies of two other e-mails which the University believed
                                                                  Ombima responded, “I've seen worse,” noting that there were
contained threats from Plaintiff and which they intended to
                                                                  “implied things” in Plaintiff's e-mails for which there was
present as exhibits during the hearing. (Am. Compl. ¶ 58;
                                                                  room for “interpretation.” (Am.Compl.¶ 69)
Mot. Dismiss 4) Also prior to commencement of the hearing,
Plaintiff was informed that Dr. Krow would not be attending
                                                                  During Plaintiff's opportunity to speak, he apologized for the
the hearing. (Am.Compl.¶ 59)
                                                                  way Dr. Krow had interpreted his e-mails and attempted to
                                                                  explain his intention behind the words which the panel found
                                                                  troublesome. (Am. Compl. ¶ 72; Mot. Dismiss 4) In addition,
        Student Conduct Hearing (“The Hearing”)                   Plaintiff apologized for his flawed use of English, explaining
                                                                  that he learned English while at Temple with a tutor and
 *5 Plaintiff attended the hearing on February 3, 2010 with       was still trying to master the language. (Am.Compl.¶ 73)
Attorney Trevan Borum. (Am. Compl. ¶ 57; Mot. Dismiss             Plaintiff also submitted three character letters; one written by
4) During the hearing, Dr. Levis read Plaintiff's e-mail to       the senior pastor of a church in Philadelphia and two written
Dr. Krow, entitled, “I have NO PLACE for your ego in              by Temple faculty members. (Am.Compl.¶ 73)
this, so cooperate.” (Am.Compl.¶ 60) Both Dr. Levis and
Dr. Leuhrmann testified that Dr. Krow felt “threatened” after     After the witnesses were presented, the panel took a recess
reading the e-mail. (Am. Compl. ¶ 60; Mot. Dismiss 4) Dr.         and upon reconvening, announced their oral decision that
Levis further testified that he was advised by Dr. Luehrmann      Plaintiff had violated Section 3 of the Code by sending what
that “we've had this [sic] similar sorts of incidents or          were deemed to be “threatening” e-mails to Dr. Krow. (Am.
interactions between Mr. Osei and, uh, his General Chemistry      Compl. ¶ 75; Mot. Dismiss 5)
lecturer, his General Chemistry laboratory instructor, uh, last
year.” (Am.Compl.61)

With further regard to the “NO PLACE” e-mail, Dr.                                 Sanctions Phase of Hearing
Luehrmann testified that Dr. Krow “was worried about what
                                                                  Although not specifically set forth in the Code of Conduct,
to do” and that Dr. Krow was “a little spooked by ... by
                                                                  it was the usual practice for the panel to ask for a
even the first e-mail.” (Am.Compl.¶¶ 62–63) Additionally,
                                                                  recommendation regarding sanctions from a representative
Dr. Luehrmann testified that it was Dr. Krow who reminded
                                                                  of the school or college in which the student was currently
her that “this same student had some issues with, with another
                                                                  enrolled. (Am.Compl.¶ 77) Plaintiff was currently enrolled in
faculty member in Chemistry, um. [sic] at which point I, I,
                                                                  the Fox School of Business. However, Mr. Foley invited Dr.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    4
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19                  Page 59 of 73
2011 WL 4549609

Luehrmann as Associate Dean of the College of Science and            91) Ms. Seiss's letter also informed Plaintiff of his right to file
Technology (where Plaintiff was also taking classes), to make        an appeal. (Am. Compl. ¶ 92; Mot. Dismiss 6)
a recommendation. (Am.Compl.¶ 78) Dr. Gumery questioned
whether it was appropriate for Dr. Luehrmann to make the
recommendation since she had been called by the University
                                                                                                  Appeal
as a witness in the case, and Mr. Foley ruled that it was
appropriate because “the courses do involved [sic] College of        Plaintiff filed an appeal by letter, in which he asserted two
Science and Technology.” (Am.Compl.¶¶ 79–80)                         procedural defects that he felt substantially prevented him
                                                                     from obtaining a full and fair hearing on the merits. First,
 *6 Dr. Luehrmann then asked whether her “entire                     Plaintiff took issue with the fact that Dr. Krow did not
role” was “to give a recommendation, or to give any                  participate in the hearing. Secondly, Plaintiff complained
information?” (Am.Compl.¶ 81) Plaintiff avers that after             of the fact that Dr. Luehrmann was able to give a
being told by Dr. Gumery that “any information relating              recommendation. (Am.Compl.¶ 93)
to the case should have been given as a part of
testimony,” Dr. Luehrmann then remarked, “So history is              Plaintiff's sanctions were held in abeyance while his appeal
not relevant?” (Am.Compl.¶ 83) Ultimately, Dr. Gumery                was pending but on March 12, 2010, Plaintiff was notified that
ruled that Dr. Luehrmann could make a recommendation                 the Appellate Board unanimously voted to uphold the original
concerning sanctions, as well as offer her own additional            Board's finding of responsibility and sanctions. (Am. Compl.
testimony in support of her recommendation. (Am.Compl. ¶             ¶¶ 94, 96; Mot. Dismiss 6) On March 18, 2010, after an e-mail
84) Dr. Luehrmann went on to recommend that Plaintiff be             inquiry from Plaintiff, Ms. Seiss advised him that no further
dismissed from the University based upon the fact that she           appeal was available. (Am.Compl.¶ 98)
found the mass e-mails he sent out to all the students “to be a
little hostile,” and the fact that she discovered an inappropriate
pattern of intimidation involving Plaintiff and Temple faculty,        III. Discussion
which appeared to be escalating. (Am Compl. ¶ 85) 3
                                                                        A. Standard of Review
                                                                     Defendants contend that Plaintiff has failed to state any
3       Dr. Luehrmann testified that she was aware of at least       claim upon which relief may be granted. When assessing a
        nine different faculty members who had experienced           motion brought pursuant to Fed.R.Civ.P. 12(b)(6), courts must
        some form of intimidation by Plaintiff while he attended     “accept all factual allegations as true, construe the complaint
        classes at the University. (Am.Compl.¶ 85)
                                                                     in the light most favorable to the plaintiff, and determine
                                                                     whether, under any reasonable reading of the complaint,
                                                                     the plaintiff may be entitled to relief.” Phillips v. County
                           Sanctions
                                                                     of Allegheny, 515 F.3d 224, 233 (3d Cir.2008) (internal
On February 8, 2010, Defendant Andrea C. Seiss, then-                quotation and citation omitted). As a result of the Supreme
Student Conduct Code Administrator for the University                Court's decision in Bell Atlantic Corporation v. Twombly,
Disciplinary Committee, notified Plaintiff that based upon           550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007),
the findings of responsibility for violating Section 3 of the        “[t]hreadbare recitals of the elements of a cause of action,
Student Code, Temple University was imposing a University            supported by mere conclusory statements, do not suffice.”
Suspension lasting through August 15, 2010, CERT Track I             Ashcroft v. Iqbal, ––– U.S. ––––, 129 S.Ct. 1937, 1949, 173
(anger management classes), and probation lasting through            L.Ed.2d 868 (2009). “A claim has facial plausibility when
graduation. (Am. Compl. ¶ 87; Mot. Dismiss 5) Furthermore,           the plaintiff pleads factual content that allows the court to
Plaintiff was advised that he remained responsible for               draw the reasonable inference that the defendant is liable
payment of all tuition and fee charges “in accordance with           for the misconduct alleged.” Iqbal, 129 S.Ct. at 1949 (citing
payment information contained in University policy.” (Am.            Twombly, 550 U.S. at 556). This standard, which applies to
Compl. ¶ 89; Mot. Dismiss 6) Because the suspension was              all civil cases, “asks for more than a sheer possibility that a
imposed after the course drop deadline for the Spring 2010           defendant has acted unlawfully.” Iqbal, 129 S.Ct. at 1949.
semester, Plaintiff received a non-passing grade of “WS” in
all courses for which he had been registered. (Am.Compl.¶            *7 Specifically,



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19                 Page 60 of 73
2011 WL 4549609

                                                                      their action of suspending Plaintiff deprived him of his
      Applying the principles of Iqbal, the Third Circuit in          constitutionally-protected property interest in his continued
      Fowler v. UPMC Shadyside, 578 F.3d 203 (3d Cir.2009),           enrollment in the University, as well as future educational
      articulated a two-part analysis that district courts in this    opportunities, employment opportunities, and his “good name
      Circuit must conduct in evaluating whether allegations          and reputation.” (Am.Compl.¶ ¶ 109–113)
      in a complaint survive a Motion to Dismiss. First,
      the factual and legal elements of a claim should be             Preliminarily,
      separated, meaning “a District Court must accept all
      of the complaint's well-pleaded facts as true, but may               The Due Process Clause of the Fourteenth Amendment
      disregard any legal conclusions.” Id. at 210–11. Second,             provides that “[n]o State shall ... deprive any person of
      the Court must determine whether the facts alleged                   life, liberty, or property, without due process of law.”
      in the complaint demonstrate that the plaintiff has a                U.S. Const. Amend. XIV. To state a due process claim
      “plausible claim for relief.” Id. at 211. In other words,            under § 1983, [a plaintiff] must identify a “recognized
      a complaint must do more than allege a plaintiff's                   ‘liberty or property’ interest within the purview of the
      entitlement to relief, it must “show” such an entitlement            Fourteenth Amendment, and [show] that [they were]
      with its facts. Id. (citing Phillips, 515 F.3d at 234–35).           intentionally or recklessly deprived of that interest,
      “Where the well-pleaded facts do not permit the court                even temporarily, under color of state law.” Griffith v.
      to infer more than the mere possibility of misconduct,               Johnston, 899 F.2d 1427, 1435 (5th Cir.1990) (citations
      the complaint has alleged-but it has not ‘shown'-‘that               omitted), cert. denied, 498 U.S. 1040, 111 S.Ct. 712, 112
      the pleader is entitled to relief.’ ” Iqbal, 129 S.Ct. at            L.Ed.2d 701 (1991).
      1950. This “plausibility” determination under step two
      of the analysis is a “context-specific task that requires the   Anspach v. City of Philadelphia, 503 F.3d 256, 262 (3d
      reviewing court to draw on its judicial experience and          Cir.2007).
      common sense.” Id.
                                                                      Defendants do not dispute the fact that Temple University
Perano v. Twp. of Tilden, No. 09–754, 2010 U.S. Dist. LEXIS           and its professors are state actors. Manning v. Temple Univ.,
36781, at ––––15–17, 2010 WL 1462367 (E.D.Pa. Apr. 12,                No. 03–4012, 2004 U.S. Dist. LEXIS 26129, at *19, 2004
2010), aff'd, 2011 U.S.App. LEXIS 7655 (3d Cir.Pa., Apr. 13,          WL 3019230 (E.D.Pa.2004) (citing Molthan v. Temple Univ.,
2011).                                                                778 F.2d 955, 961 (3d Cir.1985)), aff'd, 171 Fed. App'x
                                                                      509 (3d Cir.2005). It is also true that a student's interest in
                                                                      pursuing or continuing an education is included within the
    B. Plaintiff's Claims 4                                           Fourteenth Amendment's protection of liberty and property
4        Plaintiff has opted to not address any of the legal bases    and is therefore entitled to some level of due process. Goss
         presented in Defendants' Motion to Dismiss. Instead, he      v. Lopez, 419 U.S. 565, 574, 95 S.Ct. 729, 42 L.Ed.2d
         notes that “[e]xpending the time and effort necessary to     725 (U.S.1975). See also Gorman v. Univ. of Rhode Island,
         refute legal propositions which have nothing to do with      837 F.2d 7, 12 (1st Cir.1988) (relying on Goss to find that
         the viability of Osei's claims as set forth in the Amended   a student has a protected property interest in continuing
         Complaint would be a pointless exercise at this stage of     education); Ross v. Pennsylvania State Univ.., 445 F.Supp.
         the case and would do nothing to facilitate the Court's      147, 152 (M.D.Pa.1978) (stating that under Pennsylvania
         resolution of the matter at hand.” (Resp. Mot. Dismiss       law, a graduate student has a property interest protected by
         6) Therefore, Plaintiff has instead filed an eight-page
                                                                      procedural due process in the continuation of her course of
         discussion of federal pleading standards and urges this
                                                                      study). Moreover, the Supreme Court has also recognized
         Court to rely upon his extensive Amended Complaint in
                                                                      a liberty interest and the need for procedural due process,
         support of denial of Defendants' Motion.
                                                                      “where a person's good name, reputation, honor, or integrity
                                                                      is at stake because of what the government is doing to him.”
  I. 42 U.S.C. § 1983: Violation of Procedural Due
                                                                      Goss, 419 U.S. at 574–75.
  Process
Plaintiff first claims that he was entitled to due process
                                                                       *8 In addition to establishing deprivation of a property
regarding the disciplinary hearing because Defendants'
                                                                      interest, Plaintiff's averments must demonstrate that the
actions were conducted under color of state law and
                                                                      procedural safeguards surrounding his suspension were


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              6
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19               Page 61 of 73
2011 WL 4549609

inadequate. Manning, No. 03–4012, 2004 U.S. Dist. LEXIS                           additional or substantive procedural
26129, at ––––21–22, 2004 WL 3019230 (citing Bd. of                               requirement would entail.
Regents v. Roth, 408 U.S. 564, 573, 92 S.Ct. 2701, 33 L.Ed.2d
548 (U.S.1972)). According to Segal v. Temple Univ. Sch.
of Law, No. 99–3220, 1999 U.S. Dist. LEXIS 19073, 1999             G.C. v. Bristol Twp. Sch. Dist., No. 05–4800, 2006 U.S. Dist.
WL 1210838 (E.D.Pa.1999), “Universities like Temple are            LEXIS 56108, at *8, 2006 WL 2345939 (E.D.Pa. Aug. 10,
entitled to establish their own rules and regulations, including   2006).
disciplinary proceedings, and the courts should interfere
only where it is clear that Constitutional rights have been        In specifically addressing due process in university
infringed.” Id. at *4 (citing Esteban v. Cent. Mo. State Coll.,    disciplinary settings, the Third Circuit has held that there
415 F.2d 1077, 1090 (8th Cir.1969)). The basic elements of         is no specific format the proceedings must follow, as long
due process in the school disciplinary setting require that a      as the university provides sufficient due process protections.
student facing suspension be given some type of notice and an      Sill, 462 F.2d at 469–70. Recently, this Court applied the
opportunity to be heard by a fair and impartial tribunal before    three factors articulated in Mathews and reiterated the need
any deprivation of life, liberty, or property may occur. Goss,     for a fair and impartial tribunal in the university setting.
419 U.S. at 579. See also Sill v. Pa. State Univ., 462 F.2d 463,   Furey v. Temple, 730 F.Supp.2d 380, 395 (E.D.Pa.2010). In
469 (3d Cir.1972) (noting that the procedure required to afford    Furey, a full-time undergraduate Temple University student
due process of law is not of a fixed and invariable character      alleged violation of his procedural due process rights after
but instead, “the requirements of due process frequently vary      the university disciplinary panel recommended that he be
with the type of proceeding involved.”) Beyond the minimum
                                                                   expelled for violations of the Code of Conduct. 5 Id. at 382.
requirements, courts generally look to the particular situation
                                                                   Although the court found that departing from the Code of
to determine which procedures and safeguards the situation
                                                                   Conduct, preventing a right to counsel, preventing witness
demands. See e.g., Gorman, 837 F.2d at 14 (finding “[b]eyond
                                                                   cross-examination, and the panel's failure to examine certain
the right to notice and hearing, the span of procedural
                                                                   evidence could be considered due process violations in
protections required to ensure fairness becomes uncertain,
                                                                   certain situations, they were not instrumental requirements
and must be determined by a careful weighing or balancing
                                                                   of procedural due process in the student disciplinary context.
of the competing interests implicated in the particular case.”)
                                                                   Id. at 396. Instead, only “significant and unfair departures
                                                                   from an institution's own procedures can amount to a violation
Inasmuch as the instant suspension was for a period exceeding
                                                                   of due process.” Id. at 396–97 (citing Winnick v. Manning,
ten days ...
                                                                   469 F.2d 545, 550 (2d Cir.1972)). In addressing the right to
                                                                   counsel and cross-examination of witnesses, the court found
                                                                   that neither are usually considered a necessary part of due
               The Court will apply the general                    process in the student disciplinary context, however “if an
               procedural due process factors set                  institution decides not to allow counsel or cross-examination
               forth in Mathews v. Eldridge, 424                   to avoid an adversarial hearing, it must make sure that the
               U.S. 319, 335, 96 S.Ct. 893, 47                     hearing it does provide is fair and impartial.” Id. at 398.
               L.Ed.2d 18 (1975): First, the private
               interest that will be affected by                   5      The disciplinary proceedings against Furey stemmed
               the official action; second, the risk
                                                                          from his arrest for an altercation with a police officer
               of an erroneous deprivation of
                                                                          within 500 yards of the Temple University campus and
               such interest through the procedures                       therefore involved a criminal charge component, which
               used, and the probable value, if                           is absent from the instant case.
               any, of additional or substitute
                                                                    *9 In the present case, Defendants concede that Plaintiff
               procedural safeguards; and finally,
                                                                   was entitled to due process protections in connection with
               the Government's interest, including
                                                                   his disciplinary hearing. The dispute arises over exactly
               the function involved and the fiscal
                                                                   what level of protection was necessary to satisfy due
               and administrative burdens that the
                                                                   process under the 14th Amendment. Plaintiff argues that
                                                                   the procedures afforded to him were insufficient because
                                                                   he did not receive adequate notice of the charges against


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  7
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19               Page 62 of 73
2011 WL 4549609

him, he was not given adequate opportunity to prepare to           evidence of other related incidents, because the student was
meet those charges, he had no right to be represented or           aware of the other information).
heard by counsel, he had no right to confront his accusers,
he had no right to cross-examine witnesses, he was not              *10 As for Plaintiff's claims that he did not have an adequate
judged by a fair and impartial tribunal, and the University        opportunity to prepare for the pending charges, there is no
departed from the “usual practice” routinely utilized in           allegation that he ever requested a continuance or a delay to
the disciplinary proceedings. (Am.Compl.¶ 115) However,            have more time to prepare for the hearing, or that Temple
Defendants maintain that the procedures utilized in Plaintiff's    would not have granted a delay, had they known Plaintiff did
case satisfied the minimum requirements of due process in a        not feel adequately prepared. See e.g., Furey v. Temple Univ.,
university setting because they provided Plaintiff with notice     730 F.Supp.2d at 398 (declining to grant summary judgment
and an opportunity to be heard. (Mot. to Dismiss 7)                in favor of University because the denial of continuance
                                                                   to locate witnesses may raise a question in due process
                                                                   under certain circumstances); Van Le, 379 Fed. App'x at 174
   a. Adequate Notice                                              (finding several days to prepare a defense adequate because
As discussed above, due process requires that a student have       it was undisputed that student was educated and capable).
adequate notice of the charges pending against him. In this
case, Plaintiff's Amended Complaint clearly demonstrates           In view of the foregoing, the notice afforded to Plaintiff was
that he was given both formal and informal notice of the           adequate.
charges against him. First, the Temple University Campus
Police informed Plaintiff that although criminal charges were
not being filed against him, a disciplinary hearing would be          b. Opportunity to Be Heard, Including the Right to
held by the University Disciplinary Committee. (Am.Compl.¶            Counsel, Right to Confront Accuser & Right to Cross–
45) On January 10, 2010, Plaintiff was informed that                  Examination
his formal grievances were “placed on hold” because of             In the university disciplinary context, the right to counsel, the
pending disciplinary proceedings. (Am.Compl.¶¶ 47–48)              right to confront witnesses, and the right to cross-examine
Most importantly, on January 12, 2010, Plaintiff received          witnesses generally have not been deemed necessary elements
formal written notice of the charges against him, including the    of due process of law. Furey, 730 F.Supp.2d at 397. See also
specific section of the Code of Conduct he was charged with        Flaim v. Med. Coll. of Ohio, 418 F.3d 629, 636 (6th Cir.2005)
violating, a quote from the allegedly threatening e-mail sent to   (applying Goss and Mathews and concluding that counsel was
Dr. Krow, and instructions regarding the scheduling of a pre-      unnecessary for hearings that are “not procedurally complex
hearing meeting with a program coordinator. (Am.Compl.¶¶           and that cross-examination would have added no value” to
49–52) Furthermore, after attending the pre-hearing meeting        the proceeding.); Murakowski v. Univ. of Del., 575 F.Supp.2d
on January 28, 2010, Plaintiff received another e-mail from        571, 585 (D.Del.2008) (recognizing “the right to a hearing
Temple stating that the actual hearing would be held on            does ‘not imply that a full-dress judicial hearing, with the
February 3, 2010. The e-mail also disclosed the identity of the    right to cross-examine witnesses, is required.’ Due process
Chair of the hearing, and the witnesses the University planned     is satisfied ‘by way of adequate notice, definite charge, and
to call at the hearing. (Am.Compl.¶¶ 54–55)                        a hearing with opportunity to present one's own side of the
                                                                   case and with all necessary protective measures.’ ”) (quoting
Plaintiff's due process claim is based largely on the fact that    Esteban v. Central Missouri State College, 415 F.2d 1077,
he was not informed of an additional witness the University        1089 (8th Cir.1969)).
intended to call until the day before his hearing, and that he
was not given copies of the two additional e-mails referenced      Preliminarily, this Court notes that an attorney did accompany
by the panel until the day of the hearing. (Am. Compl. at          Plaintiff to the hearing as his “advisor.” (Am.Compl.¶ 57)
¶¶ 56–58) Despite the fact that Plaintiff did not have the         That aside, Plaintiff was not facing any criminal charges
complete witness list or a complete list of the e-mails that       for the e-mails to Dr. Krow, and he was assured of that
would be referenced, Plaintiff was clearly on reasonable           fact when he inquired with the Temple Police Department.
notice of the charges pending against him. See e.g., Van Le        (Am.Compl.¶ 45) There is no allegation that the hearing
v. Univ. of Med. & Dentistry, 379 Fed. App'x 171, 175 (3d          involved any procedurally complex issues that would require
Cir.2010) (finding notice adequate despite the introduction of     the presence of counsel or additional protections, nor did
                                                                   counsel represent the University at the hearing. Furthermore,


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              8
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19                Page 63 of 73
2011 WL 4549609

Plaintiff was given formal written notice of the charges            served as the Associate Dean. (Am.Compl.¶ 78) Given all the
against him, he scheduled and attended a pre-hearing meeting        protections discussed above, the University's departure from
to discuss the actual hearing, and was able to speak in             its “usual practice” does not amount to a deprivation of due
his own defense and submit character letters to rebut the           process.
charges. (Am.Compl.¶¶ 49, 52, 57, 72, 74) The procedures
utilized in this case provided Plaintiff with adequate due          Plaintiff further alleges that Dr. Luehrmann already had
process protections, despite his inability to cross-examine         pre-conceived notions about him and displayed animosity
Dr. Krow or other University witnesses, since he was able           toward him, therefore allowing her to testify, “judge,”
to submit his own evidence, give his side of the story,             and recommend sanctions, deprived him of a fair and
and submit a timely appeal. See e.g., Tasby v. Estes, 643           impartial panel. (Am.Compl.¶ 115.) Specifically, Plaintiff
F.2d 1103, 1106 (5th Cir.1981) ( “rights in a student               complains of personal knowledge Dr. Leuhrmann possessed
disciplinary hearing may properly be determined upon the            regarding other conduct for which Plaintiff was not charged.
hearsay evidence of school administrators who investigate           (Am.Compl.¶ 115)
disciplinary infractions.”); Murakowski, 575 F.Supp.2d at
584–87 (finding due process satisfied despite the fact that the     There is a presumption of fairness in administrative
hearing officer relied on double hearsay because the student        proceedings which favors administrators and “alleged
was given “adequate notice of the charge and grounds, the           prejudice of university hearing bodies must be based on more
opportunity to participate in the hearing, and an opportunity to    than mere speculation and tenuous inferences.” Gorman, 837
present one's own side of the case through his own statements       F.2d at 15 (citing Duke v. North Texas State Univ., 469 F.2d
and statements of witnesses.”).                                     829, 834 (5th Cir.1972). See also Van Le, 379 Fed. App'x
                                                                    at 174 (due process was not violated by consideration of
                                                                    past instances); Manning, 2004 U.S. Dist. LEXIS 26129, at
   c. Impartial Tribunal                                            ––––22–23, 2004 WL 3019230 (“Procedural safeguards are
 *11 Plaintiff further claims that he was denied due process        adequate if the student is notified of her impending dismissal,
because he was “judged” by Dr. Luehrmann. In making                 if the student can engage in an ‘informal give-and-take’ with
this claim, he alleges that by inviting a faculty member            the administrative body dismissing her, and if the decision to
(Dr. Luehrmann) who was not associated with the school in           dismiss the student is ‘careful and deliberate.’ ”) (quoting Bd.
which Plaintiff was enrolled, the University departed from its      of Curators of the Univ. of Mo. v. Horowitz, 435 U.S. 78, 84–
Code of Conduct, which in turn deprived him of his right to         85, 98 S.Ct. 948, 55 L.Ed.2d 124 (1978)).
procedural due process. (Am.Compl.¶ 115(g)-(h))
                                                                     *12 Plaintiff's Amended Complaint makes the bald
In Furey, the Third Circuit addressed Temple University's           assertion that Dr. Leuhrmann participated in the hearing
departure from the student Code of Conduct and concluded            as a judge when in fact, all other relevant allegations
that a school's failure to follow its own policies is not, in       within said Complaint demonstrate otherwise. Clearly, Dr.
itself, a violation of due process but instead, only significant    Luehrmann's testimony was used for the same purpose as
and unfair departures can amount to a violation. Id. 730            Plaintiff's: fact-finding. Moreover, although Dr. Leuhrmann
F.Supp.2d at 396–397 (citing Winnick v. Manning, 460 F.2d           made a recommendation of sanction, the Board declined
545, 550 (2d Cir.1972) (emphasis added). In Plaintiff's case,       to follow same and instead, imposed a less harsh
the University did acknowledge that their usual practice was        sanction. (Am.Compl.¶¶ 84–87) Under the circumstances,
to ask for a recommendation from the school the student was         Dr. Leuhrmann's participation in the process did not violate
attending, but also stated that the practice was not set forth      Plaintiff's right to a fair and impartial proceeding. See e.g.,
in the Student Code of Conduct. (Am.Compl.¶ 77) In fact,            Manning, 2004 U.S. Dist. LEXIS 26129, at *24, 2004 WL
Plaintiff does not cite to any specific provision of the Code       3019230 (finding that a professor's double role as advocate
regarding this particular allegation. Even if Plaintiff could       and member of the dismissal committee did not constitute
prove that it was the official policy of the University to obtain   a violation of procedural due process because the final
recommendations from a faculty member who is associated             arbiter was made fully aware of “any potential taint in the
with the college or school in which the student is enrolled,        proceeding” and was able to weigh the professor's actions
the departure could hardly be classified as a “significant” or      against the evidence, and the decisions of the committee
“unfair” departure, as Plaintiff was enrolled in courses at the     were “only advisory to him). The fact that Plaintiff had
College of Science and Technology, where Dr. Luehrmann


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              9
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19               Page 64 of 73
2011 WL 4549609

previous interactions with Dr. Luehrmann is also insufficient       act or threat of intimidation or physical violence toward
to overcome the presumption of fairness in the disciplinary         another person including actual or threatened assault and
proceedings. See e.g., Gorman, 837 F.2d at 15 (finding that         battery,” Defendants committed an arbitrary and deliberate
“in the intimate setting of a college or university, prior          abuse of law because Section 3 unjustifiably restricts and
contact between the participants is likely, and does not per        impairs the fundamental rights of freedom of expression
se indicate bias or partiality”); Alex v. Allen, 409 F.Supp.        and association of all the students. (Am.Compl.¶¶ 121–
379, 388 (W.D.Pa.1976) (stating that “to a certain extent, the      22) Plaintiff further asserts that Section 3 is vague and
federal courts must rely on the discretion, honor, and good         overbroad in its scope. (Am.Compl.¶¶ 123–24) Defendants
judgment of school officials. The only alternative is to accord     rebut these claims, arguing that Section 3 does not impair
a right to appeal all suspensions to the federal courts—a           the fundamental right to freedom of speech because it only
process which would overwhelm the already crowded court             regulates “true threats,” which are not protected by the First
dockets.”) Just as importantly, the other protections afforded      Amendment. (Mot. to Dismiss 14–15)
to Plaintiff during the proceeding, including his ability to have
counsel present, the opportunity to rebut the testimony of          The Fourteenth Amendment's guarantee of “due process
the witnesses, and the holding of his sanction in abeyance          of law” includes a substantive component, which forbids
pending appeal, all demonstrate the existence of adequate due       the government from infringing upon certain “fundamental”
process protection in a university disciplinary setting.            liberty interests unless the infringement is narrowly tailored
                                                                    to serve a compelling state interest. Reno v. Flores, 507 U.S.
                                                                    292, 301–302, 113 S.Ct. 1439, 123 L.Ed.2d 1 (U.S.1993).
   d. Mathews Factors                                               Additionally,
In sum, even after accepting all of the factual allegations in
Plaintiff's Amended Complaint as true, Plaintiff has failed to
allege sufficient facts to support the inference that Defendants
                                                                                   When a plaintiff challenges a non-
violated his right to due process in connection with his
                                                                                   legislative state action (such as
disciplinary hearing and ultimate suspension. Plaintiff did
                                                                                   an adverse employment decision),
have a private interest in pursuing his education, which was
                                                                                   [the court] must look, as a
affected by the suspension. However, this Court finds no
                                                                                   threshold matter, to whether the
“erroneous deprivation” of said interest by reason of the
                                                                                   property interest being deprived
procedures utilized by Defendants. Instead, based upon the
                                                                                   is “fundamental” under the
averments set forth in Plaintiff's Amended Complaint, it is
                                                                                   Constitution. If it is, then
quite apparent that under the circumstances, Plaintiff was
                                                                                   substantive due process protects
afforded additional procedural safeguards. Moreover, by his
                                                                                   the plaintiff from arbitrary or
own admission, Plaintiff conceded that the “intended” use of
                                                                                   irrational deprivation, regardless of
the words contained within his e-mails to Dr. Krow might
                                                                                   the adequacy of procedures used.
not have come across properly and he apologized for the
                                                                                   If the interest is not “fundamental,”
troublesome nature of the language. (Am.Compl.¶¶ 72–73)
                                                                                   however, the governmental action
As such, the University can hardly be faulted for upholding
                                                                                   is entirely outside the ambit of
its interest in maintaining what it perceived to be a potential
                                                                                   substantive process and will be
threat to the safety of its faculty. Additionally, inasmuch as
                                                                                   upheld so long as the state satisfies
this matter did not involve criminal charges, the University
                                                                                   the requirements of procedural due
should not be expected to incur the cost of conducting an
                                                                                   process.
unnecessary and more formal adversarial proceeding.

 *13 Accordingly, Count I of Plaintiff's Amended Complaint
                                                                    Nicholas v. Pennsylvania State Univ., 227 F.3d 133, 142 (3d
shall be dismissed.
                                                                    Cir.2000). See also, Manning, 2004 U.S. Dist. LEXIS 26129,
                                                                    at *20–21, 2004 WL 3019230 (substantive due process
  ii. Violation of Substantive Due Process Claim                    rights prohibit those acting under color of state law from
Plaintiff next avers that by enacting and enforcing Section         taking away a person's property interest for reasons that are
3 of the Student Code of Conduct, which prohibits “any              “arbitrary, irrational, or tainted by improper motive.”).



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           10
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19               Page 65 of 73
2011 WL 4549609


Accordingly, in order for Plaintiff to state a meritorious              “True threats” encompass those statements where the
claim for violation of substantive due process, he must first           speaker means to communicate a serious expression of
establish that the speech regulated in Section 3 of the Code of         an intent to commit an act of unlawful violence to a
Conduct is protected by the First Amendment, and is therefore           particular individual or group of individuals. See Watts
considered a fundamental right under the Constitution.                  v. United States, supra, at 708 (“political hyberbole” is
Plaintiff must then demonstrate that the deprivation of the             not a true threat); R.A.V. v. City of St. Paul, 505 U.S., at
right was arbitrary or capricious.                                      388. The speaker need not actually intend to carry out
                                                                        the threat. Rather, a prohibition on true threats “protects
                                                                        individuals from the fear of violence” and “from the
    a. Freedom of Speech                                                disruption that fear engenders,” in addition to protecting
It is undisputed that the First Amendment's freedom of speech           people “from the possibility that the threatened violence
and association is considered a fundamental right inside and            will occur.” Ibid. Intimidation in the constitutionally
outside of school. See e.g., Tinker v. Des Moines Indep. Cnty.          proscribable sense of the word is a type of true threat,
Sch. Dist., 393 U.S. 503, 506, 89 S.Ct. 733, 21 L.Ed.2d 731             where a speaker directs a threat to a person or group of
(1969). To that end,                                                    persons with the intent of placing the victim in fear of
                                                                        bodily harm or death.
     The Supreme Court has held time and again, both within
     and outside of the school context, that the mere fact that    Virginia v. Black, 538 U.S. 343, 359–360, 123 S.Ct. 1536, 155
     someone might take offense at the content of speech is        L.Ed.2d 535 (U.S.2003).
     not sufficient justification for prohibiting it.” Saxe, 240
     F.3d at 215, 240 F.3d at 215; see Papish, 410 U.S. at 670;    In Lovell v. Poway Unified Sch. Dist., 90 F.3d 367 (9th
     Tinker, 393 U.S. at 509; Sypniewski, 307 F.3d at 259 n.       Cir.1996), a 10th grade student was suspended after she
     16. While “[t]he precise scope of Tinker's interference       allegedly threatened to shoot a school guidance counselor
     with the rights of others' language is unclear” it is         because she could not effectuate changes to her class
     “certainly not enough that the speech is merely offensive     schedule. Id. at 368. The court concluded that:
     to some listener.” Saxe, 240 F.3d at 217, 240 F.3d at 217.

 *14 McCauley v. University of the Virgin Islands, 618 F.3d
                                                                                  Threats of physical violence are not
232. 251 (3d Cir.2010).
                                                                                  protected by the First Amendment
                                                                                  under either federal or state law, and
However, it is equally undisputed that the right of free
                                                                                  as a result, it does not matter to
speech “is not absolute” and certain classes of speech may be
                                                                                  our analysis that [Plaintiff] uttered
regulated, or even punished, by government without violating
                                                                                  her comments while at school.
the Constitution. Chaplinsky v. New Hampshire, 315 U.S.
                                                                                  To resolve the federal claim, we
568, 571, 62 S.Ct. 766, 86 L.Ed. 1031(1942). Specifically,
                                                                                  need not rely upon the Supreme
speech that is “likely to cause or inflict unacceptable harm”
                                                                                  Court cases that limit students' free
such as “true threats,” shall not be protected by the First
                                                                                  speech rights; because we hold that
Amendment. Murakowski v. Univ. of Del., 575 F.Supp.2d
                                                                                  threats such as [Plaintiff's] are
at 588–89 (citing Watts v. United States, 394 U.S. 705,
                                                                                  not entitled to First Amendment
708, 89 S.Ct. 1399, 22 L.Ed.2d 664 (1969)). See also
                                                                                  protection in any forum, it does
Saxe v. State College Area Sch. Dist., 240 F.3d 200, 206
                                                                                  not matter that the statement was
(3d Cir.2001) (“there is no question that non-expressive,
                                                                                  made by a student in the school
physically harassing conduct is entirely outside the ambit of
                                                                                  context. Thus, our analysis focuses
the free speech clause.”).
                                                                                  upon whether [the School District]
                                                                                  could punish [Plaintiff] based on
As Defendants correctly note, the Supreme Court has defined
                                                                                  her statement, without violating her
“true threats” as follows:
                                                                                  First Amendment free speech rights,




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             11
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19               Page 66 of 73
2011 WL 4549609

                regardless of whether the conduct                  felt, as evidenced by the fact that he forwarded the e-mails to
                occurred on or off campus.                         both the department head and University Police.

                                                                   The University's actions in punishing Plaintiff's speech after
Lovell, 90 F.3d at 371 (emphasis added).                           looking at the context and determining it constituted a “true
                                                                   threat,” cannot be described as arbitrary or capricious. This
In order to make this determination, the court employed the        finding, coupled with those set forth above, clearly establish
following standard:                                                that the University's actions did not run afoul of Fourteenth
                                                                   Amendment substantive due process.
      *15 We have set forth an objective test for determining
     whether a threat is a “true threat” and, thus, falls
     outside the protection of the First Amendment: “whether          iii. Vagueness & Overbreadth
     a reasonable person would foresee that the statement          Plaintiff further alleges that Section 3 of the Student Code
     would be interpreted by those to whom the maker               of Conduct is impermissibly vague and overbroad in its
     communicates the statement as a serious expression of         scope because it does not define “intimidation” or “threat of
     intent to harm or assault.” United States v. Orozco–          intimidation,” and it unnecessarily impairs his freedoms and
     Santillan, 903 F.2d 1262 (9th Cir.1990). Furthermore,         interests as a student. (Am.Compl.¶¶ 123–124.)
     “alleged threats should be considered in light of their
     entire factual context, including the surrounding events
                                                                      a. Vagueness
     and the reaction of the listeners.” Id.
                                                                   “It is a basic principle of due process that an enactment is
Id. at 372.                                                        void for vagueness if its prohibitions are not clearly defined.”
                                                                   Grayned v. City of Rockford, 408 U.S. 104, 108, 92 S.Ct. 2294,
Applying this standard, it was ultimately determined that          33 L.Ed.2d 222 (U.S.1972). A vague rule “may authorize and
a reasonable person in the student's position would have           even encourage arbitrary and discriminatory enforcement,
foreseen that the counselor would interpret the statement, “If     by failing to ‘establish minimal guidelines to govern ...
I don't get this schedule change, I am going to shoot you,” as     enforcement.’ ” Sypniewski v. Warren Hills Reg'l Bd. of Educ.,
                                                                   307 F.3d 243, 266 (3d Cir.2002) (quoting City of Chicago v.
a serious expression of intent to harm or assault. Id. 6
                                                                   Morales, 527 U.S. 41, 56, 119 S.Ct. 1849, 144 L.Ed.2d 67
                                                                   (1999)).
6       This standard has in fact been applied in a University
        setting by our sister court in Delaware. See Murakowski,
                                                                    *16 The Third Circuit has declared that the “void for
        575 F.Supp.2d 571 at 590.
                                                                   vagueness” rule applies to Codes of Conduct that regulate the
In the present case, several e-mail statements are at issue.       behavior of students in the University setting ...
Namely, “It will be a curse against your life and family
forever ... you are free if you make a mends [sic],” “I want
justice on you physically and spiritually,” and “Your game                        It is true that a prohibitory law of a
is over mine begins, you played with the wrong person this                        state which is so vague as to require
time.” As noted hereinabove, Section 3 forbids “acts or threats                   speculation as to its meaning runs
of intimidation or physical violence toward another person.”                      afoul of the Fourteenth Amendment
This Court finds that the University properly determined that                     and that this rule extends to
the contents of Plaintiff's e-mails constituted “true threats,”                   rules regulating the conduct of
as any reasonable person in Plaintiff's position should have                      students in educational institutions
foreseen that Dr. Krow would interpret these statements as                        chartered or supported by the state.
a serious intent to inflict harm. The University was further                      Soglin v. Kauffman, 7 Cir.1969,
justified in categorizing Plaintiff's speech as a “true threat,”                  418 F.2d 163. See Tinker v. Des
given the conditional nature of the statements, the fact that                     Moines, Independent Community
Plaintiff directly contacted Dr. Krow, the clearly apparent                       School Dist., 1969, 393 U.S. 503,
anger displayed by Plaintiff, and the intimidation Dr. Krow                       89 S.Ct. 733, 21 L.Ed.2d 731, and
                                                                                  Keyishian v. Board of Regents of


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            12
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19               Page 67 of 73
2011 WL 4549609

               New York, 1967, 385 U.S. 589,                      313 (3d Cir.2008) (striking down Temple University's sexual
               87 S.Ct. 675, 17 L.Ed.2d 629.                      harassment policy as overbroad because the Policy “punished
               It is also true, however, that                     speech that merely intends to harass.”).
               codes of conduct prescribed for
               students by educational institutions                *17 However, in Furey v. Temple University, 730 F.Supp.2d
               are not required to satisfy the same               380, 395 n. 15 (E.D.Pa.2010), our District determined that any
               rigorous standards in this regard                  allegation that Section 3 of Temple University's Student Code
               as are criminal statutes. Soglin v.                of Conduct was unconstitutionally vague and overbroad on
               Kauffman, 7 Cir.1969, 418 F.2d 163,                its face would fail because “Codes of Conduct for students do
               168. For student discipline is not                 not have to satisfy the same standards for clarity as criminal
               analogous to criminal prosecution.                 statutes.” Id. 7

                                                                  7       The court did not elaborate on the issue because the
Sill v. Pennsylvania State University, 462 F.2d 463, 467                  Plaintiff failed to properly raise it in his Complaint.
(3d Cir.Pa.1972) (emphasis added). See also Alex v. Allen,                However, the court's ultimate finding is pertinent to the
409 F.Supp. 379, 384 (W.D.Pa.1976) (noting that “all courts               instant action.
seem to agree that the same specificity is not required in
                                                                  Section 3 of the Student Code of Conduct directly states
college rules as is necessary in criminal statutes” (citing
                                                                  that the prohibited conduct includes “act or threats of
Sword v. Fox, 446 F.2d 1091, 1099 (4th Cir.1971)); Esteban
                                                                  intimidation,” and sufficiently puts students on notice of
v. Central Missouri State College, 415 F.2d 1077, 1089–1090
                                                                  the prohibited conduct. For purposes of further clarification,
(8th Cir.Mo.1969) (holding that a college has the power to
                                                                  the Code provides an example of the prohibited conduct by
promulgate regulations and expect that students adhere to the
                                                                  adding the phrase, “including actual or threatened assault
standards of conduct prescribed, and that flexibility and elbow
                                                                  and battery.” (Am.Compl.¶ 122) Accordingly, Plaintiff's
room are preferred over specificity). Thus, a school regulation
                                                                  vagueness an overbreadth challenges lack merit and Count II
is not unconstitutionally vague, provided an individual of
                                                                  of his Amended Complaint must be dismissed.
ordinary intelligence would be on notice that certain behavior
could put them at risk for disciplinary action, and would not
have to guess at the regulation's meaning and application.            iv. First Amendment
Grayned, 408 U.S. 104, 108, 92 S.Ct. 2294, 33 L.Ed.2d
222 (U.S.1972). Furthermore, school regulations will only be         a. Retaliation
struck down when the vagueness is especially problematic.         Next, Plaintiff alleges that his suspension was in reaction
Sypniewski, 307 F.3d at 266. Such is not the case herein.         to the mass e-mail he sent to other students and that
                                                                  Dr. Luehrmann's recommendation and sanctions were in
                                                                  retaliation for said e-mails, as well as other protected speech.
   b. Overbreadth                                                 (Am.Compl.¶ 132)
A regulation is unconstitutional on its face on overbreadth
grounds where there is “a likelihood that the statute's very      To sustain an action for retaliation under the First
existence will inhibit free expression” by “inhibiting the        Amendment, Plaintiff must prove that his constitutionally
speech of third parties who are not before the Court.” Saxe v.    protected conduct was a “substantial” or “motivating factor”
State College Area Sch. Dist., 240 F.3d 200, 214 (3d Cir.2001)    in the University's decision to suspend him. See Nicholas v.
(quoting Members of City Council v. Taxpayers for Vincent,        Pennsylvania State Univ., 227 F.3d 133, 144 (3rd Cir.2000)
466 U.S. 789, 799, 104 S.Ct. 2118, 80 L.Ed.2d 772 (1984)).        (citing Mt. Healthy Bd. of Educ. v. Doyle, 429 U.S. 274, 287,
To render a law unconstitutional, the alleged overbreadth         97 S.Ct. 568, 50 L.Ed.2d 471 (U.S.1977)). See also Furey v.
must be “not only real but substantial in relation to the         Temple Univ., 730 F. Supp 2d at 401 (“In order to maintain
statute's plainly legitimate sweep.” Id. (quoting Broadrick v.    a retaliation claim, a plaintiff must show the exercise of a
Oklahoma, 413 U.S. 601, 615, 93 S.Ct. 2908, 37 L.Ed.2d            constitutionally protected activity and that the activity was a
830 (1973)). The Third Circuit has noted that the overbreadth     substantial factor in the alleged retaliatory action.”) (citing
doctrine may be applied to Student Codes of Conduct in the        Hill v. City of Scranton, 411 F.3d 118, 125 (3rd Cir.2005)).
school setting. See DeJohn v. Temple Univ., 537 F.3d 301,         However, a defendant is able to defeat a First Amendment



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               13
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19              Page 68 of 73
2011 WL 4549609

retaliation claim by demonstrating that they would have taken     color, creed, or gender,” and “fighting words” connected
the same actions in the absence of the protected speech. Kovac    with other ideas were not covered). On the other hand,
v. Pa. Tpk. Comm'n, No. 10–4730, 2011 U.S.App. LEXIS              “content-neutral” speech restrictions proscribe classes of
18960, at *6, 2011 WL 4037420 (3d Cir.Pa. Sept. 13, 2011).        speech without reference to the content of the regulated
                                                                  speech. Virginia State Bd. of Pharmacy v. Virginia Citizens
In applying the standard to the present case, Plaintiff has       Consumer Council, 425 U.S. 748, 771, 96 S.Ct. 1817, 48
failed to adequately satisfy the second factor, as he has         L.Ed.2d 346 (U.S.1976). Section 3 of the Code in this case
not pled sufficient facts that could demonstrate that the         makes no reference to any content-based criteria; it references
suspension was motivated by the mass e-mails. Plaintiff sent      acts or threats or intimidation or physical violence toward
the mass e-mails to the students on December 18, 2009, prior      another person. As such, said provision must therefore be
to sending the series of “threatening” e-mails to Dr. Krow,       considered content-neutral.
which didn't begin until December 20, 2009. (Am.Compl.¶¶
24–27) Plaintiff was warned by the Police department to           In view of the foregoing, Plaintiff's various allegations of
stop e-mailing Dr. Krow only after sending his December           First Amendment violations. Plaintiff's Amended Complaint
22, 2009 e-mail directly to Dr. Krow, and in his meeting          clearly demonstrates that the “threatening” e-mails he sent
with Dr. Levis and Dr. Strongin, Dr. Levis only referenced        to Dr. Krow were the “motivating factor” that led to his
the allegedly “threatening” e-mails that were sent to Dr.         suspension; not the mass e-mails. Furthermore, Section 3
Krow and made no mention of the mass-emails sent to the           of the Code is a content-neutral regulation that does not
students. (Am.Compl.¶¶ 38–44) Furthermore, the Notice of          implicate constitutionally-protected speech and is justified by
Disciplinary Action specifically cited “threatening emails to     the University's interests in keeping their students and faculty
Dr. Grant Krow in reference to receiving a poor grade” as the     safe from threats of physical violence. Accordingly, Count III
basis for the disciplinary hearing. (Am.Compl.¶ 51) Similarly,    of Plaintiff's Complaint must be dismissed.
the two additional e-mails that were handed to Plaintiff prior
to the hearing were those which Plaintiff sent directly to
Dr. Krow. (Am.Compl. ¶ 58) The only time that the mass               v. 42 U.S.C. § 1981: Intentional Discrimination on the
e-mails were even mentioned, was when Dr. Luehrmann                  Basis of Race or National Origin
recommended sanctions against Plaintiff, and even then,           Plaintiff next alleges that all of the defendants, individually
the University declined to follow her recommendation.             and collectively, intentionally discriminated against him on
(Am.Compl.¶ 85) Assuming arguendo that the University had         the basis of his race (African), and national origin (Republic
decided to follow Dr. Luehrmann's recommendation, none of         of Ghana) in the assessment, institution, investigation,
the facts alleged in Plaintiff's Amended Complaint support        prosecution, and imposition of sanctions during the
the inference that the mass e-mails were a “substantial”          disciplinary proceeding. (Am.Compl.¶ 139) Furthermore,
or “motivating factor,” which is required to sustain a First      Plaintiff alleges that said Defendants denied him the
Amendment retaliation claim. Accordingly, Plaintiff's First       enjoyment of the rights and reasonable expectations of a
Amendment retaliation claim on this basis fails.                  student because of his race and national origin, and because
                                                                  of suspicion and mistrust of his motivations based on false
                                                                  stereotypes concerning his cultural and moral background.
   b. Discrimination                                              (Am.Compl.¶ 139)
 *18 In addition to his allegations regarding the mass e-mails,
Plaintiff further alleges that he was discriminated against on    As the court in Manning v. Temple Univ., 2004 U.S. Dist.
the basis of points of view expressed in the content of his       LEXIS 26129, 2004 WL 3019230 (E.D.Pa. Dec. 30, 2004)
protected speech. (Am.Compl.¶ 133)                                recognized,

A regulation is considered content-based, and subject to strict        In McDonnell Douglas Corp. v. Green, 411 U.S. 792,
scrutiny, when speech or expressive content is proscribed              93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), the United States
because of the disapproval of the ideas expressed. See                 Supreme Court outlined the formula for making out a
e.g., R.A. V. v. St. Paul, 505 U.S. 377, 382, 112 S.Ct.                prima facie case of race discrimination in employment.
2538, 120 L.Ed.2d 305 (U.S.1992) (finding an ordinance                 This formula has been adapted for the educational
facially unconstitutional because it only restricted “fighting         context and requires the plaintiff to prove that “(1)
words” that “insult or provoke violence on the basis of race,          she is a member of a protected class; (2) she suffered


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            14
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19                   Page 69 of 73
2011 WL 4549609

     an adverse action at the hands of the defendants in                     property or the deprivation of any right or privilege of a
     her pursuit of her education; (3) she was qualified to                  citizen of the United States.
     continue in her pursuit of her education; and (4) she was               Herring v. Chichester Sch. Dist., No. 06–5525, 2007
     treated differently from similarly situated students who                U.S. Dist. LEXIS 82571, at ––––33–34, 2007 WL
     are not members of the protected class.” Bell v. Ohio                   3287400 (E.D.Pa. Nov. 6, 2007) (citing Lake v. Arnold,
     State Univ., 351 F.3d 240, 252–53 (6th Cir.2003).                       112 F.3d 682, 685 (3d Cir.1997)).
                                                                       “A conspiracy claim based upon § 1985(3) requires a
*19 Id. at *15 (emphasis added).                                       clear showing of invidious, purposeful and intentional
                                                                       discrimination between classes or individuals.” Robinson v.
In the instant case, Plaintiff has failed to allege any facts          McCorkle, 462 F.2d 111 (3d Cir.1972). See also Farber
supporting an inference that Defendants discriminated on               v. City of Paterson, 440 F.3d 131, 135 (3d Cir.2006)
the basis of race or national origin. Plaintiff's Amended              (explaining that the second element of § 1985(3) requires
Complaint is similarly devoid of any facts that could establish        “a plaintiff to allege both that the conspiracy was motivated
an intent to discriminate by Defendants, which is a required           by discriminatory animus against an identifiable class and
element of the § 1981 claim. Plaintiff's allegation is nothing         that the discrimination against the class was invidious.”)
more than a bald accusation of race or national origin                 (citing Aulson v. Blanchard, 83 F.3d 1, 4–5 (1st Cir.1996)).
discrimination that cannot be sustained. Accordingly, Count            “To withstand a motion to dismiss, a Complaint alleging
IV of Plaintiff's Amended Complaint shall be dismissed.                a civil rights conspiracy should identify with particularity
                                                                       the conduct violating plaintiff's rights, the time and place of
                                                                       the actions, and the people responsible therefor.” Boddorff v.
   vi. 42 U.S.C. § 1985(3): Conspiracy to Deprive Civil
                                                                       Publicker Indus. Inc., 448 F.Supp. 1107, 1112 (E.D.Pa.1980)
   Rights
                                                                       (citing Hall v. Pa. State Police, 570 F.2d 86 (3rd Cir.1978)).
The Fifth Count of Plaintiff's Complaint alleges that all
                                                                       In this case, Plaintiff's Amended Complaint lacks any specific
Defendants, “conspired to deprive him of the due process
                                                                       allegations of a conspiracy amongst the defendants, but
and equal protection of the laws and/or his other civil rights
                                                                       instead, claims only that “all of the defendants have conspired
and engaged in acts in furtherance of the conspiracy, which
                                                                       to deprive [him] of the due process and equal protection of the
resulted in injury to him,” in violation of 42 U.S.C. § 1985(3).
                                                                       laws.” (Am.Compl.¶ 141) “Courts have nearly unanimously
(Am.Compl.¶ 141)
                                                                       required more than conclusory allegations of deprivations of
                                                                       constitutional rights.” Robinson, 462 F.2d at 113 (collecting
42 U.S.C. § 1985(3) provides a remedy against those who
                                                                       cases). See also Herring, 2007 U.S. Dist. LEXIS 82571 at
conspire to deprive another of his or her civil rights. 8 In order     *32, 2007 WL 3287400 (finding that the Plaintiff's § 1985(3)
to state a claim under § 1985(3), a plaintiff must adequately          claim must be dismissed because it contained nothing more
allege four elements:                                                  than conclusory statements that the defendants conspired,
                                                                       without alleging any facts to demonstrate a conspiracy).
8       The statute reads in relevant part:
             If two or more persons ... conspire ... for the purpose    *20 Since Plaintiff has failed to allege the first prong of the
             of depriving, either directly or indirectly, any person   § 1985(3) claim regarding specific averments of a conspiracy,
             or class of persons of the equal protection of the        this Court need not assess the remaining elements of the claim
             laws, or of equal privileges and immunities under         and Count V of Plaintiff's Amended Complaint is accordingly
             the laws ... the party so injured or deprived may have
                                                                       dismissed.
             an action for the recovery of damages occasioned by
             such injury or deprivation, against any one or more
             of the conspirators.
                                                                         vii. 42 U.S.C. § 1986: Neglect to Prevent Conspiracy
          42 U.S.C. § 1985(3).
                                                                       Next, Plaintiff alleges that all of the Defendants violated
                                                                       § 1986 9 , in that “they all had knowledge that the wrongs
     (1) [A] conspiracy; (2) motivated by a racial or
                                                                       conspired to be done were about to be committed, had the
     class-based discriminatory animus designed to deprive,
                                                                       power to prevent or to aid in preventing the commission of the
     directly or indirectly, any person or class of persons to
                                                                       same and neglected to do so, even though the wrongs which
     the equal protection of the laws; (3) an act in furtherance
     of the conspiracy; and (4) an injury to the person or



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               15
           Case
Osei v. Temple    4:19-cv-01234-MWB
               University                   Document
                          of Commonwealth System of..., Not11-1   Filed
                                                            Reported in... 07/21/19                   Page 70 of 73
2011 WL 4549609

                                                                       VI of Civil Rights Act 42 U.S.C. § 2000d, and Pennsylvania
were committed could have been prevented by the exercise of
reasonable diligence.” (Am.Compl.¶ 143)                                state laws. Id. at *14. The court held that “whether a plaintiff
                                                                       has made out a claim for racial discrimination is essentially
9                                                                      the same whether the claim is brought under § 1981, Title
       42 U.S.C. § 1986 provides in pertinent part that:
                                                                       VI or the PHRA.” Id. See also Pryor, 288 F.3d at 569 (3d
           Every person who, having knowledge that any of
                                                                       Cir.2002) (stating that the standard for establishing an “intent
           the wrongs conspired to be done, and mentioned
                                                                       to discriminate on the basis of race is identical in the Title VI
           in the preceding section [42 U.S.C. § 1985], are
           about to be committed, and having power to prevent
                                                                       and § 1981 contexts.”).
           or aid in preventing the commission of the same,
           neglects or refuses so to do, if such wrongful act be       Applying the same standard that was applied when analyzing
           committed, shall be liable to the party injured, or         Plaintiff's § 1981 claim, Count VII of Plaintiff's Amended
           his legal representatives, for all damages caused by        Complaint must similarly be dismissed.
           such wrongful act, which such person by reasonable
           diligence could have prevented ...
                                                                          ix. Supplemental Jurisdiction
“Because transgressions of § 1986 by definition depend on
                                                                       Inasmuch as Plaintiff's Amended Complaint fails to
a preexisting violation of § 1985, if the claimant does not
                                                                       sufficiently allege any federal claim upon which relief can
set forth a cause of action under the latter, its claim under
                                                                       be granted, this Court declines to exercise supplemental
the former necessarily must fail also.” Rogin v. Bensalem
                                                                       jurisdiction over the remaining state claims. See 28 U.S.C.
Township, 616 F.2d 680, 696 (3d Cir.1980). See also Grimes
                                                                       § 1367(c)(3) (discretion to decline supplemental jurisdiction
v. Smith, 776 F.2d 1359, 1363 n. 4 (7th Cir.1985) (“Liability
                                                                       when all claims over which court had original jurisdiction
under § 1986 is derivative of § 1985(3) liability; without a
                                                                       have been dismissed).
violation of § 1985(3), there can be no violation of § 1986.”);
Koorn v. Lacey Twp., 78 Fed. App'x 199, 208 (3d Cir.2003)
(“Without a cognizable § 1985(3) claim, a claim for violation             IV. Conclusion
of § 1986 must also fail”).                                             *21 For the reasons set forth hereinabove, Counts One
                                                                       through Seven of Plaintiff's Amended Complaint are hereby
Accordingly, since Plaintiff has failed to adequately allege           dismissed with prejudice. Inasmuch as: (1) Plaintiff has
a conspiracy under § 1985(3), his § 1986 claim is rendered             already been granted the opportunity to amend his Complaint;
moot.                                                                  (2) Plaintiff has done so, apparently leaving no fact
                                                                       unstated; and (3) further amendment would be futile, the
                                                                       instant dismissal is with prejudice. Additionally, this Court
   viii. Title VI of the Civil Rights Act of 1964, 42 U.S.C.
                                                                       declines to exercise supplemental jurisdiction over Plaintiff's
   § 2000d
                                                                       remaining state claims.
In Count Seven of his Amended Complaint, Plaintiff alleges
that Temple University engaged in intentional discrimination
                                                                       An appropriate Order follows.
against him on the basis of race and/or national origin, in
violation of 42 U.S.C. § 2000d. (Am.Compl.¶ 147)
                                                                       All Citations
In Manning, the plaintiff alleged race discrimination claims
against all defendants in violation of 42 U.S.C. § 1981, Title         Not Reported in F.Supp.2d, 2011 WL 4549609


End of Document                                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 16
           Case 4:19-cv-01234-MWB
Johnson v. Ebbert,                            Document
                   Not Reported in F.Supp.3d (2015)                  11-1 Filed 07/21/19 Page 71 of 73
2015 WL 1638612

                                                                     for granting preliminary injunctive relief, the Magistrate
                                                                     Judge found that no immediate irreparable injury was alleged.
                  2015 WL 1638612
    Only the Westlaw citation is currently available.
                                                                     In response to the Report and Recommendation, Plaintiff
             United States District Court,
                                                                     sent a letter to the Magistrate Judge (Doc. 10), wherein he
                 M.D. Pennsylvania.
                                                                     reiterates the sincerity of his claims and repeats the allegations
              Charles JOHNSON, Plaintiff,                            set forth in his motion. We will construe Plaintiff's letter as
                          v.                                         Objections to the Report and Recommendation.
              Warden EBBERT, Defendant.
                                                                     DISCUSSION
                    Civil No. 3:15–CV–578.
                                                                     When objections are filed to a Report and Recommendation
                                |
                                                                     of a Magistrate Judge, we must make a de novo determination
                     Signed April 13, 2015.
                                                                     of those portions of the Report to which objections are
Attorneys and Law Firms                                              made. 28 U.S.C. § 636(b)(1)(c); see Sample v. Diecks, 885
                                                                     F.2d 1099, 1106 n. 3 (3d Cir.1989). In doing so, we may
Charles Johnson, Lewisburg, PA, pro se.                              accept, reject or modify, in whole or in part, the findings or
                                                                     recommendations made by the Magistrate Judge. 28 U.S.C. §
                                                                     636(b)(1); Local Rule 72.3. Although our review is de novo,
                      MEMORANDUM                                     we are permitted by statute to rely upon the Magistrate Judge's
                                                                     proposed recommendations to the extent we, in the exercise
EDWIN M. KOSIK, District Judge.                                      of sound discretion, deem proper. United States v. Raddatz,
                                                                     447 U.S. 667, 676, 100 S.Ct. 2406, 65 L.Ed.2d 424 (1980);
 *1 Before the court is a Report and Recommendation of
                                                                     Goney v. Clark, 749 F.2d 5, 7 (3d Cir.1984).
Magistrate Judge Karoline Mehalchick filed on March 25,
2015 (Doc. 7), recommending that Plaintiff's Motion for an
                                                                     After reviewing the Report and Recommendation of the
Emergency Preliminary and Permanent Injunction be denied.
                                                                     Magistrate Judge, in light of Plaintiff's Objections, we agree
For the reasons which follow, we will adopt the Report and
                                                                     with the Magistrate Judge that no immediate irreparable
Recommendation of the Magistrate Judge. 1                            injury is alleged. As the Magistrate Judge points out, the
                                                                     materials submitted by Plaintiff outline nothing more than a
1      Because of the nature of the allegations in the Plaintiff's   speculative possibility of future harm, based upon generalized
       motion, the U.S. Probation Office contacted officials at      allegations of threats and harassment. Accordingly, we will
       the Bureau of Prisons about Plaintiff's allegations and       adopt the Report and Recommendation of the Magistrate
       was informed that they will look into the matter.             Judge.

BACKGROUND
Plaintiff, Charles Johnson, an inmate confined at the
United States Penitentiary, Lewisburg, Pennsylvania, filed                                       ORDER
an Emergency Preliminary and Permanent Injunction Motion
                                                                     AND NOW, THIS 13th DAY OF APRIL, 2015, IT IS
on March 23, 2015. A Memorandum of Law (Doc. 2) was
                                                                     HEREBY ORDERED THAT:
submitted in support of the Motion. In his Motion, Plaintiff
raises concerns for his safety from prison officials and other
                                                                     (1) The Report and Recommendation of Magistrate Judge
inmates. As relief, Plaintiff requests that he be transferred
                                                                     Karoline Mehalchick filed on March 25, 2015 (Doc. 7) is
to a state prison in Missouri, that he be placed in protective
                                                                     ADOPTED;
custody until the transfer, and that we direct prison officials
to cease certain conduct toward Plaintiff. On March 25, 2015,
                                                                      *2 (2) The Plaintiff's Motion for an Emergency Preliminary
the Magistrate Judge issued a Report and Recommendation
                                                                     and Permanent Injunction (Doc. 1) is DENIED; and
(Doc. 7), wherein she recommends that Plaintiff's motion
be denied. Specifically, after reviewing the law regarding
preliminary injunctive relief and considering the four factors


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
           Case 4:19-cv-01234-MWB
Johnson v. Ebbert,                            Document
                   Not Reported in F.Supp.3d (2015)                  11-1 Filed 07/21/19 Page 72 of 73
2015 WL 1638612

(3) The above-captioned action is REMANDED to the                    625 (M.D.Pa.2001). In determining whether to grant a motion
Magistrate Judge for further proceedings.                            seeking preliminary injunctive relief, courts in the Third
                                                                     Circuit consider the following four factors: “(1) likelihood of
                                                                     success on the merits; (2) irreparable harm resulting from a
                                                                     denial of the relief; (3) the harm to the non-moving party if
          REPORT AND RECOMMENDATION
                                                                     relief is granted; and (4) the public interest.” United States
KAROLINE MEHALCHICK, United States Magistrate                        v. Bell, 238 F.Supp.2d 696, 699 (M.D.Pa.2003); see also
Judge.                                                               Bieros v. Nicola, 857 F.Supp. 445, 446 (E.D.Pa.1994) (“The
                                                                     standards for a temporary restraining order are the same as
This matter comes before the Court upon the Plaintiff's              those for a preliminary injunction.”). It is the moving party
Motion for an Emergency Preliminary and Permanent                    who bears the burden of satisfying these factors. Bell, 238
Injunction. (Doc.1). For the reasons stated herein, it is            F.Supp.2d at 699. “Only if the movant produces evidence
recommended that the motion be denied.                               sufficient to convince the trial judge that all four factors favor
                                                                     preliminary relief should the injunction issue.” Opticians
                                                                     Ass'n of Am. v. Indep. Opticians of Am., 920 F.2d 187, 192
   I. BACKGROUND
                                                                     (3d Cir.1990).
On March 23, 2015, the Court received the instant Motion for
an Emergency Preliminary and Permanent Injunction (Doc.
                                                                     “[A]n essential prerequisite to the grant of a preliminary
1), together with a memorandum of law in support of his
                                                                     injunction is a showing by the movant of irreparable injury
motion, filed by pro se Plaintiff Charles Johnson. (Doc. 2). 1
                                                                     pendente lite if the relief is not granted.” 2 United States v.
By this motion, Johnson requests that this Court enter an order
                                                                     Pennsylvania, 533 F.2d 107, 110 (3d Cir.1976). A preliminary
directing that he be transferred to a state prison in Missouri
                                                                     injunction “may not be used simply to eliminate a possibility
and that he be placed in protective custody until such time
                                                                     of a remote future injury.” Holiday Inns of Am., Inc. v.
as he can be transferred to a state facility on the basis that
                                                                     B & B Corp., 409 F.2d 614, 618 (3d Cir.1969). “[T]he
prison officials at USP Lewisburg have verbally threatened
                                                                     irreparable harm must be actual and imminent, not merely
him and have encouraged inmates affiliated with the white
                                                                     speculative .” Angstadt ex rel. Angstadt v. Midd–West Sch.,
supremacist movement to assault him. (Doc. 1). Specifically,
                                                                     182 F.Supp.2d 435, 437 (M.D.Pa.2002). “[M]ore than a risk
he argues that a substantial threat of irreparable harm exists
                                                                     of irreparable harm must be demonstrated. The requisite for
because inmates of the white supremacist movement “have
                                                                     injunctive relief has been characterized as a ‘clear showing
a contract hit out on [his] life ... due to [him] being
                                                                     of immediate irreparable injury,’ or a ‘presently existing
labeled a ... (snitch).” (Doc. 1). Additionally, Johnson alleges
                                                                     actual threat....’ “ Continental Grp., Inc. v. Amoco Chems.
that corrections officers have filed false misconduct reports
                                                                     Corp., 614 F.2d 351, 359 (3d Cir.1980) (citations omitted). “A
against him. (Doc. 2).
                                                                     preliminary injunction cannot be issued based on past harm.
                                                                     The purpose of a preliminary injunction is to prevent future
1      The Court construes this pro se filing as both a motion       irreparable harm.” Fisher v. Goord, 981 F.Supp. 140, 168
       for a preliminary injunction and a complaint. As such,        (W.D.N.Y.1997) (emphasis in original).
       the Court will not screen the complaint pursuant to its
       statutory obligation pursuant to 28 U.S.C. § 1915A and        2       Pendente lite is a Latin term meaning “while the action
       28 USC § 1915(e)(2)until such time as Plaintiff has paid
                                                                             is pending” or “[d]uring the proceeding or litigation.”
       the filing fee or alternatively, submitted the proper forms
                                                                             Black's Law Dictionary 1154 (7th ed.1999).
       to proceed in forma pauperis.
                                                                      *3 Moreover, “[t]he ‘requisite feared injury or harm must be
   II. DISCUSSION                                                    irreparable—not merely serious or substantial,’ and it ‘must
Preliminary injunctive relief is extraordinary in nature and         be of a peculiar nature, so that compensation in money cannot
should issue in only limited circumstances. See Am. Tel. &           atone for it .’ “ ECRI v. McGraw–Hill, Inc., 809 F.2d 223,
Tel. Co. v. Winback & Conserve Program, Inc., 42 F.3d 1421,          226 (3d Cir.1987) (quoting Glasco v. Hills, 558 F.2d 179,
1426–27 (3d Cir.1994). Moreover, issuance of such relief is          181 (3d Cir.1977)). “In order to demonstrate irreparable harm
at the discretion of the trial judge. Merrill Lynch, Pierce,         the plaintiff must demonstrate potential harm which cannot
Fenner & Smith Inc. v. Chamberlain, 145 F.Supp.2d 621,               be redressed by a legal or an equitable remedy following a
                                                                     trial. The preliminary injunction must be the only way of


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
           Case 4:19-cv-01234-MWB
Johnson v. Ebbert,                            Document
                   Not Reported in F.Supp.3d (2015)                    11-1 Filed 07/21/19 Page 73 of 73
2015 WL 1638612

protecting the plaintiff from harm.” Instant Air Freight Co.
                                                                        Moreover, notwithstanding Johnson's allegations that he was
v. C.F. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir.1989)
                                                                        the victim of continual threats and assaults by corrections
(emphasis added). “The key word in this consideration is
                                                                        officers and inmates of the white supremacist movement,
irreparable .... The possibility that adequate compensatory or
                                                                        Johnson has not articulated any injuries he may have suffered
other corrective relief will be available at a later date, in the
                                                                        as a result of the alleged misconduct, thus failing to make a
ordinary course of litigation, weighs heavily against a claim
                                                                        “clear showing of immediate irreparable injury” required to
of irreparable harm.” Sampson v. Murray, 415 U.S. 61, 90, 94
                                                                        establish irreparable harm. See Continental Grp., 614 F.2d at
S.Ct. 937, 39 L.Ed.2d 166 (1974) (emphasis in original).
                                                                        359.
Reviewing the complaint, the supporting exhibits, and the
motion papers, it is clear that no immediate irreparable                   III. RECOMMENDATION
injury is alleged. These materials fail to articulate a presently       Based on the foregoing, it is recommended that the Plaintiff's
existing actual threat of irreparable injury, outlining nothing         Motion for an Emergency Preliminary and Permanent
more than a speculative possibility of future harm, based               Injunction. (Doc. 1) be DENIED.
upon generalized allegations of threats and harassment
by correctional officers. Such generalized allegations are
insufficient to establish a “clear showing of immediate                 Filed March 25, 2015.
irreparable injury.” See Continental Grp., 614 F.2d at 359;
Hendricks v. Hazzard, No. 2:11–cv–399, 2013 WL 2635729,                 All Citations
at *5 (S.D.Ohio June 12, 2013) (finding that allegations of
                                                                        Not Reported in F.Supp.3d, 2015 WL 1638612
ongoing general harassment and threats, and allegations of
specific threats of physical harm that were never acted upon,
were insufficient to demonstrate imminent irreparable harm).

End of Document                                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
